


Exhibit 10.5.12

 

EXECUTION

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

by and among

 

THE DOE RUN RESOURCES CORPORATION

THE BUICK RESOURCE RECYCLING FACILITY LLC

FABRICATED PRODUCTS, INC.

as Borrowers

 

and

DR LAND HOLDINGS, LLC

as Guarantor

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Lenders

 

CONGRESS FINANCIAL CORPORATION

as

Agent

 

THE CIT GROUP/BUSINESS CREDIT, INC.

as Co-Agent

 

 

Dated: October 29, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

 

 

SECTION 1.  DEFINITIONS

 

 

 

SECTION 2.  ACKNOWLEDGMENT AND RESTATEMENT

 

2.1  Existing Obligations

 

2.2  Acknowledgment of Security Interests

 

2.3  Existing Loan Agreement

 

2.4  Restatement

 

2.5  Release

 

 

 

SECTION 3.  CREDIT FACILITY

 

3.1 Borrowing Base Loans

 

3.2  Letter of Credit Accommodations

 

3.3 Supplemental Loans

 

3.4  Maximum Credit

 

3.5  Reserves

 

3.6  Changes in Laws and Increased Costs of Loans.

 

3.7  Mandatory Prepayments

 

3.8  Interest.

 

3.9  Closing Fee

 

3.10  Servicing Fee

 

3.11  Unused Line Fee

 

3.12  Authorization to Make Loans

 

3.13  Settlement Procedures

 

3.14  Use of Proceeds

 

3.15  Joint and Several Liability

 

3.16  Appointment of Administrative Borrower for Requesting Loans and Receipts
of Loans and Statements

 

 

 

SECTION 4.  CONDITIONS PRECEDENT TO LOANS AND OTHER FINANCIAL ACCOMMODATIONS

 

4.1  Conditions Precedent to Initial Loans and Letter of Credit Accommodations

 

4.2  Conditions Precedent to All Loans and Letter of Credit Accommodations to
Buick Recycling.

 

4.3  Conditions Precedent to All Borrowing Base Loans and Letter of Credit
Accommodations

 

 

(i)

--------------------------------------------------------------------------------


 

4.4 Conditions Precedent to Supplemental Loans and Supplemental Loan LC
Accommodations

 

 

 

SECTION 5.  COLLATERAL

 

 

 

SECTION 6.  REPRESENTATIONS AND WARRANTIES

 

6.1  Organization and Qualification

 

6.2  Power and Authority

 

6.3  Name; State of Organization; Chief Executive Office; Collateral Locations

 

6.4  Existing Notes Exchange Offer and Cancellation of Existing Notes

 

6.5  New Secured Notes

 

6.6  Capitalization

 

6.7  Compliance with Other Agreements and Applicable Law

 

6.8  Governmental Approval

 

6.9  Chief Executive Office; Collateral Locations

 

6.10  Priority of Liens/Title to Properties

 

6.11  Tax Returns

 

6.12  Litigation

 

6.13  Intellectual Property

 

6.14  Accounts

 

6.15  Employee Benefits

 

6.16  Environmental Compliance

 

6.17  Bank Accounts

 

6.18  Investment Company

 

6.19  Regulation G; Securities Exchange Act of 1934

 

6.20  No Material Adverse Change

 

6.21  Financial Statements

 

6.22  Disclosure

 

6.23  Labor Disputes

 

6.24  Restrictions on Subsidiaries

 

6.25  Material Contracts

 

 

 

SECTION 7.  ADDITIONAL COVENANTS

 

7.1  Tradenames

 

7.2  Subsidiaries

 

7.3  Indebtedness

 

7.4  Limitation on Liens

 

7.5  Loans, Investments, Guarantees, Etc

 

7.6  Transactions with Affiliates

 

7.7  Restricted Payments

 

 

(ii)

--------------------------------------------------------------------------------


 

7.8  Changes in Business.

 

7.9  Maintenance of Existence

 

7.10  Consolidated Net Worth

 

7.11  Sale of Assets, Consolidation, Merger, Dissolution, Etc

 

7.12  Compliance with Laws, Regulations, Etc.

 

7.13  Payment of Taxes and Claims

 

7.14  Properties in Good Condition

 

7.15  Insurance

 

7.16  Compliance with ERISA

 

7.17  Additional Bank Accounts

 

7.18  Notice of Default

 

7.19  Financial Statements and Other Information

 

7.20  Limitation of Voluntary Payments; Preferred Stock; Amendments or
Modifications of Certain Agreements; etc.

7.21  Limitation on Restrictions Affecting Subsidiaries

 

7.22  Capital Expenditures

 

7.23  EBITDA

 

7.24  Fixed Charge Coverage Ratio

 

7.25  Further Assurances

 

 

 

SECTION 8.  EVENTS OF DEFAULT AND REMEDIES

 

8.1  Events of Default

 

8.2  Remedies

 

 

 

SECTION 9.  COLLECTION AND ADMINISTRATION

 

9.1  Collections; Management of Collateral

 

9.2  Payments

 

9.3  Sharing of Payments, Etc.

 

9.4  Borrowers’ Loan Account

 

9.5  Statements

 

9.6  Right of Inspection; Access

 

9.7  Accounts Documentation

 

9.8  Specific Powers

 

 

 

SECTION 10.  EFFECTIVE DATE; TERMINATION; COSTS

 

10.1  Term

 

10.2  Expenses and Additional Fees

 

10.3  Survival of Agreement

 

10.4  No Waiver; Cumulative Remedies

 

10.5  Notices

 

10.6  Entire Agreement

 

 

(iii)

--------------------------------------------------------------------------------


 

10.7  Confidentiality

 

10.8  Partial Invalidity

 

10.9  Headings

 

10.10  Participant’s Security Interests

 

10.11  Counterparts

 

10.12  Waiver of Existing Defaults

 

 

 

SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

11.2  Waiver of Notices

 

11.3  Amendments and Waivers

 

11.4  Waiver of Counterclaims

 

11.5  Indemnification

 

11.6  Assignments; Participations.

 

11.7  Successors and Assigns

 

 

 

SECTION 12.  THE AGENT

 

12.1  Appointment.

 

12.2  Nature of Duties

 

12.3  Delegation of Duties

 

12.4  Rights, Exculpation, Etc.

 

12.5  Reliance.

 

12.6  Notice of Event of Default

 

12.7  Credit Decision

 

12.8  Indemnification.

 

12.9  Congress in its Individual Capacity

 

12.10  Successor Agent.

 

12.11  Withholding Tax

 

12.12  Collateral Matters.

 

12.13  Agency for Perfection

 

12.14  Additional Loans

 

12.15  Concerning the Collateral and the Related Financing Agreements

 

12.16  Field Audit and Examination Reports; Disclaimer by Lenders

 

12.17  Failure to Act

 

 

(iv)

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Schedule 1.12

List of Banco de Credito Agreements

Schedule 1.22

List of Buick Asset Transfer Agreements

Schedule 1.50

Concentration Criteria for Specific Account Debtors

Schedule 1.61

Existing Letters of Credit

Schedule 1.66

Existing Secured Note Collateral

Schedule 1.134

Prior Banco de Credito Agreements

Schedule 1.167

U.S. Services Agreements

Schedule 5.3(e)

Commodity Accounts

Schedule 5.3(f)

Letters of Credit and Banker’s Acceptances

Schedule 5.3(g)

Commercial Tort Claim

Schedule 6.1(a)

Jurisdictions of Qualification

Schedule 6.1(b)

Subsidiaries

Schedule 6.3

Legal Names

Schedule 6.1(b)

Subsidiaries

Schedule 6.7

Permits and Pending Permits

Schedule 6.9

Chief Executive Office and Locations of Collateral

Schedule 6.10

Existing Liens

Schedule 6.11

Tax Returns

Schedule 6.12

Pending Litigation

Schedule 6.15

Pension Plans

Schedule 6.16

Environmental Matters

Schedule 6.17

Bank Accounts

Schedule 6.23

Collective Bargaining Agreements

Schedule 6.25

Material Contracts

Schedule 7.3

Existing Indebtedness

Schedule 7.5

Existing Loans, Advances and Guarantees

Schedule 7.6(c)

Assets of Buick Recycling Division

 

(v)

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

AGREEMENT dated October 29, 2002 is entered into by and among The Doe Run
Resources Corporation, a New York corporation (“Doe Run”), The Buick Resource
Recycling Facility LLC, a Delaware limited liability company (“Buick
Recycling”), Fabricated Products, Inc., a Delaware corporation (“Fabricated
Products”, and together with the Doe Run and Buick Recycling, each individually
a “Borrower” and collectively, “Borrowers”), DR Land Holdings, LLC, a Delaware
limited liability company (“Guarantor”), the financial institutions from time to
time parties hereto as Lenders, whether by execution of the Agreement or an
Assignment and Acceptance (individually, each a “Lender” and collectively, the
“Lenders”), Congress Financial Corporation, a Delaware corporation, in its
capacity as administrative agent and collateral agent for the Lenders (in such
capacity, the “Agent”) and The CIT Group/Business Credit, Inc., a New York
corporation, in its capacity as co-agent for the Lenders (in such capacity, the
“Co-Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Congress, Borrowers and Guarantor have heretofore entered into certain
financing arrangements as set forth in the Existing Loan Agreement (as
hereinafter defined) pursuant to which Congress has made loans and advances and
provided other financial accommodations to Doe Run and Fabricated Products;

 

WHEREAS, Borrowers and Guarantor have requested that Congress, the other Lenders
and Agent extend, modify and restate the existing financing arrangements with
Doe Run and Fabricated Products;

 

WHEREAS, Agent and Lenders (including Congress) are willing to extend, modify
and restate the existing financing arrangements, subject to the terms and
conditions contained herein and in the other Financing Agreements (as defined
below);

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein and Agent is willing to act as Agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  DEFINITIONS

 

For purposes of this Agreement and the other Financing Agreements, the following
terms shall have the respective meanings given to them below:

 

1.1  “Account Debtor” shall mean each debtor or obligor in any way obligated on
or in connection with any Account.

 

1.2  “Accounts” shall mean, as to each Borrower, all present and future rights
of such Borrower to payment of a monetary obligation whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
the sale of Inventory (or other goods to the extent the sale, lease or other
disposition of such goods gives rise to rights to payment which are included as
accounts receivable in any report or other information received by Agent) that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, and (c) for a secondary obligation
incurred or to be incurred.

 

1.3  “Administrative Borrower” shall mean The Doe Run Resources Corporation, a
New York corporation in its capacity as Administrative Borrower on behalf of
itself and the other Borrowers pursuant to Section 3.16 hereof and it successors
and assigns in such capacity.

 

1.4  “Affiliate” shall mean, with respect to a specified Person, a partnership,
corporation or any other person which directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with such Person, and without limiting the generality of the foregoing, includes
(a) any Person which beneficially owns or holds five (5%) percent or more of any
class of voting securities of such Person or other equity interests in such
Person, (b) any Person of which such Person beneficially owns or holds five (5%)
percent or more of any class of voting securities or in which such Person
beneficially owns or holds five (5%) percent or more of the equity interests and
(c) any director, officer or employee of such Person.  For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.  The
term “Affiliates” shall not include any New Secured Noteholders who hold any New
Warrants or own Capital Stock of Doe Run as a result of the exercise of the New
Warrants.

 

1.5  “Agent” shall mean Congress Financial Corporation in its capacity as Agent
on behalf of Lenders pursuant to the terms hereof and any replacement or
successor Agent hereunder.

 

1.6  “Agent Advances” shall have the meaning set forth in Section 12.12 hereof.

 

2

--------------------------------------------------------------------------------


 

1.7  “Amended Certificate of Incorporation” shall mean the Amended and Restated
Certificate of Incorporation of Doe Run filed with the Secretary of State of New
York on the date hereof.

 

1.8  “ASARCO Purchase Agreements” shall mean, individually and collectively, the
Asset Purchase and Sale Agreement, dated July 20, 1998, by and between ASARCO
Incorporated and Doe Run, together with bills of sale, quitclaim deeds,
assignment and assumption agreements and such other instruments of transfer as
are referred to therein and all side letters with respect thereto, and all
agreements, documents and instruments executed and/or delivered in connection
therewith, as all of the foregoing now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.9  “ASARCO Purchased Assets” shall mean all of the assets and properties
acquired by Doe Run from ASARCO Incorporated pursuant to the ASARCO Purchase
Agreements.

 

1.10  “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 11.6
hereof.

 

1.11  “Banco de Credito” shall mean Banco de Credito del Peru, a corporation
organized under the laws of Peru, and its successors and assigns.

 

1.12  “Banco de Credito Agreements” shall mean individually and collectively,
the agreements, documents and instruments listed on Schedule 1.12 hereto which
were entered into on September 17, 2002 and became effective on September 25,
2002, as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.13  “Blocked Accounts” shall have the meaning set forth in Section 9.1 hereof.

 

1.14  “Board” shall mean the Board of Governors of the Federal Reserve System or
any successor thereto.

 

1.15  “Borrowers” shall mean, collectively, (a) The Doe Run Resources
Corporation, a New York corporation, formerly known as St. Joe Minerals
Corporation and as successor by operation of law to The Doe Run Company,
formerly a Missouri general partnership, and its successors and assigns, (b) The
Buick Resource Recycling Facility LLC, a Delaware limited liability company, and
its successors and assigns, and (c) Fabricated Products, Inc., a Delaware
corporation, and its successors and assigns; being sometimes individually
referred to herein as a “Borrower”.

 

1.16  “Borrowing Base” shall mean at any time and from time to time the amount,
as to each Borrower, determined by Agent calculated as follows:

 

3

--------------------------------------------------------------------------------


 

(a)  as to Doe Run and Fabricated Products, the sum of:

 

(i)  up to eighty-five (85%) percent of the Net Amount of Eligible Accounts of
Doe Run and Fabricated Products, plus

 

(ii)  up to sixty (60%) percent of the Value of the Eligible Inventory of Doe
Run and Fabricated Products (other than Eligible Stores Inventory), plus

 

(iii)  up to twenty-five (25%) percent of the Value of the Eligible Stores
Inventory of Doe Run,

 

minus

 

(iv)  any reserves established by Agent pursuant to Section 3.5 hereof
attributable to Doe Run and Fabricated Products; and

 

(b)  as to Buick Recycling, the sum of:

 

(i)  up to eighty-five (85%) percent of the Net Amount of Eligible Accounts of
Buick Recycling, plus

 

(ii)  up to sixty (60%) percent of the Value of the Eligible Inventory of Buick
Recycling (other than Eligible Stores Inventory), plus

 

(iii)  up to twenty-five (25%) percent of the Value of the Eligible Stores
Inventory of Buick Recycling,

 

minus

 

(iv)  any reserves established by Agent pursuant to Section 3.5 hereof
attributable to Buick Recycling.

 

1.17  “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form may from time to time be modified by
Agent, which is duly completed (including all schedules thereto) and executed by
the chief financial officer or other appropriate financial officer of
Administrative Borrower acceptable to Agent and delivered to Agent.

 

1.18  “Borrowing Base Credit Facility” shall mean the Borrowing Base Loans and
Borrowing Base LC Accommodations provided hereunder and under the other
Financing Agreements.

 

1.19  “Borrowing Base LC Accommodations” shall mean with respect to the
Borrowing Base Credit Facility, the letters of credit or other guaranties which
are from time to time either (a) issued or

 

4

--------------------------------------------------------------------------------


 

opened by Agent or any Lender for the account of a Borrower or any Obligor or
(b) with respect to which Agent or any Lender has agreed to indemnify the issuer
or guaranteed to the issuer the performance by a Borrower of its obligations to
such issuer (including, without limitation, the Existing Letters of Credit).

 

1.20 “Borrowing Base Loan Limit” shall mean as to each Borrower the lesser of:
(a) the Borrowing Base of such Borrower (subject to the limitations set forth in
Section 3.1(b) hereof) or (b) the Maximum Credit minus the sum of (i) the
aggregate amount of all Supplemental Loans outstanding plus (ii) the aggregate
amount of all Borrowing Base Loans outstanding to the other Borrowers plus (iii)
the amount of all then outstanding Letter of Credit Accommodations.

 

1.21 “Borrowing Base Loans” shall mean, the loans made to or for the benefit of
Borrowers by Lenders or, at Agent’s option, by Agent for the ratable account of
Lenders, on a revolving basis pursuant to the terms hereof (involving advances,
repayments and readvances) as set forth in Section 3.1 hereof.

 

1.22  “Buick Asset Transfer Agreements” shall mean individually and
collectively, the agreements, documents and instruments listed on Schedule 1.22
hereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.23  “Buick Facility” shall mean the recycling facility located at HC 1, Box
1395, Boss, Missouri 65440 which is currently owned by and operated by the Buick
Recycling division of Doe Run which shall be transferred by Doe Run to Buick
Recycling pursuant to the terms of the Buick Asset Transfer Agreements.

 

1.24  “Buick Recycling” shall mean The Buick Resource Recycling Facility LLC, a
Delaware limited liability company and its successors and assigns.

 

1.25  “Business Day” shall mean any day other than a Saturday, Sunday, or legal
holidays on which commercial banks in New York, New York are authorized or
required to close, and any day on which the Lenders and Agent is open for the
transaction of business.

 

1.26  “By-Products” shall mean by-products resulting from the mining, smelting,
and processing of lead ore and recycling of lead in each case consisting, of
copper, zinc, nickel, sulfuric acid, silver, sodium sulfate and other minerals
and chemicals resulting from such mining, smelting, processing and recycling.

 

1.27  “Capital Expenditures” shall mean for any period, without duplication, all
expenditures by Borrowers for, or contracts for expenditures (other than
contracts for such expenditures where payments for such expenditures are to be
made in any subsequent period) for, any fixed or capital assets or improvements,
or for replacements, substitutions or additions thereto (excluding repairs and

 

5

--------------------------------------------------------------------------------


 

maintenance in the ordinary course of business), which have a useful life of
more than one (1) year, including, but not limited to, the direct or indirect
acquisition of such assets by way of offset items or otherwise and Capitalized
Lease Obligations incurred in respect of such fixed or capital assets during
such period.

 

1.28  “Capitalized Lease Obligations” shall mean any obligation to pay rent or
other amounts under a lease of (or other agreement conveying the right to use)
any property (whether real, personal or mixed) that is required to be classified
and accounted for as a capital lease obligation under GAAP, and, for the
purposes of this Agreement, the amount of such obligation at any date shall be
the capitalized amount thereof at such date, determined in accordance with GAAP.

 

1.29  “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock at any time outstanding, and any and all rights,
warrants or options exchangeable for or convertible into such capital stock (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

1.30  “Cash Equivalents” shall mean, at any time, (a) any evidence of
indebtedness with a maturity of one (1) year or less issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof, except in the case of any such
evidence of indebtedness issued by the Student Loan Marketing Association, the
Federal National Mortgage Association, a Federal Farm Credit Bank or a Federal
Home Loan Bank so long as any such evidence of indebtedness issued by such
federal governmental entities is rated at least A-1 by Standard & Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc. (“S&P”) or at least P-1
by Moody’s Investor Service, Inc.; (b) certificates of deposit or bankers’
acceptances with a maturity of one (1) year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than Two Hundred Fifty Million Dollars
($250,000,000); (c) commercial paper (including variable rate demand notes) with
a maturity of one (1) year or less issued by a corporation (except an Affiliate
of a Borrower) organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-1 by S&P or at least
P-1 by Moody’s Investor Service, Inc.; (d) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America, in each case maturing within one (1)
year or less from the date of acquisition; provided, that, the terms of such
agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions With Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.

 

6

--------------------------------------------------------------------------------


 

1.31  “Change of Control” shall mean the occurrence of one or more of the
following events:  (a) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of Renco Group or a Borrower to any Person or group of related
Persons for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (a “Group”), together with any Affiliates thereof; (b) the approval by
the holders of Capital Stock of Renco Group or a Borrower, as the case may be,
of any plan or proposal for the liquidation or dissolution of Renco Group or
such Borrower, as the case may be; (c) Renco Group or DRA ceases to own one
hundred (100%) percent of the Capital Stock of Doe Run (other than the New
Warrants and those shares of Capital Stock of Doe Run which may be issued to New
Secured Noteholders upon the exercise of such New Warrants and which shall not
exceed forty (40%) percent of all of the issued Capital Stock of Doe Run);
(d) Renco Group ceases to own one hundred (100%) percent of the outstanding
Capital Stock of DRA; (e) the Permitted Holders cease to own ninety (90%) of the
outstanding Capital Stock of Renco Group, and (f)  Doe Run ceases to own a
majority of the voting power of the total outstanding Capital Stock of Buick
Recycling.

 

1.32  “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.33  “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.34  “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to a Borrower,
or any other person to whom any Inventory is consigned or who has custody,
control or possession of any Inventory or is otherwise the owner or operator of
any premises on which any Inventory is located pursuant to which such lessor,
consignee or other person, inter alia, acknowledges the first priority security
interest of Agent (for itself and the ratable benefit of Lenders) in such
Inventory, agrees to waive any and all claims such lessor, consignee or other
person may, at any time, have against such Inventory, whether for processing,
storage or otherwise, and agrees to permit Agent access to, and the right to
remain on, the premises of such lessor, consignee or other person so as to
exercise Agent’s rights and remedies and otherwise deal with the Collateral.

 

1.35  “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 11.6 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

 

1.36  “Compass” shall mean Compass Resources NL ABN 51 010 536 820, a
corporation organized under the laws of Australia.

 

7

--------------------------------------------------------------------------------


 

1.37  “Congress” shall mean Congress Financial Corporation, a Delaware
corporation, in its individual capacity, and its successors and assigns.

 

1.38  “Consolidated Net Income” shall mean, with respect to any Person, the net
income (or loss) of such Person and its Subsidiaries, on a consolidated basis
for such period determined in accordance with GAAP (and as to Doe Run, including
for such purpose Doe Run Cayman and its Subsidiaries); provided, that, (a) the
net income of any Person in which such Person or any Subsidiary of such Person
has an ownership interest with a third party (other than a person that meets the
definition of a Wholly-Owned Subsidiary) shall be included only to the extent of
the amount that has actually been received by such Person or its Wholly-Owned
Subsidiaries in the form of dividends or other distributions during such period
(subject to, in the case of any dividend or distribution received by a
Wholly-Owned Subsidiary of such person, the restrictions set forth in clause (b)
below), (b) the net income of any Subsidiary of such Person that is subject to
any restrictions or limitation on the payment of dividends or the making of
other distributions shall be excluded to the extent of such restriction or
limitation, and (c) the net income of any Person shall not be reduced by any
non-cash asset write downs in accordance with Financial Accounting Standards
Board Statement No. 121 with respect to any assets which are not Collateral. 
For purposes of this definition, (i) there shall be excluded (A) the net income
(or loss) of any Person (acquired in a pooling of interests transaction) accrued
prior to the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any Subsidiary of such Person, (B) any gain (or
loss) (and related tax effects) resulting from an Asset Sale (as defined below),
(C) any extraordinary, unusual or nonrecurring gains or losses (and related tax
effects) in accordance with GAAP, and (D) any dividend with respect to the Renco
Preferred Stock, (ii) for purposes of Section 7.7(b) hereof, the amortization of
deferred financing costs relating to the Term Loan Debt and the issuance of the
Existing Unsecured Notes and the New Secured Notes shall be excluded from the
definition of Consolidated Net Income, and (iii) the term “Asset Sale” as used
in this definition shall mean any direct or indirect sale, issuance, conveyance,
transfer, lease, assignment or other transfer for value by a Borrower or any of
its Subsidiaries (including, without limitation, any sale/leaseback) to any
person, in one transaction or a series of related transactions, of (A) any
Capital Stock of any Subsidiary, (B) all or substantially all of the properties
and assets of any division or line of business of a Borrower or its Subsidiaries
or (C) any other properties or assets of a Borrower or its Subsidiaries other
than in the ordinary course of business.

 

1.39  “Consolidated Net Worth” shall mean, as to any Person at any time, in
accordance with GAAP, consistently applied, on a consolidated basis for such
Person and its Subsidiaries (and, as to Doe Run, including for such purpose Doe
Run Cayman and its Subsidiaries) exclusive of any adjustments made by such
Person in accordance with Financial Accounting Standards Board Statement Nos.
133 and 138 and any non-cash pension charges to accumulated other comprehensive
income and any non-cash asset write downs in accordance with Financial
Accounting Standards Board Statement No. 121 with respect to any assets which
are not Collateral, the amount equal to (a) the difference between: (i) the
aggregate net book value of all assets of such Person and its Subsidiaries,
calculating the book value of inventory for this purpose on a first-in-first-out
basis, after deducting from such book

 

8

--------------------------------------------------------------------------------


 

values all appropriate reserves in accordance with GAAP consistently applied
(including all reserves for doubtful receivables, obsolescence, depreciation and
amortization) and (ii) the total aggregate Indebtedness and other liabilities of
such Person and its Subsidiaries, including accruals for taxes, workmen’s
compensation liability and other proper accruals (other than contingent
liabilities which would not be included in the balance sheet under GAAP) of such
Person and its Subsidiaries and excluding any liabilities arising from the Renco
Preferred Stock.

 

1.40  “Credit Facility” shall mean, collectively, the secured Loans and Letter
of Credit Accommodations provided for hereunder and under the other Financing
Agreements.

 

1.41  “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Agent, by and among Agent, a Borrower or
Guarantor with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower or Guarantor and such
other terms and conditions as Agent may require, including as to any such
agreement with respect to any Blocked Account, providing that all items received
or deposited in the Blocked Accounts are the property of Agent, that the bank
has no lien upon, or right to setoff against, the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein
and that the bank will wire, or otherwise transfer, in immediately available
funds, on a daily basis to the Payment Account all funds received or deposited
into the Blocked Accounts.

 

1.42  “Doe Run” shall mean The Doe Run Resources Corporation, a New York
corporation, and its successors and assigns.

 

1.43  “Doe Run Cayman” shall mean Doe Run Cayman, Ltd., a company incorporated
under the laws of the Cayman Islands, and its successors and assigns.

 

1.44  “Doe Run Development” shall mean Doe Run Development S.A.C., a Peruvian
corporation, and its successors and assigns.

 

1.45  “Doe Run Peru” shall mean Doe Run Peru S.R.L., a Peruvian company, and its
successors and assigns.

 

1.46  “Doe Run Peru Intercompany Note” shall mean the Subordinated Promissory
Note, dated as of September 12, 2002 , issued by Doe Run Peru in favor of Doe
Run in the original principal amount of $139,062,500.

 

1.47  “DRA” shall mean DR Acquisition Corp., a Missouri corporation, and its
successors and assigns.

 

9

--------------------------------------------------------------------------------


 

1.48  “DR Land” shall mean DR Land Holdings, LLC, a Delaware limited liability
company and its successors and assigns.

 

1.49  “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to (a) the Consolidated Net Income (and as to Doe Run, excluding
for such purpose the Consolidated Net Income of Doe Run Cayman and its
Subsidiaries and any intercompany fee income from Doe Run Cayman and its
Subsidiaries) of such Person and its Subsidiaries for such period determined in
accordance with GAAP, plus, (b) depreciation, amortization and other non-cash
charges for such period (to the extent deducted in the computation of
Consolidated Net Income (and as to Doe Run, excluding for such purpose Doe Run
Cayman and its Subsidiaries) of such Person), all in accordance with GAAP, plus,
(c) Net Interest Expense (and as to Doe Run, excluding for such purpose Doe Run
Cayman and its Subsidiaries) of such Person and its Subsidiaries for such period
(to the extent deducted in the computation of Consolidated Net Income of such
Person), plus, (d) charges for Federal, State, local and foreign income taxes
for such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (e) the amount (to the extent not included in the
computation of Consolidated Net Income of Doe Run made in accordance with clause
(a) of this definition) equal to: (i) all payments from Doe Run Cayman and its
Subsidiaries received by Borrowers in cash or other immediately available funds
during such period minus (ii) all payments made by Borrower to or for the
benefit of Doe Run Cayman and its Subsidiaries during such period, excluding
from (i) and (ii) of this clause (e), any payments for the purchase or sale of
goods and services in the ordinary course of business to the extent permitted
under Section 7.6(a) hereof, and plus or minus (as may be applicable to negate
the effect, if any, of the adjustments referred to in the following clause (f)
on Consolidated Net Income) (f) the amount of any adjustments made by such
Person in accordance with Financial Accounting Standards Board Statement Nos.
133 and 138.

 

1.50  “Eligible Accounts” shall mean Accounts created by a Borrower arising out
of the sale of goods or rendition of services by such Borrower in the ordinary
course of business, which are and at all times shall continue to be acceptable
to Agent in all respects.  Standards of eligibility may be fixed and revised
from time to time solely by Agent in its exclusive judgment.  In determining
eligibility, Agent may, but need not, rely on agings, reports and schedules of
Accounts furnished to Agent by such Borrower, but reliance by Agent thereon from
time to time shall not be deemed to limit Agent’s right to revise standards of
eligibility at any time as to both present and future Accounts.  In general, an
Account shall not be deemed eligible if:

 

(a)  such Borrower does not have sole lawful and absolute title to such Account;
or

 

(b)  it arises out of a sale made by such Borrower to an Affiliate or to an
officer, director or employee of such Borrower, or the Account Debtor includes
any such Person; or

 

(c)  such Accounts of a single Account Debtor or its Affiliates constitute more
than ten (10%) percent of all otherwise Eligible Accounts, except as to Accounts
of the Account Debtors listed

 

10

--------------------------------------------------------------------------------


 

on Schedule 1.50 hereto, in which case if Accounts of such Account Debtors
constitute more than the percentage with respect thereto set forth on Schedule
1.50 hereto (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Accounts); or

 

(d)  such Accounts are unpaid within sixty (60) days after the original due date
for them, but in any event if such Accounts are unpaid more than ninety (90)
days after the date of the original invoice; or

 

(e)  it is from an Account Debtor or one of its Affiliates that has an Account
excluded under clause (d) above and fifty (50%) percent or more of all Accounts
from such Account Debtor and such of its Affiliates are ineligible under clause
(d) or otherwise; or

 

(f)  the payment terms with respect to such Account are greater than sixty (60)
days from the date of the original invoice; or

 

(g)  the Account Debtor for the Account is a creditor of such Borrower or any
Obligor, has or has asserted a right of setoff, has disputed its liability or
has made any claim with respect to the Account or any other Account which has
not been resolved, to the extent of the amount owed by such Borrower or such
Obligor to the Account Debtor, the amount of such actual or asserted right of
setoff (whichever is greater), or the amount of such dispute or claim, as the
case may be; or

 

(h)   the Account Debtor is (or its assets are) the subject of a proceeding
under the U.S. Bankruptcy Code or any similar law or statute of any other
Governmental Authority or an assignment for the benefit of creditors, or its
business has failed or it has suspended its business operations, or has had
appointed a receiver or trustee for it or a substantial portion of its assets or
has generally failed or admitted its inability to pay its debts as they become
due; or

 

(i)   the Account is not payable in U.S. Dollars or the Account Debtor for the
Account is either not incorporated under the laws of a jurisdiction of the
United States of America or any State thereof or Canada or any Province thereof,
or is located outside or has its principal place of business or substantially
all of its assets outside the continental United States or Canada, except to the
extent the Account is supported by an irrevocable letter of credit that shall be
(i) satisfactory to Agent (as to form, substance and issuer), (ii) such Borrower
has complied with the terms of Section 5.3(f) hereof with respect to the
assignment of the proceeds of such letter of credit to Agent or naming Agent as
transferee beneficiary thereunder, as Agent may specify, and (iii) in the
possession of Agent, provided, that, if the Account Debtor is incorporated in
Canada or any Province thereof, or is located or has its principal place of
business or substantially all of its assets in Canada, such Accounts may only be
Eligible Accounts if such Borrower shall have executed and delivered, or caused
to be executed and delivered, such agreements, documents and instruments as may
be required by Agent to perfect the security interests of Agent in the Accounts
owing by such Account Debtor in accordance with the applicable laws of Canada or
any Province thereof (as determined by Agent) and taken or caused to

 

11

--------------------------------------------------------------------------------


 

be taken such other further actions as Agent may request to enable Agent as
secured party with respect thereto to collect such Accounts under the applicable
laws of Canada and any Province thereof; or

 

(j)   the sale to the Account Debtor is on a bill-and-hold guaranteed sale
(except as otherwise provided below), sale-and-return, ship-and-return, sale on
approval or consignment or other similar basis or made pursuant to any other
written agreement providing for repurchase or return of any merchandise which
has been claimed to be defective or otherwise unsatisfactory; or

 

(k)   the Account Debtor is any Governmental Authority; or

 

(l)   the goods giving rise to such Account have not been shipped and delivered
to the Account Debtor, or the Account otherwise does not represent a final sale
(subject only to the Account Debtor’s right to reject non-conforming goods)
except that if the goods giving rise to such Account have not been shipped and
delivered to the Account Debtor, if Agent shall have received a written
agreement, in form and substance satisfactory to Agent, evidencing the Account
Debtor’s unconditional obligation to take and pay for such goods; or

 

(m)   the Account does not comply with all applicable law; or

 

(n)   (i) either the perfection, enforceability or validity of Agent’s security
interest or Agent’s right or ability to receive direct payments as to such
Account is governed by any statutory requirement of any Governmental Authority
other than those of the Uniform Commercial Code, (ii  the Account Debtor has not
waived counterclaims or setoffs as to such Account, (iii) it is not subject to a
valid and perfected first priority security interest, lien or other encumbrance
in favor of Agent, subject to no security interest, liens or other encumbrances
other than the security interests, liens or other encumbrances (if any)
permitted hereunder or (iv) it does not otherwise conform to the representations
and warranties contained herein or in the other Financing Agreements; or

 

(o)   as to all or any part of such Account, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason; or

 

(p)   the Account is not payable directly to a lockbox that is subject to a
blocked account arrangement as provided in Section 9.1 hereof; or

 

(q)   Agent in the exercise of its good faith judgment determines it to be
ineligible.

 

Any Accounts which Agent determines to be ineligible or unacceptable for
purposes of the Borrowing Base at any time shall nevertheless be and remain at
all times part of the Collateral.

 

12

--------------------------------------------------------------------------------


 

1.51  “Eligible Inventory” shall mean Inventory consisting of finished goods
held for sale in the ordinary course of the business of a Borrower and in the
case of Doe Run and Buick Recycling, raw materials and, work-in-process for such
finished goods, in each case to the extent acceptable to Agent in all respects. 
Standards of eligibility may be fixed and revised from time to time solely by
Agent in its exclusive judgment.  In determining eligibility Agent may, but need
not, rely on reports and schedules of such Inventory furnished to Agent by such
Borrower, but reliance thereon by Agent from time to time shall not be deemed to
limit Agent’s right to revise standards of eligibility at any time.  In general,
except in Agent’s discretion, Inventory shall not be deemed Eligible Inventory
if:

 

(a)   it is not owned solely by such Borrower or such Borrower does not have
sole and good, valid and marketable title thereto; or

 

(b)   it is not either (i) located in the continental United States or
(ii) loaded, freight charges and insurance premiums paid, upon a vessel bound
for a port in the continental United States; provided, that, with respect to
Inventory referred to in clause (ii): (A) Agent has a first priority perfected
security interest in and control and possession of all originals of documents of
title with respect to such Inventory and (B) Agent has received (1) a copy of
the certificate of marine cargo insurance in connection therewith in which it
has been named as an additional insured and loss payee in a manner acceptable to
Agent and (2) a copy of the invoice and manifest with respect thereto; or

 

(c)   it is not located at premises owned by a Borrower and operated by a
Borrower or it is on consignment to a third party; provided, that, any Inventory
which would otherwise be deemed Eligible Inventory at locations which are not
owned and operated by such Borrower may nevertheless be considered Eligible
Inventory: (i) if Agent shall have received a Collateral Access Agreement from
the holder of such Inventory or the owner and/or operator of such location, as
the case may be, and (ii) in addition to the agreement described above, if the
Inventory is delivered to the holder, owner and/or operator on consignment and
if required by Agent: (A) the holder, owner and/or operator executes appropriate
UCC-1 financing statements in favor of such Borrower, which are duly assigned to
Agent and (B) any lender to the holder, owner and/or operator with any interest
in Inventory is properly notified of the first priority security interest in and
lien on such Inventory of Agent; or

 

(d)   it is packing or shipping materials or maintenance supplies; or

 

(e)   it is not subject to a valid and perfected first priority security
interest and Agent, except, with respect to Inventory stored at sites described
in clause (c) above, for liens for unpaid rent or normal and customary
warehousing charges, in each case, not yet due; or

 

(f)   it is goods returned or rejected by such Borrower’s customers or goods in
transit to third parties (other than to warehouse sites covered by a Collateral
Access Agreement); or

 

13

--------------------------------------------------------------------------------


 

(g)   it (i) is prepaid or (ii) is excess (as so reserved by such Borrower from
time to time or as otherwise determined by Agent) or (iii) is seconds or thirds
or (iv) is obsolete, defective, damaged, slow moving or unmerchantable, or
(v) is freight/drayage reserves, or (vi) is samples or Inventory on hand which
is used for promotional and other sales activities, or (vii  does not otherwise
conform to the representations and warranties contained in the credit documents;
or

 

(h)   it is used or repossessed, or is attached, seized, made subject to a writ
or distress warrant, levied upon or brought within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors; or

 

(i)   it is goods acquired by such Borrower in or as part of a “bulk” transfer
or sale of assets and such acquisition is not consummated in the ordinary course
of business unless such Borrower has complied with all applicable bulk sales or
bulk transfer laws in connection with such acquisition; or

 

(j)   it is unmined ore or otherwise constitutes real property; or

 

(k)   it is work-in-process of Fabricated Products; or

 

(l)  it is Stores Inventory of Fabricated Products; or

 

(m)  it is Stores Inventory of Doe Run which is or shall be transferred to Buick
Recycling pursuant to the Buick Asset Transfer Agreements or is located at the
Buick Facility on or after the date hereof; or

 

(n)   Agent in the exercise of its good faith judgment determines it to be
ineligible.

 

Any Inventory which Agent determines to be ineligible or unacceptable for
purposes of the Borrowing Base at any time shall nevertheless be and remain at
all times part of the Collateral.

 

1.52  “Eligible Stores Inventory” shall mean Stores Inventory of Doe Run or
Buick Recycling which is Eligible Inventory.

 

1.53  “Environmental Laws” shall mean all Federal, State and local laws, rules,
regulations, ordinances, and consent decrees relating to health, safety,
hazardous substances, pollution and environmental matters, as now or at any time
hereafter in effect, applicable to the business and facilities of each Borrower
and its Subsidiaries (whether or not owned by it or any of them), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous

 

14

--------------------------------------------------------------------------------


 

substances, materials or wastes into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes or relating to or imposing liability or
standards of conduct concerning mining or reclamation of mined land.  Such laws
and regulations include, but are not limited to, the Resource Conservation and
Recovery Act of 1976, as amended; the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended; the Superfund Amendments and
Reauthorization Act; the Water Pollution Control Act of 1972; the Solid Waste
Disposal Act; the Insecticide, Fungicide and Rodenticide Act; the Mine Safety
and Health Act of 1977; the Surface Mining Control and Reclamation Act of 1977;
the Safe Drinking Water Act of 1974; the Toxic Substances Control Act, as
amended; the Clean Water Act, as amended; the Clean Air Act, as amended; the
Hazardous Materials Transportation Act, as amended; U.S. Department of
Transportation and Environmental Protection Agency regulations; and applicable
state counterparts to any of such laws and any common law or equitable doctrine
that may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

 

1.54  “Equipment” shall mean, as to each Borrower all of such Borrower’s now
owned and hereafter acquired equipment and fixtures, of every kind and
description, wherever located, including, without limitation, any and all
machinery used in connection with the manufacture, sale, exchange or lease of
goods or rendition of services, machinery, tooling, tools, telephone equipment,
computers, computer hardware, data processing and related computer equipment and
accessories (whether owned or leased and including embedded software and
records), vehicles, dies, jigs, furniture, trade fixtures and fixtures, all
attachments, components, parts, accessions and property now or hereafter affixed
thereto, installed thereon or used in connection therewith, and all additions to
and substitutions and replacements thereof and all existing and future leasehold
interests in equipment and fixtures, wherever located, whether now owned or
hereafter acquired and all licenses and other rights of such Borrower relating
thereto, whether in the possession and control of such Borrower or in the
possession and control of a third person for the account of such Borrower and
all claims to the proceeds of insurance thereon and all maintenance and warranty
records relating thereto.

 

1.55  “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, as the same now exists or may hereafter from time to time be
amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

1.56  “Event of Default” shall have the meaning set forth in Section 8.1 hereof.

 

1.57  “Excess Availability” shall mean, the amount, as determined by Agent,
calculated at any time, equal to:

 

(a)  in the case of Doe Run and Fabricated Products, (i) the lesser of: (A) the
combined Borrowing Base of Doe Run and Fabricated Products (subject to the
limitations set forth in Section 3.1(b) hereof) or (B) the Maximum Credit minus
(ii) the sum of: (A) the amount of all then outstanding and unpaid Obligations
in respect of Loans made to Doe Run and Fabricated Products, other than

 

15

--------------------------------------------------------------------------------


 

outstanding and unpaid Obligations of Doe Run and Fabricated Products arising
from the Supplemental Loans plus (B) the amount of all then outstanding
Borrowing Base LC Accommodations to Doe Run and Fabricated Products to the
extent not included in Obligations in Section 1.57(a)(ii)(A) above), plus (C)
the aggregate amount of  all then outstanding and unpaid trade payables of Doe
Run and Fabricated Products which are outstanding and unpaid more than sixty
(60) days past due as of such time and the book overdraft of Doe Run and
Fabricated Products; or

 

(b)  in the case of Buick Recycling, (i) the lesser of: (A) the Borrowing Base
of Buick Recycling (subject to the limitations set forth in Section 3.1(b)
hereof) or (B) the Maximum Credit minus (ii) the sum of: (A) the amount of all
then outstanding and unpaid Obligations in respect of Loans made to Buick
Recycling, other than outstanding and unpaid Obligations of Buick Recycling
arising from the Supplemental Loans plus (B) the amount of all then outstanding
Borrowing Base LC Accommodations to Buick Recycling to the extent not included
in Obligations in Section 1.57(b)(ii)(A) above), plus (C) the aggregate amount
of  all then outstanding and unpaid trade payables of Buick Recycling which are
outstanding and unpaid more than sixty (60) days past due as of such time and
the book overdraft of Buick Recycling.

 

1.58  “Exchange Offer Agreements” shall mean, individually and collectively,
each and all of the following (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced): (i)
Amended and Restated Exchange Offer, Consent Solicitation and Solicitation of
Acceptances for all outstanding 11.25% Senior Secured Notes due 2005, Series B;
11.25% Senior Notes due 2005, Series B; and Floating Interest Rate Senior Notes
due 2003, Series B, dated September 20, 2002, by Doe Run with respect to the
offer by Doe Run to the holders of the Existing Notes to exchange the Existing
Notes for New Secured Notes, as amended through the date hereof and (ii) all
other agreements, documents and instruments related thereto.

 

1.59  “Existing Financing Agreements” shall mean, individually and collectively,
each and all of the following (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced): (i)
the Existing Loan Agreement, and (ii0 all other agreements, documents and
instruments related thereto and executed prior to the date hereof.

 

1.60  “Existing Loan Agreement” shall mean the Loan and Security Agreement,
dated March 12, 1998, by and among Congress, Doe Run and Fabricated Products, as
amended through the date hereof.

 

1.61  “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued by Wachovia Bank, National Association for the account of Doe Run
or Fabricated Products set forth on Schedule 1.61 hereto.

 

1.62  “Existing Note Agreements” shall mean collectively, the Existing Secured
Note Agreements and the Existing Unsecured Note Agreements.

 

16

--------------------------------------------------------------------------------


 

1.63  “Existing Notes” shall mean, collectively, the Existing Unsecured Notes
and the Existing Secured Notes.

 

1.64  “Existing Notes Exchange Offer” shall mean the offer by Doe Run to
exchange the Existing Notes for New Notes pursuant to the terms of the Exchange
Offer Agreements.

 

1.65  “Existing Secured Note Agreements” shall mean, individually and
collectively, each and all of the following (as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced): (a) the Existing Secured Notes, (b) the Existing Secured Note
Indenture, (c) the Existing Secured Note Security Agreement, (d) the Purchase
Agreement, dated August 26, 1998, between Jefferies & Company, Inc., the
Existing  Secured Note Guarantors and Doe Run with respect to the purchase from
Doe Run of all of the Existing Secured Notes, and (e) the Existing Secured Note
Registration Agreement.

 

1.66  “Existing Secured Note Collateral” shall mean the ASARCO Purchased Assets
consisting of Real Property, Equipment and the related assets described on
Schedule 1.66 hereto, and all products and proceeds thereof, provided, that, the
term “Existing Secured Note Collateral” shall not include any of the Accounts or
Inventory or any proceeds or products thereof.

 

1.67  “Existing Secured Note Guarantors” shall mean, collectively, Fabricated
Products, Doe Run Cayman, Doe Run Peru, Doe Run Development and DR Land.

 

1.68  “Existing Secured Note Indenture” shall mean the Indenture, dated as of
September 1, 1998, by and among Doe Run, the Existing Secured Note Guarantors
and the Existing  Secured Note Trustee with respect to the Existing Secured
Notes, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.69  “Existing Secured Note Intercreditor Agreement” shall mean the
Intercreditor Agreement, dated as of September 1, 1998, by and among Agent,
Existing Secured Note Trustee and Doe Run, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.70  “Existing Secured Note Registration Agreement” shall mean the Registration
Rights Agreement, dated as of September 1, 1998, by and among Doe Run, the
Existing Secured Note Guarantors and the initial purchasers of the Existing
Secured Notes parties thereto, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.71  “Existing Secured Note Security Agreement” shall mean the Security
Agreement, dated as of September 1, 1998, made by Doe Run in favor of State
Street Bank and Trust Company, as collateral agent, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

17

--------------------------------------------------------------------------------


 

1.72  “Existing Secured Note Trustee” shall mean State Street Bank and Trust
Company, and its successors and assigns, and any replacement or other trustee
under the Existing Secured Note Indenture.

 

1.73  “Existing Secured Notes” shall mean, individually and collectively, each
and all of the following, the 11 1/4% Senior Secured Notes due 2005 Series B
issued by Doe Run after March 12, 1998, in the original principal amount of
$50,000,000 pursuant to the Existing Secured Note Indenture and guaranteed by
the Existing Secured Note Guarantors (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced).

 

1.74  “Existing Unsecured Fixed Rate Notes” shall mean individually and
collectively,  each and all of the following, the 11 1/4% Senior Notes due 2005
Series B issued by Doe Run after March 12, 1998 pursuant to the Existing
Unsecured Note Indenture in the original principal amount of $200,000,000 (as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced).

 

1.75  “Existing Unsecured Floating Rate Notes” shall mean individually and
collectively, each and all of the following, the Floating Interest Rate Senior
Notes due 2003 Series B issued by Doe Run after March 12, 1998 pursuant to the
Existing Unsecured Note Indenture in the original principal amount of
$55,000,000 (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced).

 

1.76  “Existing Unsecured Note Agreements” shall mean, individually and
collectively, each and all of the following (as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced):  (a) the Existing Unsecured Notes, (b  the Existing Unsecured Note
Indenture, and (c) the Purchase Agreement, dated March 12, 1998, between BT
Alex. Brown Incorporated, Donaldson, Lufkin & Jenrette Securities Corporation or
UBS Securities LLC and Doe Run with respect to the purchase from Doe Run of all
of the Existing Unsecured Notes and (d) all agreements documents and instruments
related thereto or delivered in connection therewith.

 

1.77  “Existing Unsecured Note Indenture” shall mean the Indenture, dated as of
March 12, 1998, between Doe Run and the Existing Unsecured Note Trustee with
respect to the Existing Unsecured Notes, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.78  “Existing Unsecured Note Trustee” shall mean State Street Bank and Trust
Company, a Massachusetts trust company and its successors and assigns, and any
replacement or other trustee under the Existing Unsecured Note Indenture.

 

1.79  “Existing Unsecured Notes” shall mean, individually and collectively, the
Existing Unsecured Floating Rate Notes and the Existing Unsecured Fixed Rate
Notes.

 

18

--------------------------------------------------------------------------------


 

1.80  “Fabricated Products” shall mean Fabricated Products, Inc., a Delaware
corporation, and its successors and assigns.

 

1.81  “Fifth Shortfall Day” shall mean any fifth consecutive Business Day that
the aggregate Excess Availability of Borrowers (calculated without any deduction
for unpaid trade payables and the book overdraft as set forth in Sections
1.57(a)(ii)(C) and (b)(ii)(C)) shall have been less than $2,500,000 for each of
such five (5) consecutive Business Days (including for this purpose the Initial
Shortfall Day as the first day of such period and such fifth consecutive
Business Day as the last day of such period) as of the close of business on each
such five consecutive Business Days.

 

1.82  “Financing Agreements” shall mean, collectively, this Agreement, together
with all other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by a Borrower or any other person, with, to
or in favor of Agent or any Lender in connection herewith or pursuant hereto, as
this Agreement and such other agreements, documents or instruments now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.83  “Fixed Charge Coverage Ratio” shall mean, with respect to Doe Run and its
Subsidiaries, on a consolidated basis (excluding Doe Run Cayman and its
Subsidiaries), at any time the ratio of (a) EBITDA during the immediately
preceding four (4) full fiscal quarters as of the last day of the last quarter
of such period with respect to the calculation of the Fixed Charge Coverage
Ratio to (b) the Fixed Charges for such four (4) fiscal quarter period.

 

1.84  “Fixed Charges” shall mean, as to any Person and its Subsidiaries (in the
case of Doe Run and its Subsidiaries, excluding Doe Run Cayman and its
Subsidiaries), with respect to any period the sum of, without duplication, (a)
all Net Interest Expense, plus (b) all Capital Expenditures, plus (c) all
regularly scheduled (as determined at the beginning of the respective period)
principal payments of Indebtedness for borrowed money (including any mandatory
principal payments in respect thereof) and Indebtedness with respect to Capital
Lease Obligations (and without duplicating in items (a) and (c) of this
definition, the interest component with respect to Indebtedness under Capital
Leases Obligations), plus (d) any cash payments in respect of any defined
pension benefit plan in excess of the amount deducted in respect thereof in
calculating Consolidated Net Income. The foregoing shall not be construed to
include principal payments on Indebtedness arising pursuant to revolving loans
and advances.

 

1.85  “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination except that for purposes of Sections 7.10, 7.23
and 7.24 hereof, GAAP shall be determined on the basis of such principles in
effect on the date hereof and

 

19

--------------------------------------------------------------------------------


 

consistent with those used in the preparation of the financial statements
delivered to Agent or any Lender prior to the date hereof.

 

1.86  “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

1.87  “Guarantor” shall mean DR Land Holdings, LLC, a Delaware limited liability
company and its successors and assigns.

 

1.88  “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances or materials and wastes including without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyl, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials, or wastes
that are or became regulated under any Environmental Laws (including, without
limitation, any that are or become classified as hazardous or toxic under any
Environmental Laws) but taking in to account any exemption for high volume low
toxicity wastes. In the event that any of the applicable Environmental Laws are
amended so as to broaden the meaning of any of the above-referenced terms, such
broader meaning shall apply subsequent to the effective date of such amendment.

 

1.89  “Hedging Agreements” shall mean any agreement with respect to (a) the
hedging of price risk associated with the purchase or sale of lead, copper,
zinc, gold, silver, metallic concentrates, fuel and energy under which a
Borrower or any Subsidiary is a party or beneficiary and (b) the hedging of
currency and interest rate risks in the ordinary course of business; so long as
any such agreement under clause (a) or clause (b) above has been entered into in
the ordinary course of business consistent with past price risk or currency
management practices of such Borrower and its Subsidiaries and not for purposes
of speculation.

 

1.90  “Indebtedness” shall mean, with respect to any Person, any liability
(a) in respect of borrowed money (whether or not the recourse of the lender is
to the whole of the assets of such Person or only to a portion thereof) or
evidenced by bonds, notes, indentures or similar instruments; (b) representing
the balance deferred and unpaid of the purchase price of any property or
services (except any such balance that constitutes an account payable to a trade
creditor (whether or not an Affiliate) created, incurred, assumed or guaranteed
by such Person in the ordinary course of business of such Person in connection
with obtaining goods, materials or services); (c) all Capitalized Lease
Obligations; (d) any contractual obligations, contingent or otherwise, of such
Person to pay or be liable

 

20

--------------------------------------------------------------------------------


 

for the payment of any indebtedness described in this definition of another
Person, including, without limitation, any such indebtedness, directly or
indirectly guaranteed, endorsed (other than for collection or deposit in the
ordinary course of business), co-made or discounted or sold with recourse by
such Person, or in respect of which such Person is otherwise directly or
indirectly liable, including contractual obligations (contingent or otherwise)
arising through any agreement to purchase, repurchase, or otherwise acquire such
indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, or other financial condition, or to make
payment other than for value received; (e) all obligations with respect to
redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person; (f) all reimbursement
obligations and other liabilities, contingent or otherwise, of such Person with
respect to bonds, letters of credit, banker’s acceptances or similar documents
or instruments issued for such Person’s account; (g  all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any security interest in, or mortgage or lien upon the interest in
any asset of such Person, whether or not such obligations, liabilities or
indebtedness are assumed by or are a personal liability of such Person, all as
of such time; and (h) all obligations, liabilities and indebtedness of such
Person (marked to market) constituting Interest Rate Protection Obligations,
Hedging Agreements or in respect of foreign exchange agreements.  The term
“Indebtedness” shall not be construed to include obligations for rent or similar
amounts payable under operating leases.

 

1.91  “Initial Shortfall Day” shall mean any Business Day that the aggregate
Excess Availability of Borrowers (calculated without any deduction for unpaid
trade payables and the book overdraft as set forth in Sections 1.57(a)(ii)(C)
and (b)(ii)(C)) shall have been less than $2,500,000 as of the close of business
on such Business Day; provided, that, except as otherwise set forth in Section
3.3(a)(iii) hereof, an Initial Shortfall Day may not occur during the period
after an Initial Shortfall Day and prior to the Fifth Shortfall Day related
thereto so long as Agent sends the Renco Secondary Funding Notice for such Fifth
Shortfall Day.

 

1.92  “Initial Term Loan” shall mean the initial term loan made on the date
hereof by Term Loan Agent and Term Loan Lenders to Doe Run pursuant to the Term
Loan Documents in the original principal amount of $15,500,000.

 

1.93  “Insolvency Proceeding” shall mean, as to any Person, any of the following
which occur after the date hereof:  (A) any case or proceeding with respect to
such Person under the U.S. Bankruptcy Code or any other Federal or State
bankruptcy, insolvency, reorganization or other law affecting creditors’ rights
or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of all or substantially all of the
obligations and indebtedness of such Person or (B) any proceeding seeking the
appointment of any receiver, trustee, administrator, liquidator, custodian or
other insolvency official with similar powers with respect to such Person or all

 

21

--------------------------------------------------------------------------------


 

or substantially all of its assets or any proceeding for liquidation,
dissolution or other winding up of the business of such Person or (C) any
general assignment for the benefit of creditors or any general marshalling of
all or substantially all of the assets of such Person.

 

1.94  “Insurance Premium Collateral” shall mean, collectively, (A) any unearned
insurance premiums paid on behalf of a Borrower by an Insurance Premium Lender
for property or casualty insurance policies with respect to a Borrower, (B) any
return of any insurance premium in accordance with the terms of such insurance
policies paid on behalf of a Borrower by an Insurance Premium Lender, (C) any
property and casualty insurance policies for which an Insurance Premium Lender
paid the insurance premium in full on behalf of a Borrower, and (D) any loss
proceeds paid or payable to a Borrower pursuant to the property and/or casualty
insurance policies for which such Insurance Premium Lender has paid the premium
(to the extent of the amount owed to such Insurance Premium Lender), provided,
that, (i) in no event shall the Insurance Premium Collateral include any amounts
deposited in or received in the lockbox or blocked account established by
Borrowers in connection with the Financing Agreements or otherwise with respect
to Borrowers’ financing arrange­ments with Agent and Lenders for the handling of
collections of Accounts or other assets and (ii) in no event shall the Insurance
Premium Collateral of any Insurance Premium Lender secure any obligation to any
other Insurance Premium Lender.

 

1.95  “Insurance Premium Lender” shall mean a financial institution acceptable
to Agent that makes loans to a Borrower, the proceeds of which are used
exclusively to pay insurance premiums required in respect of property and/or
casualty insurance policies maintained by such Borrower; such institutions
sometimes being collectively referred to herein as “Insurance Premium Lenders”.

 

1.96  “Intellectual Property” shall mean, as to each Borrower, such Borrower’s
now owned and hereafter arising or acquired:  patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright registrations, trademarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

1.97  “Interest Rate” shall mean a rate of one (1%) percent per annum above the
Prime Rate; provided, that, Agent may, at its option, and upon the written
direction of the Majority Lenders shall, increase such rate to a rate three (3%)
percent per annum above the Prime Rate at any time without notice (a) for the
period on and after (i) the date of termination or non-renewal hereof until such
time as all Obligations are indefeasibly paid in full (notwithstanding entry of
any judgment against a Borrower),

 

22

--------------------------------------------------------------------------------


 

or (ii) the date of any Event of Default, and for so long as such Event of
Default exists or is continuing, as determined by Agent and (b) on the Borrowing
Base Loans at any time outstanding in excess of the Borrowing Base of such
Borrower or the Borrowing Base Loan Limit of such Borrower (whether or not such
excess(es) arise or are made with or without Agent’s knowledge or consent and
whether made before or after an Event of Default).

 

1.98  “Interest Rate Protection Obligations” shall mean the obligations of any
Person pursuant to any arrangement with any other Person whereby, directly or
indirectly, such Person is entitled to receive from time to time periodic
payments calculated by applying either a floating or a fixed rate of interest on
a stated notional amount in exchange for periodic payments made by such Person
calculated by applying a fixed or a floating rate of interest on the same
notional amount and shall include, without limitation, interest rate swaps,
caps, floors, collars and similar agreements.

 

1.99  “Inventory” shall mean, as to each Borrower, all of such Borrower’s now
owned and hereafter acquired inventory, wherever located, including, without
limitation, which (a) are leased by such Borrower as lessor; (b) are held by
such Borrower for sale or lease or to be furnished under a contract of service;
(c) are furnished by such Borrower under a contract of service; or (d) all raw
materials, work-in-process (including, without limitation, molten lead and slag
and kettle dross), and finished and semi-finished inventory of any kind, nature
or description, or materials used or consumed in the business and including,
without limitation, (i  all metals and minerals in whatever form, whether ore,
powder, sinter, concentrates, pellets, links, pigs, or ingots, and including
without limitation, lead, zinc, copper, nickel sulfur, silver bullion, copper
matte and other By-Products, (ii) the Stores Inventory, (iii) all wrapping,
packaging, advertising and shipping materials, and any other personal property
held for sale, exchange or lease or furnished or to be furnished or used or
consumed in the business or in connection with the manufacturing, packaging,
shipping, advertising, selling or furnishing or such goods, inventory,
merchandise and other personal property, and (iv) all right, title and interest
therein and thereto, wherever located, whether now owned or hereafter acquired. 
The term “Inventory” as used herein shall not include minerals constituting part
of Real Property.

 

1.100  “Investor Rights Agreement” shall mean the Investor Rights Agreement,
dated of even date herewith, by and among Renco Group, Doe Run, DRA and New
Secured Note Trustee  on behalf of the New Secured Noteholders who hold New
Warrants, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.101  “Lenders” shall mean the financial institutions who are signatories
hereto as Lenders and other persons made a party to this Agreement as a Lender
in accordance with Section 11.6 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

1.102  “Lending Formulas” shall mean the percentages with respect to Eligible
Accounts and Eligible Inventory set forth in the definition of the term
Borrowing Base contained herein.

 

23

--------------------------------------------------------------------------------


 

1.103  “Letter of Credit Accommodations” shall mean the Borrowing Base LC
Accommodations and the Supplemental Loan LC Accommodations.

 

1.104  “Loan Agreement” shall mean this Amended and Restated Loan and Security
Agreement, dated as of October 29, 2002, by and among Borrowers, Guarantor,
Agent and Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.105  “Loans” shall mean, collectively, the Borrowing Base Loans and the
Supplemental Loans.

 

1.106  “Majority Lenders” shall mean, as of any date of determination thereof,
one or more Lenders holding more than fifty (50%) percent of the aggregate
outstanding principal amount of Loans and outstanding Letter of Credit
Accommodations, or, if there are no Loans or Letter of Credit Accommodations
outstanding, then such term shall mean one or more Lenders having aggregate
Commitment Percentages of more than fifty (50%) percent.

 

1.107  “Management Agreement” shall mean the Management Consultant Agreement,
dated April 7, 1994, between Doe Run and Renco Group, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.108  “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations or
properties of Borrowers (taken as a whole); (b) the legality, validity or
enforceability of this Agreement or any of the other Financing Agreements;
(c) the legality, validity, enforceability, perfection or priority of the
security interests and liens of Agent or any Lender upon the Collateral or any
other property which is security for the Obligations; (d) the Collateral or any
other property which is security for the Obligations, or the value of the
Collateral or such other property; (e) the ability of each Borrower to repay the
Obligations or of such Borrower or any Obligor to perform its obligations under
this Agreement or any of the other Financing Agreements; or (f) the ability of
Agent or any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Agent or any Lender under
this Agreement or any of the other Financing Agreements.

 

1.109  “Material Contract” shall mean any contract or other arrangements (other
than the Financing Agreements), whether written or oral, to which a Borrower or
its Subsidiaries is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could be reasonably expected to have a
Material Adverse Effect.

 

1.110  “Maximum Credit” shall mean $75,000,000.

 

24

--------------------------------------------------------------------------------


 

1.111  “Net Amount of Eligible Accounts” shall mean the gross amount of Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) rebates, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding or claimed with respect thereto.

 

1.112  “Net Interest Expense” shall mean, for any period, as to any Person and
its Subsidiaries, all of the following as determined in accordance with GAAP:
(a) total interest expense, whether paid or accrued (including the interest
component of Capitalized Lease Obligations for such period), including, without
limitation, all bank fees, commissions, discounts and other fees and charges
owed with respect to letters of credit, banker’s acceptances or similar
instruments which, in accordance with GAAP, are required to be accounted for as
interest expense, but excluding (i) amortization of discount and amortization of
deferred financing fees and closing costs paid in cash in connection with the
transaction contemplated hereby, (ii) interest paid in property other than cash,
(iii) any other interest expense not payable in cash, and (iv) any dividends
paid in kind in respect of the Renco Preferred Stock and (v) any interest
expenses in respect of the exercise of the put option in respect of the New
Warrants by the New Secured Noteholders or the call option by Doe Run or Renco
Group pursuant to the terms of the New Warrant Agreement (as in effect on the
date hereof) not payable in cash in such period minus (b) any net payments
received during such period as interest income received in respect of its
investments in cash and Cash Equivalents.

 

1.113  “New Secured Note Agreements” shall mean, individually and collectively,
each and all of the following (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced): (a)
the New Secured Notes, (b) the New  Secured Note Indenture, (c) the New Warrant
Documents and (d) the New Secured Note Security Agreement.

 

1.114  “New Secured Note Indenture” shall mean the Indenture, dated of even date
herewith, by and among Doe Run, certain of its affiliates  and the New Secured
Note Trustee with respect to the New Secured Notes, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.115  “New Secured Note Initial Collateral” shall mean the Term Loan Collateral
other than (a) the Collateral, and (b) any assets and properties of Doe Run
Peru.

 

1.116  “New Secured Note Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated of even date herewith, by and among Agent, Term Loan Agent and
New Secured Note Trustee, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.117  “New Secured Note Security Agreement” shall mean the Security Agreement,
dated of even date herewith, by and among Borrowers and New Secured Note
Trustee, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

25

--------------------------------------------------------------------------------


 

1.118  “New Secured Note Subsequent Collateral” shall mean, collectively, the
New Secured Note Initial Collateral and the Existing Secured Note Collateral.

 

1.119  “New Secured Note Trustee” shall mean State Street Bank and Trust
Company, a Massachusetts trust company, and its successors and assigns, and any
replacement or other trustee or collateral agent under the New Secured Note
Indenture.

 

1.120  “New Secured Noteholders” shall mean, collectively, the holders of the
New Secured Notes, and their respective successors and assigns.

 

1.121  “New Secured Notes” shall mean, individually and collectively, the 11
3/4% Secured Notes due November 1, 2008 issued by Doe Run on the date hereof
pursuant to the New Secured Note Indenture in the original principal amount of
up to $175,832,200, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.122  “New Warrants” shall mean the warrants to purchase up to 667 shares of
common stock of Doe Run issued by Doe Run to New Secured Noteholders on the date
hereof pursuant to the New Warrant Agreement.

 

1.123  “New Warrant Agreement” shall mean the Warrant Agreement, dated as of the
date hereof, by and between Doe Run and New Secured Note Trustee, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.124  “New Warrant Documents” shall mean, individually and collectively, each
and all of the following (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced): (a) the New
Warrant Agreement and (b) the Investor Rights Agreement.

 

1.125  “Non-Borrower Subsidiary” shall have the meaning set forth in Section
7.5(c)  hereof.

 

1.126  “Obligations” shall mean any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers and/or any Obligor
to Agent or any Lender and/or its affiliates, including principal, interest,
charges, fees, premiums, indemnities, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under or
in connection with this Agreement, any of the other Financing Agreements or by
operation of law in connection therewith, whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of this Agreement, after the commencement of any case with respect to any
Borrower or any Obligor under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect,

 

26

--------------------------------------------------------------------------------


 

absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated or secured.

 

1.127  “Obligor” shall mean any guarantor, endorser, acceptor, surety, Renco
Group or other person liable on or with respect to the Obligations or who is the
owner of any property which is security for the Obligations, other than
Borrowers.

 

1.128  “Participant” shall mean any financial institution that acquires a
participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations; provided, that, in no event shall such term be deemed to
include Renco Group.

 

1.129  “Payment Account” shall mean account no. 5000000030279 of Agent at
Wachovia Bank, National Association, or such other account of Agent as Agent may
from time to time designate to Administrative Borrower as the Payment Account
for purposes of this Agreement and the other Financing Agreements.

 

1.130  “Permits” shall have the meaning set forth in Section 6.7 hereof.

 

1.131  “Permitted Holders” shall mean Ira Leon Rennert, his wife and his
Affiliates, estate, heirs and legatees, and the legal representatives of any of
the foregoing, including, without limitation, the trustee of any trust of which
one or more of the foregoing are the sole beneficiaries

 

1.132  “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.133  “Prime Rate” shall mean the rate from time to time publicly announced by
Wachovia Bank, National Association, or any successor, as its prime rate,
whether or not such announced rate is the best rate available at such bank,
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed, which rate shall increase or decrease by an amount equal to each
increase or decrease effective on the first day of the month after any change in
such prime rate based on the prime rate in effect on the last day of the month
in which any such change occurs.

 

1.134  “Prior Banco de Credito Agreements” shall mean individually and
collectively, the agreements, documents and instruments listed on Schedule 1.134
hereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.135  “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as
a percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate

 

27

--------------------------------------------------------------------------------


 

amount of all of the Commitments of Lenders, as adjusted from time to time in
accordance with the provisions of Section 11.6 hereof; provided, that, if the
Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender’s Loans and its interest in the Letter of Credit Accommodations and
the denominator shall be the aggregate amount of all unpaid Loans and Letter of
Credit Accommodations.

 

1.136  “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether federal, state or local, and whether foreign
or domestic, that are paid or payable by any Person and its Subsidiaries in
respect of such fiscal year on a consolidated basis in accordance with GAAP.

 

1.137  “Real Property” shall mean all now owned or hereafter acquired real
property of each Borrower, including leasehold interests, together with all
buildings, structures, fixtures and other improvements relating thereto, and all
metals and minerals which are in, under, upon, or to be produced from such real
property to the extent of the rights of such Borrower to the same (but only to
the extent such metals and minerals have not been extracted from the real
property), wherever located.

 

1.138  “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Borrower; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued payable to
any Borrower or otherwise in favor of or delivered to any Borrower in connection
with any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Borrower, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Borrower or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower) or otherwise associated with any
Accounts, Inventory or general intangibles of any Borrower (including, without
limitation, choses in action, causes of action, tax refunds, tax refund claims,
rights and claims against carriers and shippers, rights to indemnification,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Borrower is a
beneficiary), in each case relating to Accounts or other property described in
Section 5 hereof.

 

1.139  “Records” shall mean, as to each Borrower, all of such Borrower’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the other Collateral or any account debtor, together with the tapes, disks,
diskettes and other data and software storage media and devices, file cabinets
or containers in or on which the foregoing are stored (including any rights of
such Borrower with respect to the foregoing maintained with or by any other
person).

 

28

--------------------------------------------------------------------------------


 

1.140  “Renco Group” shall mean The Renco Group, Inc., a New York corporation,
and its successors and assigns.

 

1.141  “Renco Junior Participation Agreement” shall mean the Junior
Participation Agreement, dated as of even date herewith, by and between Agent
and Renco Group, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.142  “Renco Preferred Stock” shall mean the 2,000 shares of Series A
Redeemable Preferred Stock, par value $1.00 per share issued by Doe Run to Renco
Group pursuant to the terms of the Renco Preferred Stock Purchase Agreement, the
Amended Certificate of Incorporation and together with all dividends, stock
dividends, interests, profits, redemptions, warrants, subscription rights,
stock, securities options, substitutions, exchanges and other distributions now
or hereafter distributed by Doe Run or which may hereafter be delivered to the
possession of Renco Group with respect thereto.

 

1.143  “Renco Preferred Stock Purchase Agreement” shall mean the Stock Purchase
Agreement, dated as of the date hereof, by and between Doe Run and Renco Group,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.144  “Renco Primary Funding Notice” shall mean any written notice from Agent
to Renco Group that an Initial Shortfall Day has occurred and that a Renco
Secondary Funding Notice may thereafter be sent by Agent to Renco Group.

 

1.145  “Renco Secondary Funding Notice” shall mean any written notice from Agent
to Renco Group requesting payment by Renco Group to Agent of the purchase price
for an additional junior participation interest in Supplemental Loans in an
amount calculated as set forth in Section 2.1(d) of the Renco Junior
Participation Agreement and setting forth the amount of the Shortfall (and
including the amount of the Excess Availability used to calculate such
Shortfall) as of the applicable Fifth Shortfall Day.

 

1.146  “Shortfall” shall mean, as of any date, the amount by which the aggregate
Excess Availability of Borrowers (calculated without any deduction for unpaid
trade payables and the book overdraft as set forth in Sections 1.57(a)(ii)(C)
and (b)(ii)(C)) is less than $3,500,000 as of the close of business on such
date.

 

1.147  “Special Availability Reserve” shall mean the reserve established by
Agent on the date hereof pursuant to Section 3.5(b) hereof.

 

1.148  “Stores Inventory” shall mean Inventory consisting of cast iron fittings,
paint, belts and hoses, bolts and nuts, wire and wire products, welding
supplies, tools, steel, rope, timber, railroad

 

29

--------------------------------------------------------------------------------


 

spikes, railroad car parts and railroad crane parts, baghouse parts, pump parts,
compressor parts, electrical parts, bearings, drills, bits and accessories and
other parts and supplies.

 

1.149  “Subsidiary” or “subsidiary” shall mean any corporation, association or
organization, active or inactive, as to which more than fifty (50%) percent of
the outstanding voting stock or shares or interests shall now or hereafter be
owned or controlled, directly or indirectly, by a Borrower, any subsidiary of a
Borrower, or any subsidiary of such subsidiary, provided, that, the term
“Subsidiary” as used elsewhere in this Agreement, as to any Borrower, shall not
include Doe Run Cayman and its Subsidiaries or DR Exploration Company
(Proprietary) Ltd. (South Africa), except (a) as otherwise expressly provided in
any specific section of this Agreement, (b) for purposes of Section 6.1(b)
hereof, and (c) for purposes of this definition.

 

1.150 “Supplemental Loan Credit Facility” shall mean the Supplemental Loans and
Supplemental Loan LC Accommodations provided hereunder and under the other
Financing Agreements.

 

1.151  “Supplemental Loan Funding Date” shall mean from time to time the
Business Day on which Agent shall have received from Renco Group, in accordance
with the Renco Junior Participation Agreement, cash or other immediately
available funds representing not less than the lesser of: (a) the Shortfall on
the applicable Fifth Shortfall Day or (b) (i) the Supplemental Loan Limit minus
(ii) the outstanding amount of Supplemental Loans on such Fifth Shortfall Day;
provided, that, if Agent receives such funds from Renco Group after 12:00 p.m.
(New York City time) on such Business Day, the Supplemental Loan Funding Date
may, at Agent’s option, be the next Business Day.

 

1.152  “Supplemental Loan LC Accommodations” shall mean with respect to the
Supplement Loan Credit Facility, the letters of credit or other guaranties which
are from time to time either (a) issued or opened by Agent or any Lender for the
account of a Borrower or any Obligor or (b) with respect to which Agent or any
Lender has agreed to indemnify the issuer or guaranteed to the issuer the
performance by a Borrower of its obligations to such issuer (including, without
limitation, the Existing Letters of Credit to the extent each is deemed to be a
Supplemental Loan LC Accommodation in accordance with Section 3.3 hereof).

 

1.153  “Supplemental Loan Limit” shall mean, at any time, the lesser of: (a)
$15,000,000 and (b) the Maximum Credit minus the sum of the then outstanding
amount of the Borrowing Base Loans, the Borrowing Base LC Accommodations and any
reserves.

 

1.154  “Supplemental Loan Termination Date” shall mean the earlier of: (a) the
effective date of any termination or non-renewal of the Financing Agreements;
provided, that, in the event that at any time after the payment of any of the
Obligations arising pursuant to the Supplemental Loans pursuant to Section
3.3(e) hereof, Agent determines that the conditions for such payment set forth
in Section 3.3(e) hereof were not satisfied, at Agent’s option (i) Agent may
deem any Borrowing Base Loans then

 

30

--------------------------------------------------------------------------------


 

outstanding to be Supplemental Loans in accordance with Section 3.3 hereof and
(ii) any Obligations arising pursuant to such Supplemental Loans shall be
reinstated and continue as if any such payment had not been received or (b) at
any time upon written notice from Agent to Renco Group that Agent has determined
to terminate the Renco Junior Participation Agreement.

 

1.155  “Supplemental Loans” shall mean, collectively, the loans made by or on
behalf of Lenders to Doe Run as provided for in Section 3.3 hereof; sometimes
being referred to herein individually as a “Supplemental Loan”.

 

1.156  “Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated
February 8, 1990, by and among Renco Group and its Subsidiaries (including Doe
Run Cayman and its Subsidiaries for this purpose), as amended on November 1,
1992, which became applicable to DRA and Doe Run on April 7, 1994 and as amended
on the date hereof and as the same now exists or may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced,
provided, that, such agreement shall not be amended, modified, supplemented,
extended, renewed, restated or replaced without the prior approval of Agent
other than for amendments that do not relate to or affect a Borrower or its
Subsidiaries.

 

1.157  “Term Loan Agreement” shall mean the Credit Agreement, dated as of even
date herewith, by and among Doe Run, Term Loan Agent and Term Loan Lenders (as
the same now exist or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced).

 

1.158  “Term Loan Agent” shall mean Regiment Capital Advisors, L.L.C, a Delaware
limited liability company, in its capacity as Agent pursuant to the Term Loan
Documents for the benefit and on behalf of Term Loan Lenders, and its successors
and assigns (and including, without limitation, any successor, assignee or
additional person at any time acting as administrative agent for the benefit of
or on behalf of it and/or Term Loan Lenders).

 

1.159  “Term Loan Collateral” shall mean the assets and properties of Doe Run
and its affiliates set forth in Section 3.1 of the Term Loan Security Agreement
(as in effect on the date hereof).

 

1.160  “Term Loan Debt” shall have the meaning set forth in the Term Loan
Intercreditor Agreement.

 

1.161  “Term Loan Documents” shall mean, collectively, the following (as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced): (i) the Term Loan Agreement, and (ii) the Term
Loan Security Agreement.

 

31

--------------------------------------------------------------------------------


 

1.162  “Term Loan Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated of even date herewith, by and between Agent and Term Loan
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.163  “Term Loan Lenders” shall mean the lenders at any time parties to the
Term Loan Documents and their successors and assigns (including any other lender
or group of lenders that at any time succeeds to or refinances, replaces or
substitutes for all or any portion of the Term Loan Debt at any time and from
time to time).

 

1.164  “Term Loan Security Agreement” shall mean the Guarantee and Security
Agreement, dated of even date herewith, by and among DRA, Borrowers and Term
Loan Agent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.165  “Term Loans” shall mean collectively all term loans made by Term Loan
Agent and or Term Loan Lenders to Doe Run pursuant to the Term Loan Agreement or
any other Term Loan Documents.

 

1.166  “Tradename” shall have the meaning set forth in Section 7.1 hereto.

 

1.167  “U.S. Services Agreements” shall mean, collectively, the agreements
listed on Schedule 1.167 hereto between Doe Run and Doe Run Peru, or Doe Run and
Doe Run Cayman and any of its other Subsidiaries providing for Doe Run to
provide sales agency and hedging services to Doe Run Cayman or any of its
Subsidiaries, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.168  “Value” or “value” shall mean, as determined by Agent, with respect to
the Inventory, the lower of (a) cost computed on a first-in-first-out basis in
accordance with GAAP or (b) market value, as determined by Agent.

 

1.169  “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

 

1.170  “Wholly-Owned Subsidiary” shall mean any Subsidiary or such person to the
extent all of the Capital Stock or other ownership interests in such Subsidiary
(other than (a) directors’ qualifying shares, (b) with respect to Doe Run Peru,
any shares purchased by employees of Doe Run Peru or the seller of assets to Doe
Run Peru on October 23, 1997, which retained amount shall not exceed one (1%)
percent of the total interests in Doe Run Peru, and (c) an immaterial interest
owned by other

 

32

--------------------------------------------------------------------------------


 

persons solely to comply with applicable law) is owned directly or indirectly by
such person or a Wholly-Owned Subsidiary of such person.

 

1.171  Terms.  All accounting terms used in this Agreement which are not
specifically defined herein shall be construed in accordance with GAAP
consistently applied, except as otherwise stated herein.

 

1.172  Other Defined Terms  The words “hereof”, “herein”, “hereunder”, “this
Agreement” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.173  Uniform Commercial Code Definitions.  All terms used herein which are not
specifically defined herein which are defined or used in the Uniform Commercial
Code as in effect in the State of New York (the “UCC”) shall have the meanings
as defined or used in the UCC.

 

1.174  Interpretation.  For purposes of this Agreement, unless the context
otherwise requires, all other terms hereinbefore or hereinafter defined,
including but not limited to those terms defined in the recitals hereto, shall
have the meanings herein assigned to such terms.  All references to each
Borrower and other Persons pursuant to the definitions set forth in the recitals
hereto or otherwise herein shall include their respective successors and
assigns.  All references to any term in the plural shall include the singular
and all references to any term in the singular shall include the plural.

 

SECTION 2.  ACKNOWLEDGMENT AND RESTATEMENT

 

2.1  Existing Obligations.  Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that Borrowers are indebted to Congress for loans and
advances to Doe Run and Fabricated Products under the Existing Loan Agreement,
as of the close of business on October 25, 2002, in the aggregate principal
amount of $34,588,595 and the aggregate amount of $7,185,176 in respect of
Letter of Credit Accommodations (as defined in the Existing Loan Agreement),
together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Borrowers to Congress, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

 

2.2  Acknowledgment of Security Interests.

 

(a)  Each Borrower and Guarantor hereby acknowledges, confirms and agrees that
Congress has had, and on and after the date hereof, that Agent, for itself and
the ratable benefit of Lenders, (i) shall continue to have a security interest
in and lien upon the Collateral heretofore granted to Congress pursuant to the
Existing Financing Agreements to secure the Obligations, and (ii) succeeds

 

33

--------------------------------------------------------------------------------


 

to all of the right title and interest of Congress in and to the Collateral
including the grant of a security interest by Borrowers to Congress, in its
individual capacity, under the Existing Financing Agreements as well as any
Collateral granted to or held by Agent or any Lender under this Agreement or
under any of the other Financing Agreements.

 

(b) On and after the date hereof, the liens and security interests of Agent, for
itself and the ratable benefit of Lenders, in the Collateral shall be deemed to
be continuously granted and perfected from the earliest date of the granting and
perfection of such liens and security interests, whether under the Existing Loan
Agreement, this Agreement or any of the other Financing Agreements

 

2.3  Existing Loan Agreement.  Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that:  (a) the Existing Loan Agreement has been duly
executed and delivered by Doe Run and Fabricated Products and is in full force
and effect as of March 12, 1998, (b) the Guarantee, dated January 13, 1999, has
been duly executed and delivered by Guarantor and is in full force and effect as
of January 13, 1999, and (c) the agreements and obligations of Doe Run and
Fabricated Products and Guarantor contained in the Existing Loan Agreement
constitute the legal, valid and binding obligations of such Borrower and
Guarantor enforceable against it in accordance with their respective terms and
Borrower and Guarantor each has no valid defense to the enforcement of such
obligations and (d) Agent and Lenders are entitled to all of the rights and
remedies provided for in the Existing Loan Agreement and the Existing Financing
Agreements as assigned to Agent and Lenders by Congress.

 

2.4  Restatement.

 

(a)  Except as otherwise stated in Section 2.2 hereof and this Section 2.4, as
of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other
Financing Agreements, except that nothing herein or in the other Financing
Agreements shall impair or adversely affect the continuation of the liability of
each Borrower or Guarantor for the Obligations heretofore granted, pledged
and/or assigned to Agent or any Lender.  The amendment and restatement contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of each Borrower or Guarantor
evidenced by or arising under the Existing Loan  Agreement, and the liens and
security interests securing such Indebtedness and other obligations and
liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released.

 

(b)  The principal amount of the Loans and Letters of Credit Accommodations
(including the Existing Letters of Credit)  outstanding as of the date hereof
under the Existing Loan Agreement shall be allocated to the Loans and Letter of
Credit Accommodations hereunder according to the Lenders’ Pro Rata Shares and in
such manner and in such amounts as Agent shall determine.

 

34

--------------------------------------------------------------------------------


 

2.5  Release.  Borrower and Guarantor each for itself and its successors and
assigns does hereby remise, release, discharge and hold Agent and each Lender,
its officers, directors, agents and employees and their respective predecessors,
successors and assigns harmless from all claims, demands, debts, sums of money,
accounts, damages, judgments, financial obligations, actions, causes of action,
suits at law or in equity, of any kind or nature whatsoever, whether or not now
existing or known, which such Borrower, Guarantor or their respective successors
or assigns has had or may now or hereafter claim to have against Agent or any
Lender or its officers, directors, Agents and employees and their respective
predecessors, successors and assigns in any way arising from or connected with
the Existing Loan Agreement or the arrangements set forth therein or
transactions thereunder up to and including the date hereof.

 

SECTION 3.  CREDIT FACILITY

 

3.1  Borrowing Base Loans.

 

(a)  Subject to and upon the terms and conditions contained herein, at the
request of a Borrower or Administrative Borrower, each Lender severally (and not
jointly) agrees to fund its Pro Rata Share of Borrowing Base Loans to each
Borrower from time to time in amounts requested by such Borrower (or
Administrative Borrower on behalf of such Borrower), up to the amount
outstanding at any time equal to the Borrowing Base Loan Limit of such
Borrower.  Borrowers may from time to time borrow, repay and reborrow the
Borrowing Base Loans made to it in accordance with the terms hereof.

 

(b)  Notwithstanding anything to the contrary contained herein or in any of the
other Financing Agreements, except in Agent’s discretion, (i) the aggregate
unpaid principal amount of the Borrowing Base Loans outstanding at any time
based on Eligible Inventory, regardless of the amounts of such Eligible
Inventory, shall not exceed $35,000,000, (ii) the aggregate unpaid principal
amount of the Borrowing Base Loans outstanding at any time based on Eligible
Stores Inventory, regardless of the amounts of such Eligible Stores Inventory,
shall not exceed $2,500,000, and (iii) the aggregate unpaid principal amount of
the Borrowing Base Loans outstanding at any time based on Eligible Accounts and
Eligible Inventory of Fabricated Products, regardless of the amount of such
Eligible Accounts and Eligible Inventory, shall not exceed $5,000,000.

 

(c)  Agent may, in its good faith discretion, from time to time, upon not less
than five (5) days prior notice to Administrative Borrower, (i) reduce the
Lending Formula with respect to Eligible Accounts to the extent that Agent
determines that: (A) the dilution with respect to such Accounts for any period
(based on the ratio of (1) the aggregate amount of reductions in such Accounts
other than as a result of payments in cash to (2) the aggregate amount of total
sales) has increased in any respect or may be reasonably anticipated to increase
in any respect above historical levels, or (B) the general creditworthiness of
Account Debtors has declined or (ii) reduce any of the Lending Formulas with

 

35

--------------------------------------------------------------------------------


 

respect to the Eligible Inventory to the extent that Agent determines that: (A)
the number of days of the turnover of such Inventory for any period has changed
in any material respect or (B) the liquidation value of such Eligible Inventory,
or any category thereof, has decreased, or (C) the nature, quality or mix of
such Inventory has deteriorated in any material respect.  In determining whether
to reduce any of the Lending Formulas, Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Accounts, Eligible Inventory or in establishing reserves as provided in
Section 3.5 hereof.

 

(d)  Notwithstanding anything to the contrary in Sections 1.16, 3.1(a) and 3.3 
hereof, no Accounts or Inventory of Buick Recycling shall, on and after the date
hereof, be considered Eligible Accounts, Eligible Inventory or Eligible Stores
Inventory and Agent and Lenders shall have no obligation to make and Buick
Recycling shall have no right to request any Loans or other financial
accommodations hereunder unless and until each of the conditions set forth in
Section 7.6(c) hereof shall have been satisfied as determined by Agent.

 

3.2  Letter of Credit Accommodations.

 

(a)  Subject to and upon the terms and conditions contained herein, at the
request of a Borrower, Agent agrees, for the ratable risk of each Lender
according to its Pro Rata Share, to provide or arrange for Letter of Credit
Accommodations to be issued for the account of Borrowers containing terms and
conditions acceptable to Agent and the issuer thereof.  Any payments made by
Agent or Lenders to any issuer thereof and/or related parties in connection with
Borrowing Base LC Accommodations shall constitute additional Borrowing Base
Loans pursuant to this Section 3.

 

(b)  In addition to any customary charges, fees or expenses charged by any bank
or issuer in connection with the Letter of Credit Accommodations, Borrowers
shall pay to Agent, for the ratable benefit of Lenders, a letter of credit fee
at a rate equal to two (2%) percent per annum on the daily outstanding balance
of the Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Agent may, and upon the written direction of the Majority Lenders 
shall, require Borrowers to pay to Agent, for the ratable benefit of Lenders,
such letter of credit fee, without notice, at a rate equal to four (4%) percent
per annum on such daily outstanding balance for: (i) the period on and after the
date of termination or non-renewal hereof until such time as all Obligations are
indefeasibly paid in full (notwithstanding entry of a judgment against such
Borrower) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing, as
determined by Agent.  Such letter of credit fee shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrowers to pay such fee shall survive the termination or
non-renewal of this Agreement.  Borrowers shall not be required to pay such
letter of credit fee to Agent in respect of a Letter of Credit Accommodation
unless Agent has duly executed and delivered to the issuer of such Letter of
Credit Accommodation the application or a guarantee or indemnification in
writing with respect to such Letter of Credit Accommodation.

 

36

--------------------------------------------------------------------------------


 

(c)  No Borrowing Base LC Accommodations shall be available unless on the date
of the proposed issuance of such Borrowing Base LC Accommodations and prior to
such issuance, Excess Availability (calculated without any deduction for unpaid
trade payables and book overdraft as set forth in Sections 1.57(a)(ii)(C) and
(b)(ii)(C) hereof) shall be equal to or greater than one hundred (100%) percent
of the face amount thereof and all other commitments and obligations made or
incurred by Agent or any Lender with respect thereto.  Effective upon the
issuance of each Borrowing Base LC Accommodation and for so long as such
Borrowing Base LC Accommodation is outstanding, the amount of Loans which might
otherwise be available to such Borrower if such Borrowing Base LC Accommodation
were not outstanding, shall be reduced by the amount of such Borrowing Base LC
Accommodation.

 

(d)  Except in Agent’s discretion with the consent of all the Lenders, the
aggregate amount of all outstanding Letter of Credit Accommodations to Borrowers
and all other commitments and obligations made or incurred by Agent and Lenders
in connection therewith shall not at any time exceed $10,000,000.  At any time
an Event of Default exists or has occurred and is continuing, Agent may, upon
the written direction of the Majority Lenders, shall require each Borrower to
either furnish cash collateral to secure the reimbursement obligations to the
issuer in connection with any or all Letter of Credit Accommodations or furnish
cash collateral to Agent, for itself and the ratable benefit of Lenders, for the
Letter of Credit Accommodations, and in either case, the Loans otherwise
available to Borrowers shall not be reduced as provided in Section 3.2(c) hereof
to the extent of such cash collateral.

 

(e)  Each Borrower shall indemnify and hold Agent and Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto,
including, but not limited to, any losses, claims, damages, liabilities, costs
and expenses due to any action taken by any issuer or correspondent with respect
to any Letter of Credit Accommodation except resulting from the gross negligence
or wilful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.  Each Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit Accommodation and for such purposes the
drawer or beneficiary shall be deemed such Borrower’s Agent.  Each Borrower
assumes all risks for, and agrees to pay, all foreign, Federal, State and local
taxes, duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder except
resulting from the gross negligence or wilful misconduct of Agent or any Lender
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.  Each Borrower hereby releases and holds Agent and Lenders
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by such Borrower, by any issuer or correspondent or otherwise
with respect to or relating to any Letter of Credit Accommodation except
resulting from the gross negligence or wilful misconduct of Agent or any Lender
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

 

37

--------------------------------------------------------------------------------


 

The provisions of this Section 3.2(e) shall survive the payment of Obligations
and the termination or non-renewal of this Agreement.

 

(f)  Nothing contained herein shall be deemed or construed to grant Borrowers
any right or authority to pledge the credit of Agent or any Lender in any
manner.  Agent and Lenders shall have no liability of any kind with respect to
any Letter of Credit Accommodation provided by an issuer other than Agent,
unless Agent has duly executed and delivered to such issuer the application or a
guarantee or indemnification in writing with respect to such Letter of Credit
Accommodation.  Borrowers shall be bound by any interpretation made in good
faith by Agent, or any other issuer or correspondent under or in connection with
any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrowers.  At any time an Event of Default exists or has
occurred and is continuing, Agent shall have the sole and exclusive right and
authority to, and Borrowers shall not, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods or (iii) execute any and all applications
for steamship or airway guaranties, indemnities or delivery orders.  Agent may
take such actions either in its own name or in a Borrower’s name.  At all times,
Borrowers shall not, without the prior written consent of Agent, grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents or agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letter of Credit Accommodations, or
documents, drafts or acceptances thereunder or any letters of credit included in
the Collateral.

 

(g)  Any rights, remedies, duties or obligations granted or undertaken by each
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by such Borrower to Agent and Lenders.  Any
rights, remedies, duties or obligations undertaken by Agent or any Lender to any
issuer or correspondent in any application for any Letter of Credit
Accommodation, or any other agreement by Agent or any Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by the Borrower requesting such Letter
of Credit Accommodation to Agent or the applicable Lender(s) and to apply in all
respects to such Borrower.

 

(h)  Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

 

38

--------------------------------------------------------------------------------


 

3.3 Supplemental Loans.

 

(a)  In addition to the Loans which may be made by Agent and Lenders to
Borrowers pursuant to Sections 3.1 and 3.2 of this Agreement, on or after the
date hereof, upon the request of Administrative Borrower made at any time after
the date hereof (or as otherwise provided for herein) and prior to the
Supplemental Loan Termination Date, and subject to and upon the terms and
conditions contained herein and the other Financing Agreements, each Lender
severally (and not jointly) agrees:

 

(i)  On any Supplemental Loan Funding Date, Agent on behalf of Lenders, shall
make a Supplemental Loan to Doe Run, in the amount requested by Administrative
Borrower; provided, that, each such Supplemental Loan shall be in the amount of
the cash or other immediately available funds that has been received by Agent
from Renco Group in accordance with the terms of the Renco Junior Participation
Agreement in respect of the purchase price for the junior participation interest
of Renco Group in such Supplemental Loans to be made so long as after giving
effect to such Supplemental Loans, the aggregate amount of all Supplemental
Loans then outstanding shall not exceed the Supplemental Loan Limit as then in
effect.

 

(ii)  At any time after Agent may send a Renco Secondary Funding Notice to Renco
Group in accordance with the Renco Junior Participation Agreement and Section
3.3(a)(iv) hereof, regardless of whether Agent has received any request by
Administrative Borrower for Supplemental Loans or Agent has received cash or
other immediately available funds from Renco Group which Agent may request from
Renco Group as the purchase price for a junior participation interest in such
Renco Secondary Funding Notice, Agent may, at its option, and if Agent has
received cash or other immediately available funds from Renco Group for such
purchase price, shall, deem any portion of the Borrowing Base Loans or Borrowing
Base LC Accommodations to be Supplemental Loans or Supplemental Loan LC
Accommodations; provided, that, any such Supplemental Loans or Supplemental Loan
LC Accommodations shall not: (A) exceed the amount which Agent may request from
Renco Group as the purchase price for a junior participation interest in such
Renco Secondary Funding Notice in accordance with the terms of the Renco Junior
Participation Agreement or (B) cause the aggregate amount of all Supplemental
Loans to exceed the Supplemental Loan Limit as then in effect.  To the extent
that any Borrowing Base Loans or Borrowing Base LC Accommodations may for any
reason subsequently be deemed to be Supplemental Loans or Supplemental Loan LC
Accommodations, the amount of Supplemental Loans or Supplemental Loan LC
Accommodations otherwise available shall be reduced by the amount of such
Supplemental Loans or Supplemental Loan LC Accommodations. Any payments made by
Agent or Lenders to any issuer of a Supplemental Loan LC Accommodation and/or
related parties in connection with Supplemental Loan LC Accommodations shall
constitute additional Supplemental Loans.

 

(iii)  At any time on and after an Initial Shortfall Day, Agent may send to 
Renco Group a Renco Primary Funding Notice. If such notice is sent before 4:00
p.m. (New York City time)

 

39

--------------------------------------------------------------------------------


 

on any  Business Day, it shall be deemed sent on such Business Day. If such
notice is sent after 4:00 p.m. (New York City time) on any Business Day, it
shall be deemed sent on the next Business Day and such next Business Day shall
instead be deemed to be such Initial Shortfall Day (provided, that, (A) the
aggregate Excess Availability of Borrowers on such Business Day is less than
$2,500,000 as of the close of business on such day and (B) in the event that the
aggregate amount of the Excess Availability of Borrowers on such next Business
Day is equal to or greater than $2,500,000, then there shall not be an Initial
Shortfall Day at such time).

 

(iv)  At any time after any Fifth Shortfall Day, Agent may send Renco Group a
Renco Secondary Funding Notice.  Except as set forth in Section 3.3(b) hereof or
otherwise herein, in the event that Agent receives from Renco Group in cash or
other immediately available funds for the purchase price for the junior
participation in the Supplemental Loan requested in such Renco Secondary Funding
Notice, prior to 12:00 p.m. (New York City time) on any Business Day, Agent on
behalf of Lenders shall make a Supplemental Loan to Borrowers in accordance with
the terms hereof on such Business Day.  The obligation of Renco Group to pay
Agent the amount requested therein as the purchase price for the junior
participation in the Supplemental Loan to be made by Agent and Lenders to Doe
Run shall be absolute and unconditional in accordance with the terms of the
Renco Junior Participation Agreement, notwithstanding the occurrence of any
Event of Default or any act, condition, or event which with notice or passage of
time or both shall constitute an Event of Default or the commencement of any
Insolvency Proceeding by or against any Borrower, Obligor or Renco Group. Upon
the commencement of any Insolvency Proceeding by Renco Group or any other
insolvency statute or similar statute or in the event that Agent is otherwise
stayed from sending a Renco Primary Funding Notice or a Renco Secondary Funding
Notice, the obligations of Renco Group  to pay the purchase price for any junior
participation in the Supplemental Loans shall automatically mature and become
immediately due and payable without any such notice or demand.

 

(v) Borrowers and Guarantors hereby acknowledge and agree that any failure of
Agent to send such notices to Renco Group as specified above and to make any
Supplemental Loans to Doe Run as a result thereof shall not in any way affect
the liability of Borrowers and/or Guarantor with respect to the Obligations or
result in any liability of Agent or any Lender to Borrowers, any other Obligor
or party.

 

(b) In the event that as of the date Agent sends to Renco Group a Renco
Secondary Funding Notice, Agent shall have received written notice from a Lender
or a Borrower of a material Event of Default and such default exists and is
continuing in the determination of Agent (“Existing Default”) and Agent shall
have received payment in full in cash or other immediately available funds of
the purchase price for the junior participation interest of Renco Group in the
Supplemental Loans as requested in such notice, Agent and Lenders shall,
notwithstanding that the condition set forth in Section 4.3(c) hereof has not
been satisfied, either: (i) make Supplemental Loans up to such amounts received
from Renco Group (subject to the limitations set forth in Section 3.3(a)(i) and
(ii) hereof), which shall be applied to the Borrowing Base Loans as provided
herein and, to the extent that there is any Excess

 

40

--------------------------------------------------------------------------------


 

Availability after giving effect thereto, shall make Borrowing Base Loans in the
amount of such Supplemental Loans or (ii) deem any portion of the Borrowing Base
Loans or Borrowing Base LC Accommodations to be Supplemental Loans or
Supplemental Loan LC Accommodations as provided herein and shall make new
Borrowing Base Loans or Borrowing Base LC Accommodations in the amount of the
Borrowing Base Loans or Borrowing Base LC Accommodations deemed to be
Supplemental Loans or Supplemental LC Accommodations so long as, in the case of
(i) or (ii), Agent has determined that (A) the making of such Borrowing Base
Loans by Agent and Lenders or the allocation of any Borrowing Base Loans or
Borrowing Base LC Accommodations to be Supplemental Loans or Supplemental LC
Accommodations shall not be deemed to be a waiver of any Existing Default or any
other Event of Default or any act, condition, or event which with notice or
passage of time or both would constitute an Event of Default which may have
occurred or which may occur whether similar to the Existing Default or
otherwise, (B) Renco Group has complied with all of its obligations under the
Renco Junior Participation Agreement and is not otherwise in default thereunder
or under any other agreement related to the financing arrangements of Borrowers,
(C) as of the date of and after giving effect to any such Borrowing Base Loans
or the allocation of any Borrowing Base Loans or Borrowing Base LC
Accommodations to be Supplemental Loans or Supplemental LC Accommodations, no
Event of Default or any act, condition, or event which with notice or passage of
time or both would constitute an Event of Default shall exist or have occurred
(other than the Existing Default) regardless of whether such Event of Default or
act, condition or event occurred on the date Agent sent the Renco Secondary
Funding Notice or after or is similar to the Existing Default or otherwise, (D)
as of such date, there has been no further deterioration in the value of any of
the Collateral or the ability of Agent and Lenders to realize thereon or
otherwise be paid in full (as defined in Section 9.2 hereof) all of the
Obligations by Borrowers on the terms and conditions set forth herein, (E) no
Borrower or Obligor is the subject of an Insolvency Proceeding, and (F) the
Supplemental Loan Termination Date shall not have occurred.  A copy of the
notice regarding the Existing Default shall be provided to Renco Group by a
Borrower if such notice is given by a Borrower to Agent, and if such notice is
delivered by a Lender to Agent, Agent shall use best efforts to provide a copy
to Renco Group; provided, that, the failure of Agent to provide such notice
shall not affect any of the obligations or liabilities of Borrowers hereunder or
Renco Group under the Renco Junior Participation Agreement.

 

(c)  Except in the discretion of Majority Lenders, Borrowers shall not have any
right to request, and Agent and Lenders shall not make, any Supplemental Loans
in excess of the Supplemental Loan Limit then in effect or at any time on or
after the Supplemental Loan Termination Date or if such Supplemental Loan would
cause the Obligations to exceed the Maximum Credit.

 

(d)  The proceeds of the Supplemental Loans shall be applied to the payment of
Obligations arising in respect of the Borrowing Base Loans.

 

(e)  Without limiting any other rights of Agent or any Lender under this
Agreement or otherwise, Agent shall apply any payments it receives from or for
the account of  Doe Run (whether identified as payments of the Supplemental
Loans or otherwise) to any of the Obligations in such order

 

41

--------------------------------------------------------------------------------


 

and manner set forth in Section 9.2(b) hereof; provided, that, any such payments
received, including but not limited to, payments with the proceeds of any
Borrowing Base Loans or the proceeds of any sale, disposition or other
realization upon all or any part of the Collateral, shall only be applied to
repay the Obligations arising pursuant to the Supplemental Loans, if each of the
following conditions is satisfied as determined by Agent:

 

(i) as to any such repayment, Agent shall have received prior written notice
from Administrative Borrower that Borrowers will make such payment not less than
five (5) Business Days prior to the date thereof,

 

(ii) for each of the sixty (60) consecutive days immediately prior to the date
of any such repayment, the aggregate Excess Availability of Borrowers shall have
been not less than $5,000,000,

 

(iii) as of the date of any such repayment and after giving effect thereto, the
aggregate Excess Availability of Borrowers shall be not less than $5,000,000,

 

(iv) any such repayment must be made within ten (10) Business Days of the notice
provided to Agent in Section 3.3(e)(i) hereof,

 

(v)  as of the date of any such repayment, (A) the Renco Junior Participation
Agreement shall be in full force and effect (except for termination thereof in
accordance with their terms) and shall not be void or invalid and neither Renco
Group, nor any Borrower, Obligor or any other party thereto shall have contested
the validity or enforceablity of any term or provision hereof, (B) Renco Group
and each other party thereto shall have complied with all of the terms,
covenants, conditions or provisions of the Renco Junior Participation Agreement
and any other agreement of such parties in favor of Agent or any Lender in
connection with the financing arrangements among Borrowers, Agent and Lenders,
(C) Renco Group shall have honored all demands for payment under the Renco
Junior Participation Agreement, and shall not have denied it has any further
liability or obligation thereunder or have revoked, terminated or purported to
revoke or terminate the Renco Junior Participation Agreement or any term or
provision thereunder or hereunder and (D) no injunctive relief or restraining
order shall have been sought or granted which does or would, if granted limit or
impair the rights of Agent or any Lender to receive payment under the Renco
Junior Participation Agreement in accordance with the terms of the foregoing or
to retain any funds drawn or paid thereunder,

 

(vi) all amounts required to be paid pursuant to Sections 9.2(b)(i), (ii), (iii)
and (iv) hereof have been paid in full in cash or other immediately available
funds, and

 

(vii) as of the date of any such repayment and after giving effect thereto, no
Event of Default or act, condition or event which with notice or passage of time
or both would constitute an

 

42

--------------------------------------------------------------------------------


 

Event of Default shall exist or have occurred and is continuing except that this
condition shall not apply with respect to any payments permitted under Section
9.2(b) hereof.

 

(f) Subject to Section 3.3(k) hereof and the satisfaction of each of the
conditions set forth in Section 3.3(e) hereof and the other rights of Agent and
Lenders hereunder to receive payments from Renco Group, to the extent that Agent
receives any proceeds of any Borrowing Base Loans or Collateral that are used to
repay the Obligations arising pursuant to the Supplemental Loans in accordance
with this Section and Agent shall have had received payment from Renco Group in
full in cash or other funds for the purchase price for its junior participation
interest in such Supplemental Loans, Agent shall remit such amounts to Renco
Group.  Nothing contained herein shall be construed to require Agent to remit
any funds to Renco Group if Renco Group has failed to comply with any of the
terms thereof or to limit the Agent’s right setoff or recoupment against amounts
otherwise payable to Renco Group for amount owing to Agent and Lenders.

 

(g)  The Supplemental Loans shall be secured by all of the Collateral.

 

(h)  Notwithstanding anything to the contrary contained herein or in the other
Financing Agreements, unless sooner demanded by Agent in accordance with the
terms of this Agreement or the other Financing Agreements, each Borrower further
agrees that all outstanding and unpaid Obligations arising pursuant to the
Supplemental Loans (including without limitation, principal, interest, fees,
costs, expenses and other charges in respect thereof payable by Borrowers to
Agent) shall automatically, without notice or demand, be absolutely and
unconditionally due and payable and Borrowers shall pay to Agent in immediately
available funds all such Obligations on the Supplemental Loan Termination Date;
provided, that, Borrowers may only use proceeds of any Loans or Collateral to
repay the Obligations arising pursuant to the Supplemental Loans if each of the
conditions set forth in Section 3.3(e)  hereof is satisfied as determined by
Agent.  Interest shall accrue and be due, until and including the next Business
Day, if the amount paid by Borrowers to the bank account designated by Agent for
such purpose is received in such bank account later than 11:00 a.m., (New York
City time).

 

(i)  All of the Obligations arising pursuant to the Supplemental Loans shall be
due and owing on the Supplemental Loan Termination Date regardless of whether
Borrowers are permitted to make payments in respect to such Obligations in
accordance with Section 3.3(e)  hereof.

 

(j)  Each Borrower acknowledges and agrees that, notwithstanding anything to the
contrary contained in this Agreement or the Financing Agreements, the failure
of  Borrowers to pay all of the Obligations arising pursuant to the Supplemental
Loans on or before the  Supplemental Loan Termination Date or at any other time
that all or any portion of such Obligations may be payable hereunder or
otherwise, shall constitute an Event of Default regardless of whether Borrowers
are permitted to make payments in respect of such Obligations in accordance with
Section 3.3(e)  hereof.  Without limiting any other rights of Agent with respect
to the establishment of reserves or otherwise,

 

43

--------------------------------------------------------------------------------


 

each Borrower acknowledges that Agent may from time to time, at its option,
establish reserves in the amount equal to the then accrued and unpaid interest
in respect of the Supplemental Loans.

 

(k)  Each Borrower acknowledges and agrees that, in the event that after the
payment of any of the Obligations arising pursuant to the Supplemental Loans,
Agent determines that the conditions for such payment set forth in Section
3.3(e) above were not satisfied, such Obligations arising pursuant to the
Supplemental Loans shall be reinstated and continue as if any such payment had
not been received.

 

(l)  For purposes of this Section 3.3, the term “Excess Availability” shall be
calculated without any deduction for unpaid trade payables and the book
overdraft notwithstanding anything to the contrary in Sections 1.57(a)(ii)(C)
and (b)(ii)(C) hereof.

 

3.4  Maximum Credit.  Except in Agent’s discretion, the aggregate amount of the
Loans and the Letter of Credit Accommodations outstanding at any time shall not
exceed the Maximum Credit.

 

3.5  Reserves.

 

(a) Without limiting any other rights and remedies of Agent or Lenders hereunder
or under the other Financing Agreements, all Loans otherwise available to
Borrowers shall be subject to Agent’s continuing right in its discretion, to
establish a reserve reducing the amounts of Loans otherwise available to
Borrowers and to increase and decrease such reserve from time to time, if and to
the extent that, in Agent’s judgment, such reserve is necessary to protect Agent
and/or Lenders against possible non-payment for any reason by Account Debtors or
possible non-payment of any of the Obligations, or in respect of any state of
facts which does or would, with notice or passage of time or both, constitute an
Event of Default hereunder or for any other reason.

 

(b) In addition to any other rights of Agent under this Agreement with respect
to the establishment of reserves or otherwise, and in addition to any other
reserves at any time established by Agent, Agent shall, effective on the date
hereof, establish a reserve reducing the amount of Borrowing Base Loans
otherwise available to Borrowers in the amount of the $5,000,000 (the “Special
Availability Reserve”). The term “reserves” as used herein and the other
Financing Agreements shall be deemed to include, in addition and not in
limitation, the Special Availability Reserve.

 

(c) Without limiting any rights or remedies of Agent under the Loan Agreement or
any of the other Financing Agreements with respect to the establishment of
reserves or otherwise, Agent may establish reserves to reflect (a) any past due
Indebtedness described in Section 7.3(p) of the Loan Agreement, (b) the failure
of Agent to receive the certification described in Section 7.19(f) of the Loan
Agreement in accordance with the terms of such Section or (c) any loss payments
which constitute Insurance Premium Collateral which shall have been deposited in
or received in the lockbox or blocked account established by Borrowers in
connection with the Financing Agreements or otherwise with

 

44

--------------------------------------------------------------------------------


 

respect to Borrowers’ financing arrange­ments with Agent for the handling of
collections of Receivables or other assets.

 

3.6  Changes in Laws and Increased Costs of Loans.  If after the date hereof,
either (i) any change in, or in the interpretation of, any law or regulation is
introduced, including, without limitation, with respect to reserve requirements,
applicable to Lender or any banking or financial institution from whom any
Lender borrows funds or obtains credit (a “Funding Bank”), or (ii) a Funding
Bank or any Lender complies with any future guideline or request from any
central bank or other Governmental Authority or (iii) a Funding Bank or any
Lender determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank or any
Lender complies with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (iii),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any Lender’s capital as a consequence
of its obligations hereunder to a level below that which Lender could have
achieved but for such adoption, change or compliance (taking into consideration
the Funding Bank’s or Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Lender of funding or maintaining the Loans or the
Letter of Credit Accommodations, then Borrowers and Guarantors shall from time
to time upon demand by Agent pay to Agent additional amounts sufficient to
indemnify Lenders against such increased cost on an after-tax basis (after
taking into account applicable deductions and credits in respect of the amount
indemnified); provided, that, Borrowers shall have not liability for any such
costs incurred more than one hundred eighty (180) days prior to such demand.  A
certificate as to the amount of such increased cost and showing the basis for
calculation thereof in reasonable detail shall be submitted to a Administrative
Borrower by Agent and shall be conclusive, absent manifest error.

 

3.7  Mandatory Prepayments.

 

(a)  In the event that the outstanding amount of the Borrowing Base Loans to
Borrowers exceed the Borrowing Base of such Borrower, or any component of the
Borrowing Base Loans exceed the sublimits set forth in Section 3.1(b) hereof, or
the aggregate amount of the outstanding Letter of Credit Accommodations exceed
the sublimit for Letter of Credit Accommodations set forth in Section 3.2(d)
hereof, or the aggregate amount of the Loans and the Letter of Credit
Accommodations outstanding at any time shall exceed the Maximum Credit, such
event shall not limit, waive or otherwise affect any rights of Agent and Lenders
in that circumstance or on any future occasions and Borrowers shall, upon demand
by Agent, which may be made at any time or from time to time, immediately repay
to Agent, for the ratable benefit of Lenders, the entire amount of any such
excess(es) for which

 

45

--------------------------------------------------------------------------------


 

payment is demanded or in the case of Letter of Credit Accommodations, provide
cash collateral to Agent (for itself and the ratable benefit of Lenders) in such
amount.

 

(b)  Subject to Section 10.1(e) hereof, all such payments in respect of the
Loans pursuant to this Section 3.7 shall be without premium or penalty.  All
interest accrued on the principal amount of the Loans paid pursuant to this
Section 3.7 shall be paid, or may be charged by Agent to the loan account(s) of
Borrowers, at Agent’s option, on the date of such payment.

 

3.8  Interest.

 

(a)  Interest on all of the Loans and other non-contingent Obligations shall be
payable by Borrowers to Agent, for the ratable benefit of Lenders, at the
Interest Rate.

 

(b)  In no event shall the Interest Rate and other charges hereunder exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that a
court determines that Agent or Lenders has received interest and other charges
hereunder in excess of the highest rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest in the inverse order of maturity, and the
provisions hereof shall be deemed amended to provide for the highest permissible
rate.

 

(c)  Subject to the foregoing, all interest charges hereunder or in connection
herewith shall be (i) computed as provided herein and in the other Financing
Agreements and (ii) paid monthly to Agent on the first day of each calendar
month, or, at Agent’s option, charged to a Borrower’s account(s) maintained by
Agent as of the first day of each calendar month and deemed paid by the first
amounts subsequently credited thereto.

 

(d)  Without limiting the continuing right of Agent and Lenders to demand
payment of the Loans and other Obligations, or any portion thereof, in
accordance with the terms of this Agreement, or any of the other Financing
Agreements, all interest accruing hereunder on and after the date of any Event
of Default or termination or non-renewal hereof, shall be payable on demand.

 

3.9  Closing Fee.  Borrowers shall pay to Agent (for the account of Lenders
based upon their Pro Rata Shares), a closing fee of $750,000, which fee is fully
earned and payable on the date hereof.

 

3.10  Servicing Fee.  Borrowers shall pay monthly to Agent, for its own account,
a servicing fee in an amount equal to $10,000 for each month or part thereof
during the term of this Agreement and for so long thereafter as any of the
Obligations are outstanding, which fee shall be fully earned as of and payable
in advance on the first day of each month.

 

46

--------------------------------------------------------------------------------


 

3.11  Unused Line Fee.  Borrowers shall pay to Agent, for the ratable benefit of
Lenders, based upon their Pro Rata Shares, an unused line fee at a rate equal to
one-quarter (1/4%) percent per annum calculated upon the amount (if any) by
which (a) the Maximum Credit exceeds (b) the average aggregate daily principal
balance of the Loans and Letter of Credit Accommodations outstanding during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.

 

3.12  Authorization to Make Loans.  Agent is authorized to make the Loans and
provide the Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone purporting to be an officer of Administrative
Borrower or other authorized person or, at the discretion of Agent, if such
Loans are necessary to satisfy any Obligations.  All requests for Loans or
Letter of Credit Accommodations hereunder shall specify the date on which the
requested Loan is to be made or Letter of Credit Accommodation established
(which day shall be a Business Day) and the amount of the requested Loan and
Letter of Credit Accommodation.  Requests received after 11:00 a.m. (New York
City time) on any day shall be deemed to have been made as of the opening of
business on the immediately following Business Day.  All Loans and Letter of
Credit Accommodations under this Agreement shall be conclusively presumed to
have been made to, and at the request of and for the benefit of, Borrowers when
deposited to the credit of a Borrower or otherwise disbursed or established in
accordance with the instructions of a Borrower or in accordance with the terms
and conditions of this Agreement.

 

3.13  Settlement Procedures.

 

(a)  Notwithstanding any other provision of this Agreement, and in order to
administer the Credit Facility in an efficient manner and to reduce the number
of fund transfers between Lenders and Agent, Borrowers, Lenders and Agent agree
that Agent may (but shall not be obligated to), and Borrowers and Lenders hereby
irrevocably authorize the Agent to, fund, on behalf of the Lenders, Loans
pursuant to Sections 3.1 and 3.3 hereof, subject to the procedures for
settlement set forth in this Section 3.13; provided, that, (i) other than to
fund Loans to make payments to the issuer of any of the Letter of Credit
Accommodations or for costs and expenses as provided for herein, Agent shall in
no event fund such Loans if the Agent shall have received written notice from
the Majority Lenders on the Business Day prior to the day of the proposed Loan
that one or more of the applicable conditions precedent contained in Section 4
will not be satisfied on the day of the proposed Loan, and (ii) Agent shall not
otherwise be required to determine that, or take notice whether, the applicable
conditions precedent in Section 4 have been satisfied.

 

(b)  With respect to all periods for which the Agent has funded Loans pursuant
to Section 3.13(a) above, the amount of each Lender’s Pro Rata Share in the
outstanding Loans and Letter of Credit Accommodations shall be computed weekly,
and shall be adjusted upward or downward on the basis of the amount of the
outstanding Loans as of the close of business on the Business Day

 

47

--------------------------------------------------------------------------------


 

immediately preceding the date of each settlement computation; provided, that,
Agent retains the absolute right at any time or from time to time to make the
above described adjustments at intervals more frequent than weekly.  Agent shall
deliver to each of Lenders after the end of each week, or such lesser period or
periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”).  If the summary statement is
sent by Agent and received by a Lender prior to 12:00 noon (New York City time)
then such Lender shall make the settlement transfer described in this Section by
no later than 2:00 p.m. (New York City time) on the day such summary statement
was sent, and if such summary statement is sent by Agent and received by a
Lender after 12:00 noon (New York City time), such Lender shall make such
settlement transfer by no later than 2:00 p.m. (New York City time) on the next
Business Day following the date of the receipt of such summary statement.  If,
as of the end of any Settlement Period, the amount of a Lender’s Pro Rata Share
of the outstanding Loans is more than such Lender’s Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase.  If the amount of a Lender’s Pro Rata Share of
the outstanding Loans in any Settlement Period is less than the amount of such
Lender’s Pro Rata Share of the outstanding Loans for the previous Settlement
Period, Agent shall forthwith transfer to such Lender by wire transfer in
immediately available funds the amount of the decrease.  The obligation of each
of the Lenders to transfer such funds and effect such settlement shall be
irrevocable and unconditional and without recourse to or warranty by Agent. 
Each of Agent and Lenders agrees to mark its books and records at the end of
each Settlement Period to show at all times the dollar amount of its Pro Rata
Share of the outstanding Loans and Letter of Credit Accommodations.  Each Lender
shall only be entitled to receive interest on its Pro Rata Share of the Loans
which have been funded by such Lender.

 

(c)  To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by Borrowers, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section 3.13.  In lieu of weekly or
more frequent settlements, Agent may at any time require each Lender to provide
Agent with immediately available funds representing its Pro Rata Share of each
Loan, prior to Agent’s disbursement of such Loan to or for the benefit of
Borrower.  In such event, all Loans under this Agreement shall be made by the
Lenders simultaneously and proportionately to their Pro Rata Shares.  No Lender
shall be responsible for any default by any other Lender in the other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in the other Lender’s obligation to make a Loan requested hereunder.

 

(d)  If Agent is not funding a particular Loan pursuant to Section 3.13(a) above
on any day, Agent may assume that each Lender will make available to Agent such
Lender’s Pro Rata Share of the Loan requested or otherwise made on such day and
Agent may, in its discretion, but shall not be obligated to, cause a
corresponding amount to be made available to Borrowers on such day.  If Agent

 

48

--------------------------------------------------------------------------------


 

makes such corresponding amount available to a Borrower and such corresponding
amount is not in fact made available to Agent by such Lender, Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Agent at the Interest Rate.  During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to a Borrower
shall, for all purposes hereof, be a Loan made by Agent for its own account. 
Upon any such failure by a Lender to pay Agent, Agent shall promptly thereafter
notify such Borrower of such failure and such Borrower shall immediately pay
such corresponding amount to Agent for its own account.

 

(e)  Nothing in this Section 3.13 or otherwise in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Agent or Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

 

3.14  Use of Proceeds.  All Loans made by Agent on behalf of Lenders or made or
provided by Lenders to or for the account of Borrowers pursuant to this
Agreement and the other Financing Agreements shall be used by Borrowers for
general operating and working capital purposes of Borrowers and such other
purposes as permitted by the terms hereof.

 

3.15  Joint and Several Liability.  Borrowers shall be liable for all amounts
due to Agent and Lenders under this Agreement, regardless of which Borrower
actually receives the Loans or other extensions of credit hereunder or the
amount of such Loans received or the manner in which Lender accounts for such
Loans, Letter of Credit Accommodations or other extensions of credit on its
books and records.  The Obligations with respect to Loans made to a Borrower,
and the Obligations arising as a result of the joint and several liability of a
Borrower hereunder, with respect to Loans made to the other Borrower hereunder,
shall be separate and distinct obligations, but all such other Obligations shall
be primary obligations of both Borrowers.  The Obligations arising as a result
of the joint and several liability of a Borrower hereunder with respect to
Loans, Letter of Credit Accommodations or other extensions of credit made to the
other Borrower hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (a) the validity or enforceability, avoidance or
subordination of the Obligations of the other Borrower or of any promissory note
or other document evidencing all or any part of the Obligations of the other
Borrower, (b) the absence of any attempt to collect the Obligations from the
other Borrower or any other security therefor, or the absence of any other
action to enforce the same, (c) the waiver, consent, extension, forbearance or
granting of any indulgence by Agent or any Lender with respect to any provisions
of any instrument evidencing the Obligations of the other Borrower, or any part
thereof, or any other agreement now or hereafter executed by the other Borrower
and delivered to Agent or any Lender, (d) the failure by Agent to take any steps
to perfect and maintain its security interest in, or to preserve its rights and
maintain its security or collateral for the Obligations of the other Borrower,
(e) the election of Agent in any proceeding instituted under the

 

49

--------------------------------------------------------------------------------


 

Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) any borrowings or grant or a security interest by the other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code, (g) the
disallowance of all or any portion of the claim(s) of Agent for the repayment of
the Obligations of the other Borrower under Section 502 of the Bankruptcy Code,
or (h) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of the other Borrower.  With respect to
the Obligations arising as a result of the joint and several liability of a
Borrower hereunder with respect to Loans, Letter of Credit Accommodations or
other extensions of credit made to the other Borrower hereunder, each Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which Agent or any Lender now has or may hereafter have against
Borrowers, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to Agent or any Lender.  Upon any Event of Default, Agent may proceed
directly and at once, without notice (except as otherwise specifically provided
for herein), against a Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against the other Borrower
or any other Person, or against any security or collateral for the Obligations. 
Each Borrower consents and agrees that Agent and Lenders shall be under no
obligation to marshall any assets in favor of Borrower(s) or against or in
payment of any or all of the Obligations.

 

3.16  Appointment of Administrative Borrower for Requesting Loans and Receipts
of Loans and Statements.

 

(a)  Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to request and receive Loans and Letter of Credit
Accommodations pursuant to this Agreement and the other Financing Agreements
from Lender in the name or on behalf of such Borrower.  Agent and Lenders may
disburse the Loans to such bank account of Administrative Borrower or a Borrower
or otherwise make such Loans to a Borrower and provide such Letter of Credit
Accommodations to a Borrower as Administrative Borrower may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

 

(b)  Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent of Borrowers pursuant to this Section 3.16.  Administrative
Borrower shall ensure that the disbursement of any Loans to each Borrower
requested by or paid to or for the account of Borrowers, or the issuance of any
Letter of Credit Accommodations for a Borrower hereunder, shall be paid to or
for the account of such Borrower.

 

(c)  Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to receive statements on account and all other notices
from Agent with respect to the

 

50

--------------------------------------------------------------------------------


 

Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

 

(d)  Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or by Administrative Borrower shall be deemed
for all purposes to have been made by such Borrower, as the case may be, and
shall be binding upon and enforceable against such Borrower to the same extent
as if made directly by such Borrower.

 

(e)  No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.

 

SECTION 4.  CONDITIONS PRECEDENT TO LOANS AND OTHER FINANCIAL ACCOMMODATIONS

 

4.1  Conditions Precedent to Initial Loans and Letter of Credit Accommodations
to Borrowers.  Each of the following is a condition precedent to the amendment
and restatement of the Obligations under the Existing Loan Agreement and the
initial Borrowing Base Loans and Borrowing Base LC Accommodations to Borrowers
pursuant to this Agreement and the other Financing Agreements which shall be
satisfied in a manner acceptable to Agent and each Lender (any of which may be
waived, in whole or in part, only by Agent and all Lenders in writing):

 

(a)  Agent shall have received, in form and substance satisfactory to Agent, a
consolidated pro-forma balance sheet of Doe Run and its Subsidiaries (including
for this purpose, Doe Run Cayman and its Subsidiaries) reflecting the initial
transactions contemplated hereunder, including, but not limited to, the
transactions contemplated by the Existing Note Exchange Offer,  Term Loan
Documents and the New Secured Note Agreements, accompanied by a certificate
dated of even date herewith of the chief financial officer or treasurer of Doe
Run acceptable to Agent stating that such pro-forma balance sheet represents the
reasonable, good faith opinion of such officer as to the subject matter thereof
as of the date hereof;

 

(b)  Agent shall have received, in form and substance satisfactory to Agent,
evidence that the New Secured Notes, the other New Secured Note Agreements and
all agreements, documents and instruments relating thereto (including without
limitation, the New Secured Note Intercreditor Agreement) have been duly
authorized, executed and delivered by the parties thereto in accordance with
their terms,

 

(c)  Agent shall have received, in form and substance satisfactory to Agent,
evidence that (i) Doe Run has received cash or other immediately available funds
in the aggregate amount of $15,035,000 constituting the proceeds of the Initial
Term Loan pursuant to the terms of the Term Loan Documents, (ii) Doe Run has
received $20,000,000 in cash or other immediately available funds from

 

51

--------------------------------------------------------------------------------


 

Renco Group pursuant to the terms of the Renco Preferred Stock Purchase
Agreement (inclusive of the amounts referenced in Section 4.1(d) hereof which
shall be applied to the purchase price to be paid by Renco Group to Doe Run in
respect of the Renco Preferred Stock), and (iii) Doe Run has used the entire
amount of its special term deposit held by Banco de Credito pursuant to Prior
Banco de Credito Agreements to make a loan in the amount of $139,062,500 to Doe
Run Peru and Doe Run Peru has received $139,062,500 in cash or other immediately
available funds as a loan from Doe Run which Indebtedness is evidenced by the
Doe Run Peru Intercompany Note and the proceeds of such loan shall have been
applied to satisfy in full the existing Indebtedness of Doe Run Peru to Banco de
Credito pursuant to the Prior Banco de Credito Agreements,

 

(d)  Agent shall have received, in form and substance satisfactory to Agent,
written instructions from Renco Group instructing Congress to pay to Agent, for
the benefit of Doe Run, the $5,066,009 of the existing cash collateral held by
Congress and delivered by Renco Group to Congress, prior to the date hereof,
pursuant to the terms of the Cash Collateral Pledge Agreement, dated January 4,
2002, by and among Renco Group and Congress and Agent shall apply such amount to
the Obligations outstanding on the date hereof, and such amount shall be deemed
to be a portion of the purchase price to be paid by Renco Group to Doe Run for
the Renco Preferred Stock pursuant to the Renco Preferred Stock Purchase
Agreement;

 

(e)  Agent shall have received, in form and substance satisfactory to Agent, (i)
all other consents, waivers, acknowledgments, releases, terminations and other
agreements and documents from third persons which Agent may deem necessary or
desirable in order to permit, protect and perfect its security interests in and
liens upon the Collateral or to effectuate the provisions or purposes of this
Agreement, the other Financing Agreements, Existing Note Exchange Offer, Term
Loan Documents and the New Secured Note Agreements, including any consent or
amendment required under the Banco de Credito Agreements and the Existing Note
Agreements, (ii) evidence in form and substance satisfactory to Agent that the
Existing Notes in an amount not less than the minimum amount required pursuant
to the Exchange Offer Agreements shall have been tendered for exchange for New
Secured Notes pursuant to the Existing Notes Exchange Offer, and shall not have
been withdrawn, prior to the expiration of the Existing Notes Exchange Offer,
and (iii) all other conditions precedent to the Existing Notes Exchange Offer
(other than the issuance of the New Secured Notes pursuant to the Existing Notes
Exchange Offer) shall have been satisfied.

 

(f)  each Borrower shall have established a lockbox and the Blocked Accounts for
its collections and the transfer thereof to Agent, which shall be in form and
substance satisfactory to Agent, in accordance with Section 9.1 hereof;

 

(g)  Agent shall have received true, correct and complete copies of each of the
following as duly executed by the parties thereto: (i) the Tax Sharing
Agreement, (ii) all Material Contracts, (iii) the Banco de Credito Agreements,
(iv) the Term Loan Documents (including without limitation the Term Loan
Intercreditor Agreement), (v) the Renco Junior Participation Agreement, (vi) the
Renco

 

52

--------------------------------------------------------------------------------


 

Preferred Stock Purchase Agreement, (vii) the Exchange Offer Agreements
(including the New Secured Note Intercreditor Agreement), and (viii) the Doe Run
Peru Intercompany Note;

 

(h)  Agent shall have received evidence of insurance and loss payee endorsements
required under this Agreement and under the other Financing Agreements, in form
and substance satisfactory to Agent, and certificates of insurance policies
and/or endorsements naming Agent as loss payee, all at Borrowers’ cost and
expense;

 

(i)  Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has, or will have upon the filing of appropriate financing
statement amendments, a valid perfected first priority security interest in all
of the Collateral;

 

(j)  Agent shall have received and reviewed UCC search results for all
jurisdictions in which assets of Borrowers are located in the United States,
which search results shall be in form and substance satisfactory to Agent;

 

(k)  all requisite corporate or limited liability company action and proceedings
in connection with this Agreement and the other Financing Agreements shall be
satisfactory in form and substance to Agent, and Agent shall have received all
information and copies of all documents, including records of requisite
corporate or limited liability company action and proceedings which Agent may
have requested in connection therewith, such documents where requested by Agent
or its counsel to be certified by appropriate corporate officers or Governmental
Authority (and including a copy of the certificate of incorporation or
organizational documents of each Borrower and Guarantor (including the Amended
Certificate of Incorporation) certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate name
of such Borrower or Guarantor as is set forth herein and such document as shall
set forth the organizational identification number of each Borrower or
Guarantor, if one is issued in its jurisdiction of incorporation or
organization);

 

(l)  Agent shall have received not less than $20,000,000 (including the
$5,066,009 paid to Agent for the benefit of Doe Run as described in Section
4.1(d) hereof) from, or on behalf of Doe Run, which amount shall be applied by
Agent to the Obligations outstanding on the date hereof in accordance with the
terms and conditions of the Loan Agreement;

 

(m)  Agent shall have received, in form and substance satisfactory to Lender, an
opinion letter of counsel to Borrowers with respect to the Existing Note
Exchange Offer, New Secured Note Agreements, the transactions contemplated
therein, the Financing Agreements and such other matters as Lender or its
counsel may request; and

 

(n)  this Agreement, the other Financing Agreements and all instruments and
documents hereunder and thereunder shall have been duly authorized, executed and
delivered to Agent, in form and substance satisfactory to Agent.

 

53

--------------------------------------------------------------------------------


 

4.2  Conditions Precedent to All Loans and Letter of Credit Accommodations to
Buick Recycling.  Notwithstanding anything to the contrary in Sections 1.16 and
3.1(a) above, and in addition to all of the conditions set forth in Section 4.1
hereon, each of the conditions set forth in Section 7.6(c) hereof shall be
satisfied in a manner acceptable to Agent and each Lender and no Accounts or
Inventory of Buick Recycling shall, on and after the date hereof, be considered
Eligible Accounts or Eligible Inventory or Eligible Stores Inventory and Agent
and Lenders shall have no obligation to make, and Buick Recycling will have no
right to request, any Loans or other financial accommodations hereunder unless
and until each of such conditions is so satisfied and Agent shall have conducted
a field examination with respect to Buick Recycling, its assets and its
business, and in no event shall such Accounts or Inventory or any Accounts or
Inventory transferred to Buick Recycling pursuant to the transactions described
in the Buick Asset Transfer Documents be deemed Eligible Accounts or Eligible
Inventory or Eligible Stores Inventory unless the results of such field
examination shall be satisfactory to Agent in all respects (and reporting with
respect to all such assets shall have been included in the accounting systems of
Buick Recycling in a manner satisfactory to Agent) and then only to the extent
the criteria for Eligible Accounts and Eligible Inventory and Eligible Stores
Inventory set forth herein are satisfied with respect thereto (or as modified by
Agent to reflect the results of Agent’s field examination, including any
separate advance percentage with respect to such Accounts or Inventory or
Reserves as Agent may determine in good faith), and upon the request of Agent,
the Accounts and Inventory acquired by Buick Recycling pursuant to such transfer
shall at all times after such transfer be separately identified and reported to
Agent in a manner satisfactory to Agent.

 

4.3  Conditions Precedent to All Borrowing Base Loans and Letter of Credit
Accommodations.  In addition to all of the conditions set forth in Section 4.1
and 4.2 hereof, each of the following is an additional condition precedent to
the Borrowing Base Loans and Borrowing Base LC Accommodations to Borrowers,
including the initial Borrowing Base Loans and Borrowing Base LC Accommodations
and any future Borrowing Base Loans and Borrowing Base LC Accommodations:

 

(a)  all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all respects with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto, except to the extent that such
representation and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);

 

(b)  no law, regulation, order, judgment or decree of any Governmental Authority
shall, and Lender shall not have received any notice that any action, suit,
investigation, litigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority which (i) purports to enjoin,
prohibit, restrain or otherwise affect (A) the making of the Loans or (B) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements, the Exchange Offer Agreements, the New Secured
Note Agreements, the Term Loan

 

54

--------------------------------------------------------------------------------


 

Documents or the Renco Preferred Stock Purchase Agreements, or (ii) has or could
reasonably be expected to have a Material Adverse Effect; and

 

(c)  no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Loan or
providing each such Letter of Credit Accommodation and after giving effect
thereto.

 

4.4 Conditions Precedent to Supplemental Loans and Supplemental Loan LC
Accommodations.  In addition to all of the conditions set forth in Section 4.1
hereon, each of the following is an additional condition precedent to any
Borrowing Base Loans and Supplemental Loan LC Accommodations to Borrowers:

 

(a)  all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all respects with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto, except to the extent that such
representation and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date); and

 

(b)  no law, regulation, order, judgment or decree of any Governmental Authority
shall, and Lender shall not have received any notice that any action, suit,
investigation, litigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority which (i) purports to enjoin,
prohibit, restrain or otherwise affect (A) the making of the Loans or (B) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements, the Exchange Offer Agreements, the New Secured
Note Agreements, the Term Loan Documents or the Renco Preferred Stock Purchase
Agreements, or (ii) has or could reasonably be expected to have a Material
Adverse Effect.

 

 

SECTION 5.  COLLATERAL

 

5.1  As collateral security for the prompt performance, observance and payment
in full of all of the Obligations, each Borrower hereby grants, pledges and
assigns to Agent for itself and the ratable benefit of Lenders, and confirms,
reaffirms and restates its prior grant to Agent (as successor to Congress) of, a
continuing security interest in and a lien upon, and a right of setoff against,
and hereby assigns to Agent, for itself and the ratable benefit of Lenders, as
security, all of the following now owned and hereafter acquired or existing
assets and properties of such Borrower (which assets and properties, together
with all other collateral security for the Obligations granted to or otherwise
held or acquired by Agent or any Lender are referred to herein as the
“Collateral”):

 

55

--------------------------------------------------------------------------------


 

(a)  all Accounts;

 

(b)  all contracts, contract rights, licenses, customer lists and other general
intangibles relating to any Receivables or other property described in this
Section 5, including, without limitation, all Intellectual Property to the
extent affixed to, or to be affixed to, any Inventory or other property
described in this Section 5 for purposes of selling the same, or otherwise
necessary or reasonably desirable in connection with the collection, sale or
other disposition of the Receivables or any of the other property described in
this Section 5, choses in action, causes of action and other claims and rights
relating to the Receivables and Inventory, including, without limitation, those
against Account Debtors, and against shippers and carriers, agreements or
arrangements with sales agents, distributors or the like and/or consignees,
warehouses or other third persons in possession of any Inventory, and guaranty
or warranty claims with respect to Receivables or Inventory;

 

(c)  all Inventory;

 

(d)  all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(e)  all instruments that evidence or relate to any Receivables or other
property described in this Section 5, including, without limitation, all
promissory notes that evidence or relate to any Receivables or other property
described in this Section 5;

 

(f)  all documents which relate to any Receivables or other property described
in this Section 5 and documents of title with respect to any Inventory or which
evidence or relate to indebtedness arising pursuant to Receivables or other
property described in this Section 5;

 

(g)  all Blocked Accounts, or any deposit account (or other account) used in
connection with the collection of Receivables or other property described in
this Section 5 or the remittance thereof to Agent or any Lender, or containing
proceeds of Receivables or other property described in this Section 5;

 

(h)  all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights relating to any Receivables or other
property described in this Section 5;

 

(i)  all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and

 

56

--------------------------------------------------------------------------------


 

(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;

 

(j)  all of the following now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of any Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise: (i) all investment
property (including securities, whether certificated or uncertificated,
securities accounts, security entitlements, commodity contracts or commodity
accounts) and (ii) all monies, credit balances, deposits and other property of
any Borrower;

 

(k)  all commercial tort claims relating to any Receivables or other property
described in this Section 5;

 

(l)  to the extent not otherwise described above, all Receivables;

 

(m)  all Records; and

 

(n)  all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

5.2  For purposes of Section 5.1 hereof, the Collateral shall not include (a)
the U.S. Services Agreements listed on Schedule 1.167 hereto or Accounts arising
in the ordinary course of business payable by Doe Run Peru to Doe Run under the
U.S. Services Agreements listed on Schedule 1.167 hereto; (b) the Doe Run Peru
Intercompany Note; and (c) the shares of Capital Stock owned by any Borrower in
any Subsidiary (including, for this purpose, Doe Run Cayman and its
Subsidiaries).

 

5.3  (a)  Each Borrower irrevocably and unconditionally authorizes Agent (or its
Agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Agent or its designee as the secured party and
such Borrower as debtor, as Agent may require, and including any other
information with respect to such Borrower or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Agent may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  Each Borrower hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such
Borrower, as the case may be, as debtor with respect to the Collateral (and any
amendments with respect to such financing statements) filed by or on behalf of
Agent prior to the date hereof and ratifies and confirms the authorization of
Agent to file such financing statements (and amendments, if any).  Each Borrower
hereby authorizes Agent to adopt on behalf of such Borrower any symbol required
for authenticating any electronic filing.  In the event that the description of
the collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower as debtor includes assets and properties of such
Borrower that

 

57

--------------------------------------------------------------------------------


 

do not at any time constitute Collateral, whether hereunder, under any of the
other Financing Agreements or otherwise, the filing of such financing statement
shall nonetheless be deemed authorized by such Borrower to the extent of the
Collateral included in such description and it shall not render the financing
statement ineffective as to any of the Collateral or otherwise affect the
financing statement as it applies to any of the Collateral, and Agent agrees,
upon the request of any Borrower, and at Borrowers’ expense, to file such
amendments or partial releases as shall be necessary to cause such financing
statements to cover only the Collateral.  In no event shall any Borrower at any
time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Agent or its designee as secured party
and such Borrower as debtor.

 

(b)  Each Borrower does not have any chattel paper (whether tangible or
electronic) or instruments constituting Collateral as of the date hereof.  In
the event that any Borrower shall be entitled to or shall receive any chattel
paper or instrument constituting Collateral after the date hereof, Borrowers
shall promptly notify Agent thereof in writing.  Promptly upon the receipt
thereof by or on behalf of any Borrower (including by any Agent or
representative), such Borrower shall deliver, or cause to be delivered to Agent,
all tangible chattel paper and instruments that evidence or relate to any
Receivables or Inventory that such Borrower has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Agent may from time to time specify, in each case except as Agent may
otherwise agree.  At Agent’s option, each Borrower shall, or Agent may at any
time on behalf of any Borrower, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to
Agent with the following legend referring to chattel paper or instruments as
applicable: “This [chattel paper][instrument] is subject to the security
interest of Congress Financial Corporation and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”

 

(c)  In the event that any Borrower shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower shall
promptly notify Agent thereof in writing.  Promptly upon Agent’s request, such
Borrower shall take, or cause to be taken, such actions as Agent may request to
give Agent control of such electronic chattel paper under Section 9-105 of the
UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.

 

(d)  Each Borrower does not have any deposit accounts as of the date hereof,
except as set forth on Schedule 6.17.  Borrowers shall not, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied:  (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of any Borrower to open or establish such account which notice shall
specify in reasonable detail and

 

58

--------------------------------------------------------------------------------


 

specificity acceptable to Agent the name of the account, the owner of the
account, the name and address of the bank at which such account is to be opened
or established, the individual at such bank with whom such Borrower is dealing
and the purpose of the account, (ii) the bank where such account is opened or
maintained shall be acceptable to Agent, and (iii) on or before the opening of
such deposit account, such Borrower shall as Agent may specify either (A)
deliver to Agent a Deposit Account Control Agreement with respect to such
deposit account duly authorized, executed and delivered by such Borrower and the
bank at which such deposit account is opened and maintained or (B) arrange for
Agent to become the customer of the bank with respect to the deposit account on
terms and conditions acceptable to Agent. The terms of this subsection (d) shall
not apply to deposit accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Borrower’s salaried employees.

 

(e)  No Borrower owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property constituting Collateral (other
than the shares of Capital Stock of Compass described in Section 7.5(v) hereof),
as of the date hereof, or have any investment account, securities account,
commodity account or other similar account with any bank or other financial
institution or other securities intermediary or commodity intermediary as of the
date hereof except as set forth on Schedule 5.3(e) hereto.

 

(i) In the event that any Borrower shall be entitled to or shall at any time
after the date hereof hold or acquire any certificated securities constituting
Collateral, such Borrower shall promptly endorse, assign and deliver the same to
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as Agent may from time to time specify.  If any securities constituting
Collateral, now or hereafter acquired by any Borrower are uncertificated and are
issued to such Borrower or its nominee directly by the issuer thereof, such
Borrower shall immediately notify Agent thereof and shall as Agent may specify,
either (A) cause the issuer to agree to comply with instructions from Agent as
to such securities, without further consent of any Borrower or such nominee, or
(B) arrange for Agent to become the registered owner of the securities.

 

(ii)  Borrowers shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than an account used in connection
with the Hedging Agreements) with any securities intermediary or commodity
intermediary unless each of the following conditions is satisfied: (A)  Agent
shall have received not less than five (5) Business Days prior written notice of
the intention of such Borrower to open or establish such account which notice
shall specify in reasonable detail and specificity acceptable to Agent the name
of the account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower is
dealing and the purpose of the account, (B) the securities intermediary or
commodity intermediary (as the case may be) where such account is opened or
maintained shall be acceptable to Agent, and (C) on or before the opening of
such investment account, securities account or other similar account with a
securities intermediary or

 

59

--------------------------------------------------------------------------------


 

commodity intermediary, such Borrower shall as Agent may specify either (i)
execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Borrower and such securities intermediary or
commodity intermediary or (ii) arrange for Agent to become the entitlement
holder with respect to such investment property on terms and conditions
acceptable to Agent.

 

(f)  Borrowers are not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof except as set forth on Schedule 5.3(f).  In the event that
any Borrower shall be entitled to or shall receive any right to payment under
any letter of credit, banker’s acceptance or any similar instrument, whether as
beneficiary thereof or otherwise after the date hereof, such Borrower shall
promptly notify Agent thereof in writing.  Such Borrower shall immediately, as
Agent may specify, either (i) deliver, or cause to be delivered to Agent, with
respect to any such letter of credit, banker’s acceptance or similar instrument
constituting Collateral, the written agreement of the issuer and any other
nominated person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to Agent,
consenting to the assignment of the proceeds of the letter of credit to Agent by
such Borrower and agreeing to make all payments thereon directly to Agent or as
Agent may otherwise direct or (ii) cause Agent to become, at Borrowers’ expense,
the transferee beneficiary of the letter of credit, banker’s acceptance or
similar instrument (as the case may be).

 

(g) To the best knowledge of Borrowers, except as set forth on Schedule 5.3(g),
Borrowers do not have any commercial tort claims as of the date hereof.  In the
event that any Borrower shall at any time after the date hereof have any
commercial tort claims constituting Collateral, such Borrower shall promptly
notify Agent thereof in writing, which notice shall (i) set forth in reasonable
detail the basis for and nature of such commercial tort claim and (ii) include
the express grant by such Borrower to Agent of a security interest in such
commercial tort claim (and the proceeds thereof).  In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower to Agent shall be deemed to constitute such grant to Agent. Upon the
sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein.  Without
limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by such Borrower of this Agreement or any of
the other Financing Agreements, Agent is hereby irrevocably authorized from time
to time and at any time to file such financing statements naming Agent or its
designee as secured party and such Borrower as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, each Borrower shall promptly upon Agent’s request, execute and
deliver, or cause to be executed and delivered, to Agent such other agreements,
documents and instruments as Agent may require in connection with such
commercial tort claim.

 

(h)  Borrowers do not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in Schedule 6.9 hereto and except for goods located in the
United States in transit to a location of a Borrower permitted

 

60

--------------------------------------------------------------------------------


 

herein in the ordinary course of business of such Borrower in the possession of
the carrier transporting such goods.  In the event that any goods, documents of
title constituting Collateral or other Collateral are at any time after the date
hereof in the custody, control or possession of any other person not referred to
in Schedule 6.9 hereto or such carriers, Borrowers shall promptly notify Agent
thereof in writing.  Promptly upon Agent’s request, Borrowers shall deliver to
Agent a Collateral Access Agreement duly authorized, executed and delivered by
such person and the Borrower that is the owner of such Collateral.

 

(i)  Borrowers shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority of (except
as specifically set forth herein), and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that any Borrower’s signature thereon is required
therefor, (ii) causing Agent’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

 

SECTION 6.  REPRESENTATIONS AND WARRANTIES

 

Each Borrower and Guarantor hereby jointly and severally represents and warrants
to Agent and Lenders (to the extent applicable to Guarantor as set forth
herein), as follows, which representations and warranties are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of
each, together with the representations and warranties in the other Financing
Agreements, being a continuing condition of each Loan and Letter of Credit
Accommodations:

 

6.1  Organization and Qualification.

 

(a)  Each Borrower and its Subsidiaries is a duly organized or formed and
validly existing corporation or limited liability company in good standing under
the laws of its state or jurisdiction of incorporation or organization, with
perpetual existence, and has the power as a limited liability company or the
corporate power and authority to own its properties and to transact the business
in which it is engaged or presently proposes to engage.  Each Borrower and its
Subsidiaries has qualified to do business as a foreign corporation or limited
liability company, as applicable, in the states and other

 

61

--------------------------------------------------------------------------------


 

jurisdictions listed on Schedule 6.1(a) hereto, which constitute all states or
other jurisdictions where the nature of its business or the ownership or use of
property requires such qualification.

 

(b)  Each Borrower does not have any Subsidiaries as of the date hereof, except
as set forth on Schedule 6.1(b) hereto.

 

6.2  Power and Authority.  Each Borrower has the power as a limited liability
company or the corporate power and authority to borrow and each Borrower,
Guarantor and their respective Subsidiaries has the power as a limited liability
company or the corporate power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the other Financing Agreements
and all other agreements, instruments and documents delivered by such Borrower,
Guarantor and their respective Subsidiaries pursuant hereto and thereto
applicable to it, and each Borrower, Guarantor and their respective Subsidiaries
has taken or caused to be taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Agreement, the other Financing Agreements and the other agreements relating
hereto or thereto to which it is a party, the present and future borrowings by
such Borrower hereunder and thereunder and the execution, delivery and
performance of the instruments and documents delivered and to be delivered by it
pursuant hereto and thereto.  This Agreement and the other Financing Agreements
to which it is a party constitute and will constitute legal, valid and binding
obligations of each Borrower and Guarantor, enforceable in accordance with their
respective terms.

 

6.3  Name; State of Organization; Chief Executive Office; Collateral Locations.

 

(a)  The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement.  Except as set forth on Schedule 6.3, no
Borrower or Guarantor has, during the past five years, been known by or used any
other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business.

 

(b)  Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth on Schedule 6.1(b) hereto.  Schedule 6.1(b) hereto
accurately sets forth the organizational identification number of each Borrower
and Guarantor or accurately states that such Borrower or Guarantor has none and
accurately sets forth the federal employer identification number of each
Borrower and Guarantor.

 

(c)  The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 6.9 hereto and its
only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in Schedule 6.9 hereto, subject to the rights
of any Borrower or Guarantor to establish new locations in accordance with
Section 6.9(b) below. 

 

62

--------------------------------------------------------------------------------


 

Schedule 6.9 hereto correctly identifies any of such locations which are not
owned by a Borrower or Guarantor and sets forth the owners and/or operators
thereof.

 

6.4  Existing Notes Exchange Offer and Cancellation of Existing Notes.

 

(a)  As of the date hereof, (i) Existing Notes in an amount not less than the
minimum amount required pursuant to the Existing Notes Exchange Offer Agreements
have been tendered for exchange for New Notes pursuant to the Existing Notes
Exchange Offer, and shall not have been withdrawn, and (ii) all other conditions
precedent to the Existing Notes Exchange Offer (other than the issuance of the
New Secured Notes pursuant to the Existing Notes Exchange Offer) have been
satisfied.  Not later than one day following the date hereof, the Existing Notes
Exchange Offer and the transactions contemplated thereunder (other than the
transfer of the assets set forth on Schedule 7.6(c) from Doe Run to Buick
Recycling pursuant to the Buick Asset Transfer Agreements) have been or shall
have been duly consummated in accordance with their terms, including the
fulfillment (not merely the waiver, except as may be disclosed to Agent and
consented to in writing by Agent) of all conditions precedent set forth therein
and giving effect to the terms of the Exchange Offer Agreements respectively,
all of the Existing Notes tendered for exchange pursuant to the Existing Notes
Exchange Offer have been exchanged for the New Secured Notes, as applicable, and
all obligations, liabilities and Indebtedness of Doe Run evidenced by or arising
under such exchanged Existing Notes have been satisfied and performed and all
such Existing Notes have been cancelled, and, if all of the Existing Notes are
exchanged by the holders of the Existing Notes pursuant to the Existing Notes
Exchange Offer, or otherwise acquired by Doe Run, all security interests in, and
mortgages and liens upon, any of the assets of Doe Run or any Obligor to secure
the Indebtedness evidenced by or arising under the Existing Secured Notes shall
be terminated and released.

 

(b)  All actions and proceedings required by the Existing Notes Exchange Offer
Agreements (other than the issuance of the New Secured Notes pursuant to the
Existing Notes Exchange Offer), applicable law and regulation have been taken
and the transactions required thereunder had been duly and validly taken and
consummated.

 

(c)  No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the Existing Notes Exchange
Offer or the transactions described in the Exchange Offer Agreement, and no
governmental action or proceeding has been threatened or commenced seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the Existing Notes Exchange Offer or the transactions described in the
Exchange Offer Agreements.

 

(d)  Borrowers have delivered, or caused to be delivered, to Agent true, correct
and complete copies of the Exchange Offer Agreements.

 

 

63

--------------------------------------------------------------------------------


 

6.5  New Secured Notes

 

(a)  Upon the issuance of the New Secured Notes in accordance with the Exchange
Offer Agreements, the New Secured Notes shall have been duly authorized, issued
and delivered by Borrowers and all agreements, documents and instruments related
thereto, including, but not limited to, the New Secured Note Indenture, shall
have been duly authorized, executed and delivered and the transactions
contemplated thereunder performed in accordance with their terms by the
respective parties thereto in all respects, including the fulfillment (not
merely the waiver) of all conditions precedent set forth herein.  Upon the
issuance thereof in accordance with the Exchange Offer Agreements, all actions
and proceedings required by the New Secured Note Agreements and the agreements,
documents and instruments related thereto, applicable law or regulation shall
have been taken and the transactions required thereunder shall have been duly
and validly taken and consummated.  Upon the issuance of the New Secured Notes
in accordance with the Exchange Offer Agreements, neither the execution and
delivery of the New Secured Notes, any of the other New Secured Note Agreements
or any of the instruments and documents to be delivered pursuant thereto, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions therein contemplated, has violated or will violate any law or
regulation or any order or decree of any court or governmental instrumentality
in any respect or does or will conflict with or result in the breach of, or
constitute a default in any respect under, any indenture, mortgage, deed of
trust, agreement or instrument to which any Borrower or Obligor is a party or
may be bound, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property of any Borrower or Obligor (except as
specifically contemplated hereunder or under the other Financing Agreements) or
violate any provision of the Certificate of Incorporation or By-Laws (or other
organizational documents as applicable) of any Borrower or Obligor.

 

(b)  No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the issuance of the New
Secured Notes and the transactions described therein and no governmental or
other action or proceeding has been threatened or commenced, seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the issuance of the New Secured Notes.

 

(c)  Borrowers have delivered, or caused to be delivered, to Agent true, correct
and complete copies of the New Secured Note Agreements and all other agreements,
documents and instruments existing as of the date hereof relating thereto.

 

6.6  Capitalization.

 

(a)  All of the issued and outstanding shares of Capital Stock of Fabricated
Products and all of the issued membership interests of Buick Recycling and
Guarantor are directly and beneficially owned and held by Doe Run and have been
duly authorized and are fully paid and non-assessable, free and clear of all
claims, liens, pledges and encumbrances of any kind (except any lien in favor of
Term Loan Agent to the extent permitted by Section 7.4(n) hereof).  All of the
issued and outstanding shares of Capital Stock of Doe Run are directly and
beneficially owned and held by DRA (other than the

 

64

--------------------------------------------------------------------------------


 

Renco Preferred Stock and any Capital Stock issued or to be issued to the
holders of the New Warrants) and have been duly authorized and are fully paid
and non-assessable, free and clear of all claims, liens, pledges and
encumbrances of any kind.  All of the issued and outstanding shares of Capital
Stock of DRA are directly and beneficially owned and held by Renco Group and
have been duly authorized and are fully paid and non-assessable, free and clear
of all claims, liens, pledges and encumbrances of any kind.

 

(b)  Upon the creation of the Obligations, the security interests of Agent for
itself and the ratable benefit of Lenders, the amendment and restatement of the
Existing Loan Agreement, the consummation of the Existing Note Exchange Offer,
the making of the Term Loan and the issuance of the Renco Preferred Stock, and
the other transactions contemplated hereunder, (i) each Borrower shall continue
to be able to pay its debts as they mature in accordance with its customary
practices and has (and has reason to believe it will continue to have)
sufficient capital (and not unreasonably small capital) to carry on its business
and all businesses in which it is about to engage, (ii) the assets and
properties of each Borrower at a fair valuation and at their present fair
salable value are, and will be, greater than the Indebtedness and other
liabilities of such Borrower, and including subordinated and contingent
liabilities computed in the amount which, to the best of Borrowers’ knowledge,
represents an amount which can reasonably be expected to become an actual or
matured liability, and (iii) each Borrower has sufficient capital to carry on
all businesses and transactions in which it now engages or proposes to engage
in, is solvent and will, in the reasonable, good faith determination of such
Borrower as of the date hereof, continue to be solvent after the creation of the
Obligations and the security interests in favor of Agent, for itself and the
ratable benefit of Lenders, and is able to pay its debts as they mature in
accordance with its customary practices.

 

6.7  Compliance with Other Agreements and Applicable Law.

 

(a)  After giving effect to the transactions contemplated herein, each Borrower,
Guarantor and their respective Subsidiaries is not in default under, in
violation of or in contravention of, in any respect, any indenture, mortgage,
deed of trust, deed to secure debt, agreement or instrument to which it is a
party or by which it or any of its assets or properties may be or are bound, in
each case where such default, violation or contravention has or would have a
Material Adverse Effect.

 

(b)  Neither the execution and delivery of this Agreement, the other Financing
Agreements, or any of the instruments and documents to be delivered pursuant
hereto or thereto, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the provisions hereof or thereof, has violated
any law or regulation or any order or decree of any court or Governmental
Authority in any respect or does or will conflict with or result in the breach
of, or constitute a default in any respect under, any indenture, mortgage, deed
of trust, agreement or instrument to which such Borrower, Guarantor  or any of
their respective Subsidiaries is a party or may be bound, which in any case has
or would have a Material Adverse Effect, or result in the creation or

 

65

--------------------------------------------------------------------------------


 

imposition of any lien, charge or encumbrance upon any of the property of such
Borrower, Guarantor or any of its Subsidiaries (except as specifically
contemplated hereunder or under the other Financing Agreements) or violate any
provision of the certificate of incorporation or by-laws (or other
organizational documents, as applicable) of such Borrower, Guarantor or any of
its Subsidiaries.

 

(c)  Each Borrower has obtained or will obtain prior to the time required by
applicable law all material permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of its business and is in compliance in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, but not limited to, Federal
Mine Safety and Health Administration, Federal Office of Surface Mining and
Reclamation, and the Federal Environmental Protection Agency) relating to its
business (including, without limitation, those set forth in or promulgated
pursuant to ERISA, the Occupational Safety and Health Act of 1970, as amended,
the Surface Mining Control and Reclamation Act of 1977, the Mine Safety and
Health Act of 1977, the Fair Labor Standards Act of 1938, as amended, the Code,
and the Environmental Laws).  Schedule 6.7 hereto sets forth all material
permits, licenses, approvals, consents, certificates, orders or authorizations
(“Permits”) issued, held or pending by each Borrower as of the date hereof by
any federal, state or local Governmental Authority.  The Permits constitute all
permits, licenses, approvals, consents, certificates, orders, authorizations or
applications necessary for each Borrower to own and operate its business as
presently conducted or proposed to be conducted where the failure to have such
Permits would have a Material Adverse Effect.  Except for the permits which are
described as “pending” on Schedule 6.7 hereto, all of the Permits are valid and
subsisting and in full force and effect and there are no actions, claims or
proceedings pending or threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.

 

6.8  Governmental Approval.  No consent, approval or other action of, or filing
with, or notice to any Governmental Authority is required in connection with the
execution, delivery and performance of this Agreement, the other Financing
Agreements or any of the instruments or documents to be delivered pursuant
hereto or thereto, except for the filing of UCC financing statement amendments
and those approvals needed for the transfer of Permits from Doe Run to Buick
Recycling in connection with the asset transfer set forth in Section 7.6(c)
hereof.

 

6.9  Chief Executive Office; Collateral Locations.

 

(a)  The address of the principal place of business and chief executive office
of each Borrower is as set forth on Schedule 6.9 hereto, which address is the
mailing address for such principal place of business and chief executive
office.  The books and records relating to the Accounts of each Borrower are
located at such address.  The Collateral is located only at the locations set
forth on Schedule 6.9.

 

66

--------------------------------------------------------------------------------


 

(b)  Each Borrower may open any new location within the continental United
States provided it (i) gives Agent thirty (30) days prior written notice of the
intended opening of any such new location, except, that, such Borrower may only
give Agent written notice of any intended new location on the same day it is
established, provided, that, (A) no Event of Default, or act, condition or event
which with notice or passage of time or both would constitute an Event of
Default shall exist or have occurred, (B) the value of all of the Collateral
located at all of such new locations shall not exceed $2,500,000 as to Doe Run
or Buick Recycling or $1,000,000 as to Fabricated Products, and (C) within
fifteen (15) days after the date of any such notice from such Borrower, Agent
shall have received all agreements, documents and instruments pursuant to
Section 6.9(b)(ii) below as Agent may require, and (ii) executes and delivers,
or causes to be executed and delivered, to Agent such agreements, documents, and
instruments consistent with the other then existing Financing Agreements to the
extent applicable or otherwise as Agent may deem reasonably necessary or
desirable to protect its interests in the Collateral to be located in such
location, including, without limitation, UCC financing statements and agreements
from appropriate Persons acknowledging the liens of Agent on the Collateral to
be located in such location, waiving any lien or claim by such Person to the
Collateral and permitting Agent access to the premises to exercise its rights
and remedies and otherwise deal with the Collateral.

 

6.10  Priority of Liens/Title to Properties.

 

(a)  The security interests and liens granted to Agent for itself and the
ratable benefit of Lenders under this Agreement and the other Financing
Agreements constitute valid and perfected liens and security interests in and
upon the Collateral subject only to the liens indicated on Schedule 6.10 hereto
and the liens permitted under Section 7.4 hereof.

 

(b)  Each Borrower, Guarantor and their respective Subsidiaries has good and
marketable title to all of its properties and assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those directly in favor of or assigned to Agent and such others as are
specifically permitted under the provisions of this Agreement as listed on
Schedule 6.10 hereto or under Section 7.4 hereof and the other Financing
Agreements.  Each Borrower, Guarantor and their respective Subsidiaries has
peaceful and undisturbed possession of all Real Property and Equipment and such
other assets as may be necessary for its business as presently conducted or
proposed to be conducted and under all security agreements, leases, licenses and
easements necessary for the operation of its properties and business.  None of
such leases, licenses and easements contain any unusual or burdensome provisions
which might materially affect or impair the operations of such properties and
business and all such leases, licenses and easements are valid and subsisting
and in full force and effect.

 

6.11  Tax Returns.  Except as set forth on Schedule 6.11, each Borrower,
Guarantor and their respective Subsidiaries has filed, or caused to be filed all
Federal, State, county, local, foreign and other tax returns, reports and
declarations which are required to be filed by it and as to which an extension

 

67

--------------------------------------------------------------------------------


 

has not been granted and has paid or caused to be paid all taxes shown to be due
and payable on said returns and reports or in any assessment received by it, to
the extent that such taxes have become due and payable, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, Guarantor or Subsidiary and
with respect to which adequate reserves have been set aside on its books. 
Adequate provision has been made for the payment of all accrued and unpaid
Federal, State, county, local, foreign and other taxes whether or not yet due
and payable and whether or not disputed.

 

6.12  Litigation.  Except as set forth on Schedule 6.12 hereto, there is no
present investigation by any Governmental Authority pending or, to the best of
the knowledge of each Borrower and Guarantor, threatened against or affecting
such Borrower, Guarantor or its respective Subsidiaries or their respective
properties or business and there is no present action, suit, proceeding or claim
by any Person pending or, to the best of the knowledge of each Borrower and
Guarantor, threatened against such Borrower, Guarantor or its respective
Subsidiaries or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, the other Financing Agreements, or
other instruments, agreements or documents delivered in connection herewith or
therewith, which if adversely determined with respect to it, would have a
Material Adverse Effect.

 

6.13  Intellectual Property.  Each Borrower, Guarantor and their respective
Subsidiaries owns or licenses all patents, trademarks, service-marks, logos,
tradenames, trade secrets, know-how, copyrights, or licenses and other rights
with respect to any of foregoing, which are necessary for the operation of its
business as presently conducted or proposed to be conducted.  No trademark,
service-mark, logo or similar item at any time used by a Borrower, Guarantor or
their respective Subsidiaries which is owned by another person or owned by such
Borrower, Guarantor or their respective Subsidiaries subject to any security
interest, lien, collateral assignment, pledge or other encumbrance in favor of
any person other than Agent is affixed to any Eligible Inventory.  To the best
of the knowledge of each Borrower, Guarantor and their respective Subsidiaries,
no product, process, method, substance, part or other material presently
contemplated to be sold by or employed by such Borrower, Guarantor or their
respective Subsidiaries, infringes any patent, trademark, service-mark,
tradename, copyright, license or other right owned by any other Person and no
claim or litigation is pending or threatened against or affecting a Borrower
contesting its right to sell or use any such product, process, method,
substance, part or other material.

 

6.14  Accounts.  Each Eligible Account of a Borrower represents a valid and
legally enforceable indebtedness based upon an actual and bona fide sale and
delivery of goods or rendition of services in the ordinary course of the
business of such Borrower which has been finally accepted by the Account Debtor
and for which the Account Debtor is unconditionally liable to make payment of
the amount stated in each invoice, document or instrument evidencing the
Eligible Account in accordance with the terms thereof, without offset, defense
or counterclaim (except that for sales of lead and By-Products by Doe Run and
Buick Recycling, the amount of the Account may be subject to adjustment based on
the results of the assay, and final prices and weights, with respect to lead and
By-Products

 

68

--------------------------------------------------------------------------------


 

sold giving rise to such Account).  All statements made and all unpaid balances
appearing in the invoices, documents and instruments evidencing each Eligible
Account are true and correct and are in all respects what they purport to be and
all signatures and endorsements that appear thereon are genuine and all
signatories and endorsers have full capacity to contract and each Account Debtor
is solvent and financially able to pay in full the Eligible Account when it
matures.  None of the transactions underlying or giving rise to any Account
violates any Federal, State or foreign laws or regulations, and all documents
relating to the Accounts are legally sufficient under such laws or regulations
and shall be legally enforceable in accordance with their terms and all
recording, filing and other requirements of giving public notice under any
applicable law have been duly complied with.

 

6.15  Employee Benefits.

 

(a)  Each Borrower, Guarantor, and its respective Subsidiaries has not engaged
in any transaction in connection with which such Borrower, Guarantor or its
respective Subsidiaries, that could be subject to either a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Code.

 

(b)  No liability to the Pension Benefit Guaranty Corporation (other than
liability for premiums in the ordinary course of the business of Borrowers) has
been or is expected by a Borrower or Guarantor to be incurred with respect to
any employee pension benefit plan of such Borrower, Guarantor and its
Subsidiaries.  Except as set forth on Schedule 6.15(b), there has been no
reportable event (within the meaning of Section 4043(b) of ERISA) or any other
event or condition with respect to any employee pension benefit plan of a
Borrower, Guarantor or its respective Subsidiaries which presents a risk of
termination of any such plan by the Pension Benefit Guaranty Corporation.

 

(c)  Full payment has been made of all amounts which each Borrower, Guarantor
and their respective Subsidiaries is required under Section 302 of ERISA and
Section 412 of the Code to have paid under the terms of each employee pension
benefit plan of any Borrower or their Subsidiaries as contributions to such plan
as of the last day of the most recent fiscal year of such plan ended prior to
the date hereof, except as set forth on Schedule 6.15 hereto, and no accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any such employee pension
benefit plan.

 

(d) As of November 1, 2001, the current value of all vested accrued benefits
under all employee pension benefit plans maintained by each Borrower, Guarantor
or its respective Subsidiaries that are subject to Title IV of ERISA does not
exceed the current value of the assets of such plans allocable to such vested
accrued benefits as of such date, except in the case of all Plans of any
Borrower and its Subsidiaries identified on Schedule 6.15 hereto; provided,
that, (i) from time to time such amount may increase or decrease, and (ii) from
the time to time promptly upon Agent’s request, Borrowers shall deliver to Agent
a statement, in form reasonably satisfactory to Agent, setting forth the current
amount by which such current vested accrued benefits exceed the current value of
the assets of

 

69

--------------------------------------------------------------------------------


 

such plans.  The terms “current value” and “accrued benefit” have the meanings
specified in Section 4062(b)(1)(A) and Section 3 of ERISA, respectively.

 

(e)  Except as set forth on Schedule 6.15, no Borrower, Guarantor or their
respective Subsidiaries is or has ever been obligated to contribute to any
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA)
that is subject to Title IV of ERISA.

 

6.16  Environmental Compliance.

 

(a)  Except as set forth on Schedule 6.16 hereto, Borrower, Guarantor and any of
their respective Subsidiaries have not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which as of the date hereof or at any time thereafter violates any applicable
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder, in each case, in any material respect and the
operations of any Borrower, Guarantor and its respective Subsidiaries comply in
all material respects with all Environmental Laws and all applicable licenses,
permits, certificates, approvals and similar authorizations thereunder.

 

(b)  Except as set forth on Schedule 6.16 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other person nor is any pending or,
to the best of any Borrower’s or Guarantor’s knowledge, threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by such Borrower, Guarantor or any of its respective Subsidiaries in any
material respect or the release, spill or discharge, threatened or actual, of
any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacturer, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
such Borrower, Guarantor or its Subsidiaries or their businesses, operations or
assets or any properties at which such Borrower, Guarantor or its Subsidiaries
transported, stored or disposed of any Hazardous Materials in any material
respect.

 

(c)  Except as set forth on Schedule 6.16 hereto, Borrowers, Guarantor and their
Subsidiaries do not have any material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials, in
each case, in violation of any applicable Environmental Law.

 

(d)  Except as set forth on Schedule 6.16, each Borrower, Guarantor and their
Subsidiaries has, or shall, prior to the time required by applicable law, have
all material licenses, certificates, approvals and other Permits required to be
obtained or filed in connection with the operations of such Borrower, Guarantor
and its Subsidiaries under any Environmental Law and all of such licenses,
permits, certificates, approvals and other Permits are valid and in full force
and effect.

 

70

--------------------------------------------------------------------------------


 

6.17  Bank Accounts.  All of the deposit accounts, investment accounts or other
accounts in the name of or used by each Borrower or its Subsidiaries maintained
at any bank or other financial institution are set forth on Schedule 6.17
hereto, subject to the right of each Borrower to establish new accounts in
accordance with Section 7.17 below.

 

6.18  Investment Company.  Each Borrower, Guarantor and their Subsidiaries are
not an “investment company”, or an “affiliated person” or “promoter” or
“principal underwriter”, as such terms are defined in the Investment Company Act
of 1940, as amended.  The making of the Loans by Agent on behalf of Lenders or
by Lenders, the application of the proceeds and the repayment thereof by each
Borrower and Guarantor and the performance of the transactions contemplated
herein will not violate any provision of the Investment Company Act of 1940, as
amended, or any rule, regulation or order issued pursuant thereto.

 

6.19  Regulation G; Securities Exchange Act of 1934.  No Borrower or Guarantor
owns any “margin security” as such term is defined in Regulation G, as amended
(12 C.F.R. Part 207) of the Board.  The proceeds of the borrowings made pursuant
to this Agreement and the other Financing Agreements will be used by each
Borrower only for the purposes contemplated hereunder.  None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation G of the Board, as amended.  No
Borrower or Guarantor will take or permit any Agent acting in its behalf to
take, any action which might cause this Agreement or the other Financing
Agreements, or instruments delivered pursuant hereto or thereto, to violate any
regulation of the Board or to violate the Securities Exchange Act of 1934 or any
state or other securities laws, in each case as in effect on the date hereof or
as amended hereafter.

 

6.20  No Material Adverse Change.  There has been no material adverse change in
the business, assets, condition (financial or  otherwise) or results of
operations of Borrowers, and their Subsidiaries (taken as a whole) since the
date of the most recent financial statements with respect thereto submitted to
Agent or field examination with respect thereto conducted by Agent except as
disclosed in the Exchange Offer Agreements (as in effect on the date hereof).

 

6.21  Financial Statements.

 

(a)  None of the financial statements, reports and other information furnished
or to be furnished by a Borrower or Guarantor to Agent or any Lender with
respect to such Borrower, Guarantor and its Subsidiaries contain, as of their
respective dates, any untrue statement of material fact or (taken as a whole)
omit to state any material fact necessary to make the information therein not
misleading.  Such financial statements and reports were and will be prepared in
accordance with GAAP consistently applied, except as otherwise expressly
provided herein or therein, and shall fairly present

 

71

--------------------------------------------------------------------------------


 

the consolidated and consolidating financial condition and results of operations
of the applicable Persons, as of the dates and for the periods indicated
thereon.

 

(b)  The future cash flow projections for Doe Run and its Subsidiaries (together
with the summaries of assumptions and projected assumptions, based on historical
performance with respect thereto) furnished by Doe Run to Agent and Lenders
taken as a whole represent the reasonable, good faith opinion of such Borrower
or Guarantor and its management as to the subject matter thereof.

 

6.22  Disclosure.

 

(a)  The information contained in the representations and warranties of each
Borrower set forth in this Agreement, the other Financing Agreements, or in any
other instrument, document, list, certificate, statement, schedule or exhibit
heretofore delivered or to be delivered to Agent or any Lender, as contemplated
in this Agreement or in the other Financing Agreements, does not contain and
will not contain any untrue statement of a material fact and (taken as a whole)
does not omit and will not omit to state a material fact necessary in order to
make the information contained herein or therein not misleading.

 

(b)  After giving effect to the transactions contemplated by this Agreement, the
other Financing Agreements, and the other instruments or documents delivered in
connection herewith and therewith, there does not exist and there has not
occurred any act, condition or event which constitutes an Event of Default or
which, with notice or passage of time or both would constitute an Event of
Default.

 

6.23  Labor Disputes.

 

(a)  Set forth on Schedule 6.23 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to each Borrower and Guarantor or any of their respective
Subsidiaries and any union, labor organization or other bargaining Agent in
respect of the employees of such Borrower, Guarantor and/or any of its
Subsidiaries on the date hereof.

 

(b)  No Borrower, Guarantor or  nor any of their Subsidiaries is engaged in any
unfair labor practice that is reasonably likely to have a Material Adverse
Effect.  There is (i) no significant unfair labor practice complaint pending
against a Borrower or its Subsidiaries or, to the best of each Borrower’s or
Guarantor’s knowledge, threatened against either of them, before the National
Labor Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against a Borrower, Guarantor or any of their
respective Subsidiaries or, to best of each Borrower’s or Guarantor’s knowledge,
threatened against any of them, (ii) no significant strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or any of its
Subsidiaries or, to the best of each Borrower’s or Guarantor’s

 

72

--------------------------------------------------------------------------------


 

knowledge, threatened against any Borrower, Guarantor or any of their
Subsidiaries, except (with respect to any matter specified in clause (i) and
(ii) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

6.24  Restrictions on Subsidiaries.  Except for restrictions contained in any
agreement with respect to Indebtedness of any Borrower or Guarantor permitted
hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on such Borrower or Guarantor or any of its Wholly-Owned
Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between such Borrower or Guarantor and any of its Wholly-Owned
Subsidiaries or (ii) between any Subsidiaries of such Borrower or Guarantor or
(b) the ability of such Borrower or any of its Wholly-Owned Subsidiaries to
grant security interests to Agent in the Collateral.

 

6.25  Material Contracts.  All of the Material Contracts of each Borrower,
Guarantor and their Subsidiaries are set forth on Schedule 6.25 hereto.  Each
Borrower and Guarantor has delivered true, correct and complete copies of such
Material Contracts to Agent on or before the date hereof.  No Borrower,
Guarantor any of their Subsidiaries is in breach of or in default under any
Material Contract.

 

SECTION 7.  ADDITIONAL COVENANTS

 

In addition to the covenants set forth in the other Financing Agreements, each
Borrower and Guarantor hereby jointly and severally covenants to and agrees with
Agent and Lenders that Borrowers and Guarantor (to the extent applicable to
Guarantor as set forth herein) shall comply with the following covenants, or
cause the same to be complied with, unless Agent shall otherwise consent in
writing:

 

7.1  Tradenames.  Some of a Borrower’s invoices may from time to time be
rendered to customers under the tradenames listed on Schedule 6.3 hereto (which,
together with any new tradenames used after the date hereof are referred to
collectively as the “Tradenames” and individually, as a “Tradename”).  As to the
Tradenames used by it, and the related Accounts:

 

(a)  Each Tradename is a tradename (and not an independent corporation or other
legal entity) by which such Borrower may identify and sell or lease certain of
its goods or services and conduct a portion of its business.

 

(b)  All Accounts and proceeds thereof (including any returned merchandise)
which arise from the sale or lease of goods or rendition of services invoiced
under the Tradename shall be owned solely by such Borrower and shall be subject
to the security interests of Agent and other terms of this Agreement and the
other Financing Agreements.

 

73

--------------------------------------------------------------------------------


 

(c)  All assignments or confirmatory schedules of Accounts delivered to Agent by
such Borrower, whether in the name of any of the Tradenames or of such Borrower,
shall be executed by such Borrower as owner of such assigned Accounts, as the
case may be.

 

(d)  New Tradenames may be used by a Borrower, but only if (i) Agent is given at
least thirty (30) days prior written notice of the intended use of any new
Tradename and (ii) such supplemental financing statements or similar instruments
as Agent may request shall be executed and delivered to Agent by such Borrower
for filing or recording by Agent prior to the use of such new Tradename.

 

7.2  Subsidiaries.  Each Borrower and Guarantor shall not form or acquire any
Subsidiaries without the prior written consent of Agent except as permitted in
Section 7.6(c) hereof.  In the event Agent so consents, promptly upon such
formation or acquisition, (a) such Subsidiary shall be subject to the terms of
this Agreement and bound by the terms and conditions hereof applicable to the
Subsidiaries of a Borrower and Guarantor and (b) each Borrower or Guarantor
shall cause any such Subsidiary to execute and deliver to Agent, in form and
substance satisfactory to Agent and its counsel:  (i) an absolute and
unconditional guarantee of payment of any and all present and future Obligations
of Borrowers to Agent containing terms substantially similar to those guarantees
entered into by each Borrower or Guarantor in favor of Agent as of the date
hereof, (ii) a security agreement granting to Agent for itself and the ratable
benefit of Lenders a first lien (except as otherwise consented to in writing by
Agent) upon the same types and categories of assets of such Subsidiary as those
assets constituting the Collateral containing terms substantially similar to
this Agreement to the extent that Agent deems appropriate and related Uniform
Commercial Code Financing Statements; provided, that, in the event Agent elects,
at its option, not to include any assets of such Subsidiary in the Borrowing
Base of any Borrower or not to make loans or provide other financial
accommodations to or for the benefit of such Subsidiary, such Subsidiary shall
not be required to execute and deliver such a security agreement, unless (A) the
amount of the capital contributions or other investments by a Borrower or
Guarantor in, or loans by a Borrower or Guarantor to, or any other payments by a
Borrower in connection with the acquisition or formation of such Subsidiary,
shall at any time exceed $1,000,000 or (B) a Borrower or Guarantor (1) provides
credit support for, or guarantees any Indebtedness of, such Subsidiary or
(2) is, or agrees to be, directly or indirectly liable for any Indebtedness of
such Subsidiary or Subsidiary of such Subsidiary or (C) any default by such
Subsidiary in respect of any Indebtedness of such Subsidiary would permit (upon
notice or passage of time or both) any holder of any Indebtedness of a Borrower
or any Obligor to declare a default on such Indebtedness of such Borrower or
Obligor or cause the payment of such Indebtedness of a Borrower or any Obligor
to be accelerated or payable prior to its final scheduled maturity and
(iii) such other agreements, documents and instruments as Agent may require,
including, but not limited to, supplements and amendments hereto and other loan
agreements or instruments evidencing Indebtedness of such new Subsidiary to
Agent.

 

74

--------------------------------------------------------------------------------


 

7.3  Indebtedness.  Each Borrower shall not, and shall not permit any Subsidiary
to, create, incur, assume or permit to exist, contingently or otherwise, any
Indebtedness, except:

 

(a)  the Obligations;

 

(b)  Capitalized Lease Obligations and other Indebtedness incurred in the
ordinary course of its business secured only by liens permitted under Section
7.4(k) hereof;

 

(c)  Indebtedness of Doe Run and its Subsidiaries up to the principal amount of
$255,000,000 consisting of the principal amount of $200,000,000 evidenced by the
Existing Unsecured Fixed Rate Notes and $55,000,000 evidenced by the Existing
Unsecured Floating Rate Notes, in each case as reduced by payments of principal
in respect thereof, plus interest thereon at the rate provided for in the
Existing Unsecured Notes as in effect on the date hereof; provided, that:  (i)
within thirty (30) days of the date hereof, Agent shall have received evidence,
in form and substance satisfactory to Agent, that the principal amount of the
Existing Unsecured Fixed Rate Notes shall not exceed $25,500,000 and the
principal amount of the Existing Unsecured Floating Rate Notes shall not exceed
$5,500,000 as a result of the consummation of the Existing Notes Exchange Offer,
(ii) Doe Run shall only make regularly scheduled payments of principal and
interest or other mandatory payments in respect of such Indebtedness in
accordance with the terms of the Existing Unsecured Notes as in effect on the
date hereof, except that Doe Run may prepay, redeem, or defease, in whole or in
part, the Existing Unsecured Notes (as in effect after the consummation of the
Existing Notes Exchange Offer), so long as (A) Doe Run provides Agent with two
(2) Business Days’ prior written notice of the intention of Doe Run to make any
such prepayment, redemption or defeasance, (B) as of the date of such
prepayment, redemption or defeasance, and after giving effect thereto, no
Obligations (other than pursuant to Borrowing Base LC Accommodations and the
costs, expenses and other charges relating thereto) shall be then outstanding,
(C) after giving effect to such prepayment, redemption or defeasance, the
aggregate  Excess Availability of Borrowers shall be not less than $10,000,000,
and (D) no Event of Default, exists or has occurred and is continuing, (iii) Doe
Run shall not, directly or indirectly, (A) amend, modify, alter or change the
terms of the Existing Unsecured Note Agreements or any agreements, documents or
instruments executed and/or delivered in connection therewith as in effect on
the date hereof, or (B) redeem, retire, defease, purchase or otherwise deposit
or invest any sums for such purpose, except for (1) the redemptions of the
Existing Unsecured Notes in accordance with the terms and conditions of the
Exchange Offer Agreements (as the same are in effect on the date hereof), and
(2) the prepayments, redemptions and defeasances permitted under clause (ii)
hereof, (iv) Doe Run shall furnish to Agent copies of all notices, demands or
other materials either received from the Existing Unsecured Note Trustee or any
of the holders of the Existing Unsecured Notes, or on its or their behalf,
promptly after receipt thereof, or sent by Doe Run or any of its Affiliates, or
on its or their behalf, to the Existing Unsecured Note Trustee or any other
representative of the holders of the Existing Unsecured Notes, concurrently with
the sending thereof, as the case may be, and (v) such Indebtedness is and shall
at all times be unsecured;

 

75

--------------------------------------------------------------------------------


 

(d)  Indebtedness of each Borrower or any of its Wholly-Owned Subsidiaries
evidenced by performance bonds, surety bonds or similar guarantees incurred in
the ordinary course of business for purposes of insuring the performance of such
Borrower or Wholly-Owned Subsidiary in an aggregate principal amount not to
exceed at any time outstanding $10,000,000; provided, that, in the event that
the issuer of any such performance bonds, surety bonds or guarantees has any
security interest in, or any other claim or right to any of the Collateral
(whether contingent upon a default by such Borrower or Subsidiary and/or
pursuant to rights of subrogation or otherwise) Agent may, at its option, either
(i) establish a reserve pursuant to Section 3.5 hereof in an amount equal to the
liability of such Borrower or Subsidiary to such issuer as determined by Agent
or (ii) determine that the Receivables and Inventory related to the bonds or
guarantees shall not be Eligible Accounts or Eligible Inventory;

 

(e)  contingent Indebtedness permitted under Section 7.5 hereof;

 

(f)  Indebtedness of Doe Run in respect of (i) Interest Rate Protection
Obligations incurred in the ordinary course of business so long as the same has
been approved by Agent and (ii) Hedging Agreements incurred in the ordinary
course of business; provided, that, at no time shall the aggregate maximum
exposure (marked to market) pursuant to such Interest Rate Protection
Obligations and Hedging Agreements exceed $20,000,000;

 

(g)  unsecured Indebtedness of any Borrower to any Non-Borrower Subsidiaries
(including for this purpose Doe Run Cayman and its Subsidiaries) arising after
the date hereof pursuant to loans by such Non-Borrower Subsidiaries to such
Borrower, provided, that, (i) such Indebtedness is subject to, and subordinate
in right of payment to, the right of Agent to receive the prior indefeasible
payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Agent (provided that payments shall be permitted in
respect of such Indebtedness to the extent provided in Section 7.3(g)(iii)
below), (ii) Agent shall have received, in form and substance satisfactory to
Agent, a subordination agreement providing for the terms of the subordination in
right of payment of such Indebtedness of such Borrower to the prior indefeasible
payment and satisfaction in full of all of the Obligations, duly authorized,
executed and delivered by such Non-Borrower Subsidiaries and such Borrower,
(iii) Borrowers shall not, directly or indirectly make, or be required to make,
any payments in respect of such Indebtedness so long as any of the Obligations
are outstanding and unpaid and this Agreement has not been terminated, except
that a Borrower may make regularly scheduled payments in respect of such
Indebtedness in accordance with the terms of such Indebtedness, to the extent
each of the following conditions is satisfied as determined by Agent:  (A) as of
the date of any such payment and after giving effect thereto, no Event of
Default, or act, condition or event which with notice or passage of time or both
would constitute an Event of Default, shall exist or have occurred, (B) as of
the date of any such payment and after giving effect thereto, the daily average
of the aggregate Excess Availability of Borrowers for the immediately preceding
thirty (30) consecutive day period shall not be less than $10,000,000, and as of
the date of such payment and after giving effect thereto, the aggregate Excess
Availability of Borrowers shall be not less than $10,000,000, and no Obligations
arising

 

76

--------------------------------------------------------------------------------


 

pursuant to the Supplemental Loan Credit Facility shall be then outstanding, and
(C) Agent shall receive two (2) Business Days prior notice of any such payment,
(iv) Borrowers shall not, directly or indirectly, (A) amend, modify, alter or
change any terms of such Indebtedness or any agreement, document or instrument
related thereto, or (B) redeem, retire, defease, purchase or otherwise acquire
such Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and (v) Borrowers shall furnish to Agent all notices, demands or other
materials in connection with such Indebtedness either received by a Borrower or
on its behalf, promptly after receipt thereof, or sent by a Borrower or on its
behalf, concurrently with the sending thereof, as the case may be;

 

(h)  unsecured Indebtedness of Subsidiaries of each Borrower to such Borrower
arising after the date hereof pursuant to loans by such Borrower to such
Subsidiaries to the extent such loans by such Borrower are permitted under
Sections 7.5(c), (d), (e) and (u) hereof; provided, that, such Indebtedness
shall not be evidenced by any promissory note or other instrument, unless the
original of such note or other instrument is pledged and delivered to Agent
(with such endorsement thereof as Agent may require);

 

(i)  Indebtedness of each Borrower existing on the date hereof which is
described on Schedule 7.3 hereto; provided, that:  (i) Borrower may only make
regularly scheduled payments of principal and interest as set forth on Schedule
7.3, (ii) Borrowers shall not, directly or indirectly, (A) make any prepayments
or other non-mandatory payments in respect of such Indebtedness (except as
otherwise permitted pursuant to Section 7.3(l) below), or (B) amend, modify,
alter or change the terms of the agreements with respect to such payments or
otherwise, except, that, Borrowers may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof or defer the timing of any payments in respect thereof, or to forgive or
cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
to make any covenants contained therein less restrictive or burdensome as to
such Borrower, or (C) redeem, retire, defease, purchase or otherwise acquire
such Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose (except as otherwise permitted pursuant to Section 7.3(l) below), and
(iii) Borrowers shall furnish to Agent all notices, demands or other materials
in connection with such Indebtedness either received by a Borrower or on its
behalf, promptly after the receipt thereof or sent by a Borrower or on its
behalf concurrently with the sending thereof, as the case may be;

 

(j)  Indebtedness of each Borrower or any of its Subsidiaries, arising after the
date hereof, other than Indebtedness otherwise permitted under this Section 7.3,
provided, that, as to each and all of such Indebtedness: (i) Agent shall have
not received less than ten (10) Business Days prior written notice of the
intention to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent, the amount of such Indebtedness, whether such
Borrower or a Subsidiary of such Borrower is incurring the Indebtedness, the
person to whom such Indebtedness will be owed, the interest rate, the schedule
of repayments and maturity date with respect thereto and such other information
with respect thereto as Agent may request, (ii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such

 

77

--------------------------------------------------------------------------------


 

Indebtedness, as duly authorized, executed and delivered by the parties thereto,
(iii) such Indebtedness shall be incurred by such Borrower or Subsidiary at
commercially reasonable rates and terms in an arm’s length transaction, (iv)
such Indebtedness shall not at any time include terms and conditions which in
any manner adversely affect Agent or any rights of Agent as determined in good
faith by Agent and confirmed by Lender to such Borrower or Subsidiary in writing
or which are more restrictive or burdensome than the terms or conditions of any
other Indebtedness of such Borrower or Subsidiary as in effect on the date
hereof, (v) as of the date of incurring such Indebtedness and after giving
effect thereto, no Event of Default or act, condition or event which with notice
or passage of time or both would constitute an Event of Default shall exist or
have occurred and be continuing, (vi) in no event shall the aggregate principal
amount of such Indebtedness at any time outstanding exceed $5,000,000, (vii)
such Indebtedness shall only be secured to the extent permitted under Section
7.4(l) hereof, (viii) such Borrower or Subsidiary may only make regularly
scheduled payments of principal and interest in respect of such Indebtedness
(except as otherwise permitted pursuant to Section 7.3(k) below), (ix) such
Borrower or Subsidiary shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of the agreements with respect to such Indebtedness or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose (except as
otherwise permitted pursuant to Section 7.3(k) below), and (x) such Borrower or
Subsidiary shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by such Borrower or Subsidiary or on its behalf
promptly after the receipt thereof, or sent by such Borrower or Subsidiary or on
its behalf, concurrently with the sending thereof, as the case may be;

 

(k)  Indebtedness issued in exchange for, or the proceeds of which are used to
extend, refinance, replace, substitute or refund Indebtedness referred to in
Sections 7.3(b), (c), (e), (g), (h), (i), (j), (k), (l), (m) and (n) hereof
prior to the final maturity thereof (the “Refinancing Indebtedness”); provided,
that, (i) the principal amount of such Refinancing Indebtedness shall not exceed
the principal amount of the Indebtedness so extended, refinanced, replaced,
substituted or refunded (plus the amount of reasonable refinancing fees and
expenses incurred in connection therewith), (ii) the Refinancing Indebtedness
shall have a Weighted Average Life to Maturity and a final maturity equal to or
greater than the Weighted Average Life to Maturity and the final maturity,
respectively, of the Indebtedness being extended, refinanced, replaced,
substituted or refunded, (iii) the Refinancing Indebtedness shall rank in the
right of payment no more senior than, and be at least as subordinated (if
subordinated) to, the Obligations as the Indebtedness being extended,
refinanced, replaced, substituted or refunded, (iv) if the Indebtedness so
extended, refinanced, replaced, substituted or replaced is secured, the
Refinancing Indebtedness may be secured by the same assets that secure the
Indebtedness so extended, refinanced, replaced, substituted or replaced,
provided, that, such security interest with respect to the Refinancing
Indebtedness shall have a priority no more senior than, and be at least as
subordinated (on terms and conditions acceptable to Agent) as the security
interest with respect to the Indebtedness so extended, refinanced, replaced,
substituted or refunded, and (v) the Refinancing Indebtedness shall not include
terms and conditions with respect to a Borrower which are more burdensome or
restrictive than those included in the Indebtedness so extended, refinanced,
replaced, substituted or refunded, (vi) Agent shall have received not less than
ten (10) Business Days prior written notice of the intention to incur such
Indebtedness, which notice shall set forth in reasonable

 

78

--------------------------------------------------------------------------------


 

detail satisfactory to Agent, the amount of such Indebtedness, the person to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information
with respect thereto as Agent may request, (vii) promptly upon Agent’s request,
Agent shall have received true, correct and complete copies of all agreements,
documents and instruments evidencing or otherwise related to such Indebtedness,
as duly authorized, executed and delivered by the parties thereto, (viii) such
Indebtedness incurred by a Borrower or any Subsidiary of such Borrower shall be
at rates and with fees or other charges no higher or greater than the
Indebtedness so extended, refinanced, replaced, substituted or refunded, (ix) as
of the date of incurring such Indebtedness and after giving effect thereto, no
Event of Default, or act, condition or event which with notice or passage of
time or both would constitute an Event of Default, shall exist or have occurred
and be continuing, (x) such Borrower or Subsidiary may only make regularly
scheduled payments of principal and interest in respect of such Indebtedness
(except as otherwise permitted pursuant to this Section 7.3(k)), (xi) such
Borrower or Subsidiary shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of the agreements with respect to such Indebtedness,
except, that, such Borrower may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payments thereof), or
to reduce the interest rate or any fees in connection therewith, or to make any
covenants contained therein less restrictive or burdensome as to such Borrower
or Subsidiary, and (B) redeem, retire, defease, purchase or otherwise acquire
such Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose (except as otherwise permitted pursuant to this Section 7.3(k)), and
(xii) such Borrower shall furnish to Agent all notices, demands or other
materials concerning such Indebtedness either received by such Borrower or on
its behalf, promptly after the receipt thereto, or sent by such Borrower on its
behalf, concurrently with the sending thereof, as the case may be;

 

(l)  Indebtedness of Doe Run and its Subsidiaries up to the principal amount of
$50,000,000 evidenced by the Existing Secured Notes as reduced by payments of
principal in respect thereof, plus interest thereon at the rate provided for in
the Existing Secured Notes as in effect on the date of the issuance thereof;
provided, that: (i) within thirty (30) days of the date hereof, Agent shall have
received evidence, in form and substance satisfactory to Agent, that the
principal amount of the Existing Secured Notes does not exceed $5,000,000 as a
result of the consummation of the Existing Notes Exchange Offer, (ii) Doe Run
shall only make regularly scheduled payments of principal and interest or other
mandatory payments in respect of such Indebtedness in accordance with the terms
of the Existing Secured Notes (as in effect after the consummation of the
Existing Notes Exchange Offer), except that Doe Run may prepay, redeem, or
defease, in whole or in part, the Existing Secured Notes as in effect on the
date hereof, so long as (A) Doe Run provides Agent with two (2) Business Days’
prior written notice of the intention of Doe Run to make any such prepayment,
redemption or defeasance, (B) as of the date of such prepayment, redemption or
defeasance, and after giving effect thereto, no Obligations (other than pursuant
to Borrowing Base LC Accommodations and the costs, expenses and other charges
relating thereto) shall be then outstanding, (C) after giving effect to such
prepayment, redemption or defeasance, the aggregate Excess Availability of
Borrowers shall be not less than $10,000,000, and (D) no Event of Default,
exists or has occurred and is continuing, (iii) Doe

 

79

--------------------------------------------------------------------------------


 

Run shall not, directly or indirectly, (A) amend, modify, alter or change the
terms of the Existing Secured Note Agreements or any agreements, documents or
instruments executed and/or delivered in connection therewith as in effect on
the date hereof or (B) redeem, retire, defease, purchase or otherwise deposit or
invest any sums for such purpose, except for (1) redemptions of the Existing
Secured Notes in accordance with the terms and conditions of the Exchange Offer
Agreements (as the same are in effect on the date hereof), (2) the prepayments,
redemptions and defeasances permitted under clause (ii) hereof, (iv)  Doe Run
shall furnish to Agent copies of all notices, demands or other materials either
received from the Existing Secured Note Trustee or any of the holders of the
Existing Secured Notes, or on its or their behalf, promptly after receipt
thereof, or sent by Doe Run or any of its Affiliates, or on its or their behalf,
to the Existing Secured Note Trustee or any other representative of the holders
of the Existing Secured Notes, concurrently with the sending thereof, as the
case may be, and (v) such Indebtedness evidenced by the Existing Secured Notes
is and  shall at all times only be secured by the Existing Secured Note
Collateral;

 

(m)  the secured Indebtedness of Doe Run and its Subsidiaries to Term Loan Agent
and Term Loan Lenders as set forth in the Term Loan Documents (as in effect on
the date hereof); provided, that,

 

(i)  the aggregate original principal amount of such Indebtedness shall not
exceed $35,500,000 (including $15,500,000 in respect of the Initial Term Loan)
less the aggregate amount of all permanent repayments, repurchases or
redemptions, whether optional or mandatory, in respect thereof, provided, that,
Borrowers shall give Agent prompt written notice on or before such time as the
principal amount of such Indebtedness shall exceed $15,500,000 and copies of all
Discretionary Credit Requests (as such term is defined in the Term Loan
Documents (as in effect on the date hereof)) simultaneously with the delivery of
any and all Discretionary Credit Requests to Term Loan Agent or Term Loan
Lenders.

 

(ii)  Agent shall have received true, correct and complete copies of all
agreements, documents, and instruments evidencing or otherwise related to such
Indebtedness, including the Term Loan Documents, each as duly authorized,
executed and delivered by the parties thereto,

 

(iii)  all Discretionary Credits (as defined in the Term Loan Document (as in
effect on the date hereof)) shall be made on terms and conditions acceptable to
Agent,

 

(iv)  Agent shall have received the Term Loan Intercreditor Agreement, in form
and substance satisfactory to Agent, duly authorized, executed and delivered by
the parties thereto,

 

(v)  such Indebtedness shall only be secured by the liens permitted under
Section 7.4(n) hereof,

 

(vi)  no Borrower or its Subsidiaries shall make any payments with respect to
such Indebtedness except that (A) Doe Run may make regularly scheduled payments
in respect of daily

 

80

--------------------------------------------------------------------------------


 

interest with respect to such Indebtedness in accordance with Section 3.1.1 of
the Term Loan Agreement (as in effect on the date hereof) and the terms of the
Term Loan Intercreditor Agreement, (B) Doe Run may make payments in respect of
contingent interest with respect to such Indebtedness in accordance with Section
3.1.2 of the Term Loan Agreement (as in effect on the date hereof) and the terms
of the Term Loan Intercreditor Agreement; provided, that, Agent shall have
received not less than ten (10) Business Days prior written notice of Doe Run’s
intention to make such payments, (C) Doe Run may pay the principal amount of
such Indebtedness in full on the maturity date set forth in the Term Loan
Documents (as in effect on the date hereof) and in accordance with the terms of
the Term Loan Intercreditor Agreement, (D) Doe Run may pay fees, expenses,
reimbursements and indemnity payments when due in accordance with the terms of
the Term Loan Agreement (as in effect on the date hereof) and in accordance with
the terms of the Term Loan Intercreditor Agreement, (E) Doe Run may make
mandatory payments of principal and interest in respect of the Term Loan Debt in
accordance with Section 4.2 of the Term Loan Agreement (as in effect on the date
hereof) and the terms of the Term Loan Intercreditor Agreement, and (F) Doe Run
may prepay, redeem, retire, repurchase or defease, in whole or in part, the Term
Loan Debt as in effect on the date of the issuance thereof, so long as (1) Doe
Run provides Agent with two (2) Business Days’ prior written notice of the
intention of Doe Run or its Subsidiaries to make any such prepayment, (2) as of
the date of such prepayment and after giving effect thereto, no Obligations
(other than pursuant to Borrowing Base LC Accommodations and the costs, expenses
and other charges relating thereto) shall be then outstanding, (3) as of the
date of such prepayment and after giving effect thereto, the aggregate Excess
Availability of Borrowers shall be not less than $10,000,000 and the aggregate
Excess Availability of Borrowers shall have been not less than $10,000,000 for
each of the immediately preceding thirty (30) consecutive days, and (4) no Event
of Default, or act, condition or event which with notice or passage of time or
both would constitute an Event of Default, exists or has occurred and is
continuing,

 

(vii)  no Borrower or its Subsidiaries shall, directly or indirectly, (A) amend,
modify, alter or change any terms of such Indebtedness or any other provision of
any agreement, document or instrument which governs or affects such Indebtedness
except, that, Doe Run may, after prior written notice to Agent, amend, modify,
alter or change the terms thereof so as to extend the maturity thereof or defer
the timing of any payments in respect thereof, or to forgive or cancel any
portion of such Indebtedness (other than pursuant to payments thereof), or to
reduce the interest rate or any fees in connection therewith, or to make any
covenants contained therein less restrictive or burdensome as to Doe Run or any
of its Subsidiaries, or to make such other changes which would not be expected
to adversely impact Doe Run’s or its Subsidiaries’ ability to repay the
Obligations or the Agent’s rights to realize on its Collateral or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose except as permitted in
Section 7.3(m)(vi) above,

 

81

--------------------------------------------------------------------------------


 

(viii)  Borrowers shall furnish to Agent all notices or demands in connection
with such Indebtedness either received by Borrowers, or on their behalf,
promptly after the receipt thereof or sent by Borrowers, or on their behalf
concurrently with the sending thereof, as the case may be, and

 

(ix) Doe Run shall not request that Renco Group purchase any Term Loan Debt from
the Term Loan Lenders or the Departing Lenders (as such term is defined in the
Term Loan Credit Agreement) pursuant to the terms of Section 11.6 of the Term
Loan Credit Agreement (as in effect on the date hereof) unless each of the
following conditions has been satisfied as determined by Agent: (A) Agent shall
have received not less that five (5) Business Days notice from Borrowers with
respect thereto, (B) Borrowers shall deliver, or cause to be delivered, to Agent
true, correct and complete copies of all agreements, documents and instruments
with respect thereto, (C) Agent shall have received from Renco Group, the
agreements required by Section 3.3 of each of the Term Loan Intercreditor
Agreement and the New Secured Note Intercreditor Agreement, and  (D) as of the
date Renco Group purchases the commitments of the Term Loan Lenders in
accordance with Section 11.6 of the Term Loan Credit Agreement, no Event of
Default or act, condition or event which with notice or passage of time or both,
exists or has occurred;

 

(n)  Indebtedness of Doe Run and its Subsidiaries up to the principal amount of
$175,832,200 (together with additions to principal arising from interest paid in
kind pursuant to the terms of the New Secured Notes as in effect on the date
hereof) evidenced by the New Secured Notes as reduced by payments of principal
in respect thereof, plus interest thereon at the rate provided for in the New
Secured Notes as in effect on the date of the issuance thereof; provided, that:
(i) Doe Run shall only make regularly scheduled payments of principal and
interest or other mandatory payments in respect of such Indebtedness in
accordance with the terms of the New Secured Notes as in effect on the date of
the issuance thereof, except that Doe Run may prepay, redeem, retire, repurchase
or defease, in whole or in part, the New Secured Notes as in effect on the date
of the issuance thereof, so long as (A) Doe Run provides Agent with two (2)
Business Days’ prior written notice of the intention of Doe Run or its
Subsidiaries to make any such prepayment, (B) as of the date of such prepayment
and after giving effect thereto, no Obligations (other than pursuant to
Borrowing Base LC Accommodations and the costs, expenses and other charges
relating thereto) shall be then outstanding, (C) as of the date of such
prepayment and after giving effect thereto, the aggregate Excess Availability of
Borrowers shall be not less than $10,000,000 and the aggregate Excess
Availability of Borrowers shall have been not less than $10,000,000 for each of
the immediately preceding thirty (30) consecutive days, and (D) no Event of
Default, or act, condition or event which with notice or passage of time or both
would constitute an Event of Default, exists or has occurred and is continuing,
(ii) Borrowers shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of the New Secured Note Agreements or any agreements, documents
or instruments executed and/or delivered in connection therewith as in effect on
the date thereof or (B) redeem, retire, defease, purchase or otherwise deposit
or invest any sums for such purpose, except for (1) the prepayments, redemptions
and defeasances permitted under Section 7.3(n)(i) above, and (2) mandatory
repurchases of New Secured Notes required in

 

82

--------------------------------------------------------------------------------


 

accordance with the terms of the New Secured Note Indenture (as in effect on the
date of the execution and delivery thereof), (iii)  Doe Run shall furnish to
Agent copies of all notices, demands or other materials either received from the
New Secured Note Trustee or any of the holders of the New Secured Notes, or on
its or their behalf, promptly after receipt thereof, or sent by Doe Run or any
of its Affiliates, or on its or their behalf, to the New Secured Note Trustee or
any other representative of the holders of the New Secured Notes, concurrently
with the sending thereof, as the case may be, and (iv) such Indebtedness
evidenced by the New Secured Notes is and shall at all times only be secured by
the New Secured Note Subsequent Collateral;

 

(o)  unsecured Indebtedness of Doe Run to the holders of the New Warrants
arising after the date hereof pursuant to the right of such holders to require
Doe Run to purchase the New Warrants pursuant to the terms of the New Warrant
Documents (as the same are in effect on the date hereof) and the deferral of the
payment of such Indebtedness in accordance with the terms of the New Warrant
Agreement (as in effect on the date hereof); provided, that, (i) such
Indebtedness is, in all respects, subject to and subordinate in right of payment
to the right of Agent to receive the prior indefeasible payment and satisfaction
in full of all of the Obligations, (ii) Doe Run shall provide written notice to
Agent promptly upon the creation of such Indebtedness by the exercise of the put
option by the New Secured Noteholders in respect of the New Warrants, which
notice shall set forth in detail satisfactory to Agent, the amount of New
Warrants subject to such put option exercise, and such other information with
respect thereto as Agent may reasonably request, (iii) Doe Run shall not make
any payments in respect of such Indebtedness, except that Doe Run may purchase
the put or make other mandatory payment in respect of such Indebtedness in
accordance with the terms of the New Warrant Documents (as the same are in
effect on the date hereof), so long as (A) Borrower provides Agent with two (2)
Business Days’ prior written notice of the intention of Doe Run or its
Subsidiaries to make any such a purchase, (B) as of the date of such purchase
and after giving effect thereto, the aggregate Excess Availability of Borrowers
shall be not less than $10,000,000 and the aggregate Excess Availability of
Borrowers shall have been not less than $10,000,000 for each of the immediately
preceding thirty (30) consecutive days, and (C) no Event of Default, or act,
condition or event which with notice or passage of time or both would constitute
an Event of Default, exists or has occurred and is continuing, Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, (i) the terms
and conditions of such Indebtedness shall in all respects be reasonably
satisfactory to Agent, (ii) Borrowers shall not, directly or indirectly (A)
amend, modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto in any material respect, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (iii) Borrowers
shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by Borrowers or on their behalf, promptly after the
receipt thereof, or sent by Borrowers or on its behalf, concurrently with the
sending thereof, as the case may be;

 

(p)  Indebtedness of a Borrower to an Insurance Premium Lender, provided, that,

 

83

--------------------------------------------------------------------------------


 

(i)  in no event shall the total amount of such Indebtedness outstanding to all
Insurance Premium Lender at any time exceed $8,000,000 in the aggregate for
Borrowers,

 

(ii)  the Insurance Premium Lender to which such Indebtedness is owed shall only
have the right to cancel or terminate the insurance policy subject to its
security interest, and shall only cancel or terminate any such policy, after
thirty (30) days prior written notice to Agent and may only take such action
with respect to such policy in the event that (A) a Borrower has failed to make
a regularly scheduled payment in respect of the Indebtedness owed to such
Insurance Premium Lender when due and described in this Section 7.3(p) and (B)
any applicable cure period with respect thereto has expired,

 

(iii)  Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as duly authorized, executed and delivered by the parties thereto,

 

(iv)  a Borrower may make regularly scheduled payments of principal and interest
in respect of such Indebtedness in accordance with the terms of the agreements,
documents and instruments by and between any Borrower and such Insurance Premium
Lender which terms and conditions shall be acceptable to Agent,

 

(v)  such Indebtedness shall be unsecured except to the extent permitted under
Section 7.4(p) hereof,

 

(vi)  Borrowers and their Subsidiaries shall not, directly or indirectly, (A)
amend, modify, alter or change the terms of the agreements with respect to such
Indebtedness; except, that, Borrowers and their Subsidiaries may, after prior
written notice to Agent, amend, modify, alter or change the terms thereof so as
to extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness (other than
pursuant to payments thereof), or to reduce the interest rate or any fees in
connection therewith, or to make any covenants contained therein less
restrictive or burdensome as to Borrowers and their Subsidiaries or otherwise
more favorable to Borrowers and their Subsidiaries, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and

 

(vii)  Borrowers and their Subsidiaries shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Borrowers and
their Subsidiaries or on their behalf after the receipt thereof, or sent by
Borrowers and their Subsidiaries or on their behalf, concurrently with the
sending thereof, as the case may be, and

 

(q) Indebtedness of any Borrower to another Borrower.

 

84

--------------------------------------------------------------------------------


 

7.4  Limitation on Liens.  Each Borrower shall not, and shall not permit any
Subsidiary to, create or suffer to exist any mortgage, pledge, security
interest, lien, encumbrance, defect in title or restriction upon the use, any of
its assets or properties, whether now owned or hereafter acquired, except:

 

(a)  the security interests in and liens upon the Collateral in favor of Agent
for itself and the ratable benefit of Lenders;

 

(b)  mechanics, materialmen, warehousemen and other like statutory liens arising
in the ordinary course of such Borrower’s or any of its Subsidiaries’ respective
businesses to the extent (i) such liens secure Indebtedness which is not overdue
or (ii) until foreclosure or similar proceedings shall have been commenced, such
liens secure Indebtedness relating to claims or liabilities which are (A) fully
insured and being defended at the sole cost and expense and the sole risk of the
insurer or (B) being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or its Subsidiaries which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such lien and are adequately escrowed for or reserved
against in the judgment of Agent;

 

(c)  liens for taxes not yet due and payable or liens for taxes being contested
in good faith and by appropriate proceedings for which adequate reserves have
been established in accordance with GAAP;

 

(d)  liens (other than any lien imposed by ERISA) incurred on assets or property
other than the Collateral, or deposits of cash made, in each case in the
ordinary course of business, (i) in connection with liability insurance,
workers’ compensation, unemployment insurance and other types of social
security, or (ii) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business, in an aggregate amount (in the case of this clause (d)(ii))
not to exceed $10,000,000 at any time outstanding);

 

(e)  leases or subleases granted to third Persons not interfering with the
ordinary course of business of a Borrower or any of its Subsidiaries;

 

(f)  any attachment or judgment lien arising from a judgment not giving rise to
an Event of Default, or an act, condition or event which with notice or passage
of time or both would constitute an Event of Default so long as such lien, if
encumbering Collateral, has not attached to such Collateral for more than
forty-five (45) days and so long as no enforcement action has commenced with
respect to such Collateral;

 

85

--------------------------------------------------------------------------------


 

(g)  easements, rights-of-way, restrictions, encroachments, licenses, zoning
restrictions, permits and other similar charges or encumbrances, and
Environmental Laws and other laws of general applicability, in each case not
interfering in any material respect with the business of any Borrower and its
Subsidiaries;

 

(h)  non-consensual liens which may arise or be created under ERISA and under
Environmental Laws that are being contested in good faith and as to which
adequate reserves have been established to the extent required by GAAP; provided
that, the amount of all of the liabilities secured by all such liens do not in
the aggregate exceed $2,000,000;

 

(i)  liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment borrowed (but not in
connection with, or as part of, the financing thereof) and (iii) tolling and/or
consignment arrangements with third parties, in each case entered into from time
to time in the ordinary course of business and consistent with past practices
and the precautionary UCC financing statement filings in respect thereof;

 

(j)  purchase money mortgages or other purchase money liens or security
interests upon any specific fixed assets hereafter acquired or liens or security
interests existing on any such future fixed assets at the time of acquisition
thereof and including in any event any leases with respect to Capitalized Lease
Obligations; provided, that: (i) no such purchase money lien or security
interest (or lease with respect to Capitalized Lease Obligations, as the case
may be) covering specific future fixed assets or as refinanced shall extend to
or cover any other property other than the specific fixed assets so acquired, or
acquired subject to such lien or security interest (or lease) and the proceeds
thereof, (ii) such lien or security interest only secures the obligation to pay
the purchase price of such specific fixed assets (or the Capitalized Lease
Obligations, as the case may be), (iii) the principal amount secured thereby
shall not exceed one hundred (100%) percent of the cost of the fixed assets so
acquired (or leased), and (iv) as of the date of the granting of such mortgage,
lien or security interest and after giving effect thereto, no Event of Default,
or act, condition or event which with notice or passage of time or both would
constitute an Event of Default, shall exist or have occurred and be continuing;

 

(k)  the liens, encumbrances or security interests listed on Schedule 6.10
hereto, provided, that, such liens, encumbrances or security interests (i) do
not interfere with the use of the property or the ordinary conduct of the
businesses of each Borrower or its Subsidiaries as presently conducted or
proposed to be conducted thereon and (ii) do not impair the value of the
affected property;

 

(l)  liens on assets of each Borrower or its Subsidiaries (other than
Collateral) not otherwise permitted above, that secure obligations otherwise
permitted hereunder not in excess of $1,000,000 in the aggregate;

 

86

--------------------------------------------------------------------------------


 

(m)  the first priority security interests in, and mortgages and liens upon, and
the filing of financing statements covering the Existing Secured Note Collateral
to secure the Indebtedness of Doe Run evidenced by the Existing Secured Notes
permitted under Section 7.3(m) hereof, provided, that, Agent shall have
received, in form and substance satisfactory to Agent, an agreement from the
Existing Secured Note Trustee permitting Agent to enter and use the Equipment
and Real Property and other assets and properties of Doe Run subject to such
security interests, mortgages and liens permitted hereunder to exercise the
rights and remedies of Agent with respect to the Collateral as set forth in the
Existing Secured Note Intercreditor Agreement;

 

(n)  the security interests in and liens upon the Term Loan Collateral in favor
of Term Loan Agent, for the benefit of Term Loan Lenders, to secure the Term
Loan Debt permitted under Section 7.3(m) hereof; provided, that, such security
interests in and liens upon the Collateral in favor of Term Loan Agent, are and
shall be junior and subordinate at all times on terms and conditions acceptable
to Agent as set forth in the Term Loan Intercreditor Agreement; and

 

(o)  the second priority security interests in, and mortgages and liens upon,
and the filing of financing statements covering, the New Secured Note Initial
Collateral to secure the Indebtedness of Doe Run evidenced by the New Secured
Notes permitted under Section 7.3(n) hereof and upon the exchange of or payment
in full of the Existing Secured Notes, the second priority security interests
in, and mortgages and liens upon, and the filing of financing statements
covering, the New Secured Note Subsequent Collateral to secure the Indebtedness
of Doe Run evidenced by the New Secured Notes permitted under Section 7.3(n)
hereof, provided, that, in each case, Agent shall have received, in form and
substance satisfactory to Agent, an agreement from the New Secured Note Trustee
permitting Agent to enter and use the New Secured Note Subsequent Collateral to
exercise the rights and remedies of Agent with respect to all collateral at any
time granted to the New Secured Note Trustee, as set forth in the New Secured
Note Intercreditor Agreement;

 

(p)  security interests and liens of an Insurance Premium Lender on the
Insurance Premium Collateral arising in connection with the property and/or
casualty insurance policies financed by such Insurance Premium Lender to secure
the Indebtedness owing to Insurance Premium Lender for premiums for such
policies paid by such Insurance Premium Lender to the extent permitted under
Section 7.3(p) hereof; and

 

(q) valid purchase money liens in favor of a third party with respect to the
sale of concentrates or other raw materials to Doe Run in the ordinary course of
business to the extent of applicable law; provided, that, (i) such concentrates
and raw materials are not reported to Agent as Eligible Inventory, (ii) such
security interests and liens shall be limited to the concentrates or other raw
materials supplied by such third party, (iii) such third party shall not have a
lien on any assets of Doe Run (including any Accounts or any other products or
proceeds that use or incorporate such concentrates or raw materials) other than
such concentrates or raw materials supplied by such third party.

 

87

--------------------------------------------------------------------------------


 

7.5  Loans, Investments, Guarantees, Etc.  Each Borrower shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any Person, or invest in (by capital contribution, dividend
or otherwise) or purchase or own a futures contract or otherwise become liable
for the purchase and sale of any currency, commodities or raw materials at a
future date in the nature of a futures contract (which for this purpose shall
not include the customary agreements entered into by Doe Run with its customers
for the sale of Inventory in the ordinary course of business consistent with its
current practices as of the date hereof), purchase or repurchase the Capital
Stock or Indebtedness or all or a substantial part of the assets or property of
any Person, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the Indebtedness, performance, obligations or dividends
of any Person, or hold any cash or Cash Equivalents, or agree or commit to do
any of the foregoing, except:

 

(a)  the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

(b)  investments in cash or Cash Equivalents so long as no Loans are
outstanding, which shall be pledged and delivered to Agent upon Agent’s request;

 

(c)  capital contributions or other investments by each Borrower in, or loans by
each Borrower to, or any other payments by such Borrower in connection with the
acquisition or formation of, any of such Borrower’s Wholly-Owned Subsidiaries,
which are not Borrowers (“Non-Borrower Subsidiaries”), provided, that, (i) as of
the date of such capital contribution or other investments, loans or payments,
as the case may be, and after giving effect thereto, no Event of Default, or
act, condition or event which with notice or passage of time or both would
constitute an Event of Default shall exist or have occurred, (ii) in no event
shall the total amount of any capital contributions, investments, loans or other
payments by Borrowers to or in connection with any such Non-Borrower
Subsidiaries outstanding at any time exceed $1,000,000 in the aggregate with
respect to all of such Non-Borrower Subsidiaries which have not executed and
delivered a security agreement to Agent as described in Section 7.2(b)(ii),
calculated without giving effect to any write-ups, write-downs or write-offs
thereof, but net of dividends or other distributions received by Borrowers from,
or any repayment of any loans or advances made by, the respective Non-Borrower
Subsidiary after the making of such capital contribution, investment or loan,
(iii) the proceeds of accounts receivable and sales of inventory and goods of
such Non-Borrower Subsidiary shall be paid to the Blocked Accounts, and (iv) to
the extent required under Section 7.2 hereof, such Non-Borrower Subsidiary has
executed and delivered to Agent such agreements, documents and instruments as
are described in Section 7.2 hereof;

 

(d) investment prior to the date hereof, by Doe Run in Doe Run Cayman or its
Subsidiaries and loans by Doe Run after the date hereof to Doe Run Cayman or its
Subsidiaries,

 

88

--------------------------------------------------------------------------------


 

provided, that, (i) in no event shall the total amount of all such loans after
the date hereof exceed $10,000,000 in the aggregate outstanding at any time,
(ii) as of the date of each such loan, and after giving effect thereto, no Event
of Default, or act, condition or event which with notice or passage of time or
both would constitute an Event of Default shall exist or have occurred, (iii) as
of the date of each such loan, and after giving effect thereto, the daily
average of the aggregate Excess Availability of Borrowers for the immediately
preceding thirty (30) consecutive day period shall be not less than $10,000,000,
and as of the date of such loan and after giving effect thereto, the aggregate
Excess Availability of Borrowers shall be not less than $10,000,000, and no
Obligations arising pursuant to the Supplemental Loan Credit Facility shall be
then outstanding, (iv) Agent shall have received not less than three (3)
Business Days prior written notice of the intention of Doe Run to make any such
loan, (v) the proceeds of such loan shall only be used by Doe Run Cayman or its
Subsidiaries for working capital in the ordinary course of business, (vi) Doe
Run shall not, directly or indirectly, amend, modify, alter or change the terms
of such loan or any agreement, documents or instrument related thereto, and
(vii) Doe Run shall furnish to Agent all notices, demands or other materials in
connection with such loans either received by Doe Run or on its behalf, promptly
after the receipt thereof, or sent by Doe Run or on its behalf, concurrently
with the sending thereof, as the case may be;

 

(e)  capital contributions or other investments by Doe Run, in, or loans by Doe
Run to, Doe Run Exploration S.A. (Proprietary) Ltd. (South Africa) after the
date hereof, provided, that, (i) in no event shall the total amount of all such
capital contributions, investments and loans exceed $1,000,000 in any fiscal
year of Doe Run, and (ii) as of the date of each such capital contribution,
other investment in or loan to, Doe Run Exploration S.A. (Proprietary) Ltd.
(South Africa), and after giving effect thereto, no Event of Default, or act,
condition or event which with notice or passage of time or both would constitute
an Event of Default shall exist or have occurred;

 

(f)  guarantees by any Wholly-Owned Subsidiary of each Borrower of the
Obligations in favor of Agent;

 

(g) (i) loans by any Non-Borrower Subsidiaries to any Borrower after the date
hereof to the extent the Indebtedness of such Borrower as a result of such loans
is permitted under Section 7.3(g) hereof, and (iii) loans by any Borrower to any
other Borrower to the extent the Indebtedness of such Borrower to such Borrower
as a result of such loans is permitted under Section 7.3(q) hereof;

 

(h)  loans, payments, dividends, investments or distributions of any kind by
Borrowers to DRA and Renco Group or by DRA to Renco Group to the extent
permitted under Section 7.7 hereof;

 

(i)  unsecured contingent obligations of each Borrower or any of its
Wholly-Owned Subsidiaries evidenced by guarantees, performance bonds and surety
bonds incurred in the ordinary

 

89

--------------------------------------------------------------------------------


 

course of business of such Borrower or such Wholly-Owned Subsidiary to the
extent constituting Indebtedness permitted under Section 7.3;

 

(j) guarantees by each Borrower or any Wholly-Owned Subsidiary of such Borrower
of Indebtedness of such Borrower or Subsidiary permitted under Section 7.3
hereof;

 

(k)  loans and advances to employees, officers and directors of Borrowers in an
aggregate principal amount not to exceed $500,000 at any time outstanding;

 

(l)  purchases of raw materials by a Borrower or its Subsidiaries in the
ordinary course of business and consistent with current practices as of the date
hereof (including pursuant to forward purchase agreements so long as reasonably
related to such Borrower’s or its respective Subsidiary’s anticipated needs for
such raw material in its production process, and so long as such forward
purchase agreements are not speculative in nature and do not extend for a period
longer than twelve (12) months after the date thereof);

 

(m)  investments or other Indebtedness which may be deemed to exist as a result
of Interest Rate Protection Obligations or Hedging Agreements, to the extent
Indebtedness in connection with such arrangements is permitted under Section 7.3
hereof;

 

(n)  the guarantee by the Existing Secured Note Guarantors of the Indebtedness
of Doe Run evidenced by the Existing Unsecured Notes to the extent such
Indebtedness of Doe Run is permitted under Section 7.3 hereof;

 

(o)  the other existing loans, advances and guarantees by each Borrower or its
Subsidiaries outstanding as of the date hereof as set forth on Schedule 7.5
hereto not otherwise permitted above; provided, that, as to such loans, advances
and guarantees, (i) such Borrower or its Subsidiary shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such loans, advances
or guarantees or any agreement, document or instrument related thereto, or
(B) as to such guarantees, redeem, retire, defease, purchase or otherwise
acquire such guarantee or set aside or otherwise deposit or invest any sums for
such purpose and (ii) such Borrower and Subsidiary shall furnish to Agent all
notices, demands or other materials in connection with such loans, advances or
guarantees either received by Borrower or Subsidiary or on its behalf, promptly
after the receipt thereof, or sent by such Borrower or Subsidiary or on its
behalf, concurrently with the sending thereof, as the case may be;

 

(p)  the guarantee by Fabricated Products  and the other Existing Secured Note
Guarantors of the Indebtedness of Doe Run evidenced by the Existing Notes to the
extent such Indebtedness is permitted under Section 7.3 hereof;

 

90

--------------------------------------------------------------------------------


 

(q)  the capital contribution or other investment by Doe Run in Buick Recycling
after the date hereof to the extent permitted by Section 7.6(c) hereof;

 

(r)  the guarantee by any Subsidiaries of Doe Run of the Term Loan Debt to the
extent such Indebtedness is permitted under Section 7.3 (m) hereof;

 

(s)  the guarantee by any Subsidiaries of Doe Run of the Indebtedness evidenced
by the New Secured Notes to the extent such Indebtedness is permitted under
Section 7.3 (n) hereof;

 

(t)  the purchase by Doe Run of the New Warrants to the extent permitted by
Section 7.3(o) hereof;

 

(u)  loans by Doe Run to Doe Run Peru prior to the date hereof evidenced by the
Doe Run Peru Intercompany Note (as in effect on the date hereof),  provided,
that, (i) in no event shall the total amount of all such loans exceed
$139,062,500 in the aggregate outstanding at any time (exclusive of the amounts
of such loans permitted under Section 7.5(d) hereof), (ii) Agent shall have
received a true correct and complete copy of the Doe Run Peru Intercompany Note
(as in effect on the date hereof), (iii) the proceeds of such loan shall have
been used by Doe Run Peru to pay in full the existing indebtedness of Doe Run
Peru to Banco de Credito pursuant to the Prior Banco de Credito Agreements,
(iv) Doe Run shall not, directly or indirectly, amend, modify, alter or change
the terms of such loan or any agreement, documents or instrument related thereto
(including the Doe Run Peru Promissory Note), and (v) Doe Run shall furnish to
Agent all notices, demands or other materials in connection with such loans
either received by Doe Run or on its behalf, promptly after the receipt thereof,
or sent by Doe Run or on its behalf, concurrently with the sending thereof, as
the case may be; and

 

(v) existing investment by Doe Run in Compass as of the date hereof.

 

7.6  Transactions with Affiliates.  Each Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, purchase, acquire or lease any
property from, or sell, transfer or lease any property to, any shareholder,
officer, director, agent, employee or other Affiliate of Borrower (and in any
event from or to Renco Group and any Affiliate of Renco Group or from or to Doe
Run Cayman and any of its Subsidiaries) except

 

(a)  in the ordinary course of and pursuant to the reasonable requirements of
such Person’s business, and upon fair and reasonable terms no less favorable to
such Borrower or Subsidiary than such Borrower or Subsidiary would obtain in a
comparable arms’-length transaction with a person who is not an Affiliate
(including with respect to costs, prices and amounts), or with respect to the
contribution to a Subsidiary (including for this purpose, Doe Run Cayman and its
Subsidiaries) of obsolete assets and other surplus assets which, in all cases,
are not Collateral, and are

 

91

--------------------------------------------------------------------------------


 

no longer used or useful in the business of a Borrower or its Subsidiaries
(including for this purpose, Doe Run Cayman and its Subsidiaries) or with
respect to services provided by Doe Run to Doe Run Peru under the U.S. Services
Agreements,

 

(b)  payments by any Borrower to DRA or Renco Group to the extent permitted
under Section 7.7 hereof,

 

(c)  the capital contribution by Doe Run to Buick Recycling after the date
hereof of the assets and properties of Doe Run related to its Buick Recycling
Division and described on Schedule 7.6(c) hereto so long as each of the
following conditions shall be satisfied as determined by Agent:

 

(i)  Agent shall have received not less than fifteen (15) Business Days’ prior
written notice of the proposed capital contribution and transfer of assets and
such information with respect thereto as Agent may reasonably request, including
(A) the proposed date of the capital contribution and transfer of assets, (B)
the name, address, jurisdiction of organization and federal identification
number of Buick Recycling (or equivalent in the applicable jurisdiction), (C) a
list and description of the assets to be contributed (including the addresses of
the locations thereof and whether such locations are owned, leased or operated
by a thirty party, and if leased or operated by a third party, the name and
address of the lessor or third party), and (D) the total value of the
contribution,

 

(ii)  as of the date of such capital contribution and after giving effect
thereto, no Event of Default or act, condition or event which with notice or
passage of time or both would constitute an Event of Default, shall exist or
have occurred and be continuing,

 

(iii)  promptly upon Agent’s request, Borrowers shall deliver, or cause to be
delivered, to Agent true, correct and complete copies of all agreements,
documents and instruments relating to such capital contribution and the transfer
of the assets described on Schedule 7.6(c) hereto including but not limited to
any license agreements related to the operation of such assets by any Borrower,
the Buick Asset Transfer Agreements and any amendments thereto entered into
after the date hereof,

 

(iv)  promptly upon Agent’s request, Borrowers and Guarantor shall execute and
deliver, or cause to be executed and delivered, to Agent such agreements,
documents and instruments in connection with such capital contribution as Agent
may reasonably request, including, without limitation, UCC financing statements,
Collateral Access Agreements, licensor agreements, any other agreements with
third parties in possession or control of the Collateral and any amendments or
supplements to any of the foregoing,

 

(v)  the assets and properties being acquired by Buick Recycling pursuant to
such capital contribution shall be substantially consistent with, and related
to, the business of the Buick Recycling Division of Doe Run as currently
conducted as of the date hereof,

 

92

--------------------------------------------------------------------------------


 

(vi)  the assets acquired by Buick Recycling pursuant to such capital
contribution and the Buick Asset Transfer Agreements shall be free and clear of
any security interest, mortgage, pledge, lien or other encumbrance (other than
security interests and liens permitted under Section 7.4 hereof), and Agent
shall have received evidence satisfactory of the same,

 

(vii)  the capital contribution of such assets to Buick Recycling pursuant to
such capital contribution shall not violate any law or regulation or any order
or decree of any court or Governmental Authority in any material respect and
shall not and will not conflict with or result in the breach of, or constitute a
default in any material respect under, any agreement, document or instrument to
which any Borrower or its Subsidiaries is a party or may be bound, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property of any Borrower or its Subsidiaries (other than security interests and
liens permitted under Section 7.4 hereof) or violate any provision of the
certificate of incorporation or by-laws (or other organizational documents, as
applicable) of any Borrower or its Subsidiaries,

 

(viii)  Borrowers and Guarantor shall not become obligated with respect to any
Indebtedness, nor any of their property become subject to any security interest,
mortgage, pledge, lien or other encumbrance pursuant to such capital
contribution unless such Borrower or Guarantor could incur such Indebtedness or
create such security interest, mortgage, pledge, lien, charge, hypothec or other
encumbrance hereunder or under the other Financing Agreements,

 

(ix)  Agent shall have received, in form and substance reasonably satisfactory
to Agent, (A) evidence that Agent has first priority valid and perfected
security interests in and liens upon such of the contributed assets which are of
the type, nature and description set forth in Section 5.1 hereof to secure the
Obligations of Borrowers, (B) all Collateral Access Agreements and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may reasonably deem necessary or desirable in order to permit, protect,
perfect and realize upon its security interests in and liens upon the assets
acquired pursuant to such transfer, and (C) such other agreements, documents and
instruments as Agent may reasonably request in connection therewith,

 

(x)  promptly upon Agent’s request, each Borrower and Guarantor shall
immediately upon the effectiveness of such capital contribution expressly
confirm in writing pursuant to an agreement, in form and substance satisfactory
to Agent, its continuing liability in respect of the Obligations and the
Financing Agreements to which it was a party prior to such capital contribution
and execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as Agent may reasonably request in
connection therewith (including, without limitation, UCC financing statements as
to new locations and Collateral Access Agreements),

 

(xi)  on the date of the transfer, Agent shall have received from Buick
Recycling such other agreements, documents and instruments as Agent may require,
including, but not limited to,

 

93

--------------------------------------------------------------------------------


 

supplements and amendments hereto and other loan agreements or instruments
evidencing indebtedness of such new Subsidiary to Agent,

 

(xii) except for the assets described on Schedule 7.6(c) hereto, Doe Run and
Fabricated Products shall not sell, assign or transfer any assets to Buick under
the terms of the any of the Buick Asset Transfer Agreements or otherwise without
the prior written consent of Agent,

 

(xiii) no such transfer shall occur after April 30, 2003, and

 

(d)  the transactions to the extent permitted pursuant to Section 7.5 hereof and
Indebtedness to the extent permitted pursuant to Sections 7.3(g), (h), (j) and
(q) hereof.

 

7.7  Restricted Payments.

 

(a)  Except as set forth in Section 7.7(b) below, each Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly, (i) declare or pay
any cash dividends or dividends payable in property other than Capital Stock on
account of any shares of any class of Capital Stock of such Borrower now or
hereafter outstanding, or set apart any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock of such Borrower (or set aside or otherwise deposit or invest any
sums for such purpose) for any consideration other than Capital Stock or apply
or set apart any sums, or make any other distribution (by reduction of capital
or otherwise) in respect of any such shares or agree to do any of the foregoing,
(ii) pay to any shareholder, officer, director, agent, employee or other
Affiliate of a Borrower (and in any event including Renco Group and any
Affiliate of Renco Group) any management, consulting or other fees or any amount
for any management assistance or services rendered by such persons to a Borrower
other than compensation under base pay, bonuses paid to management, and gain or
profit sharing or net worth appreciation programs, each  consistent with
Borrowers’ current practices; provided, that, except as Agent may otherwise
agree, Borrowers shall not, and shall not permit any Subsidiary to, make any
payments directly or indirectly in respect of bonuses paid to management, and
gain or profit sharing or net worth appreciation programs, at any time after (A)
Agent may send Renco Group a Renco Primary Funding Notice in accordance with
Section 2.1 of the Renco Junior Participation Agreement which notifies Renco
Group that it shall be required to pay an additional purchase price for a junior
participation in a Supplemental Loan and (B) if made, such Supplemental Loan
shall cause the Obligations arising from the Supplemental Loans to exceed
$10,000,000, or (iii) make any payments in respect of Indebtedness owing to any
shareholder, officer, director or other Affiliate of Borrower (and in any event
including Renco Group and any Affiliate of Renco Group other than a Subsidiary
of such Borrower) except as set forth in the Renco Junior Participation
Agreement (in effect on the date hereof).

 

94

--------------------------------------------------------------------------------


 

(b)  Notwithstanding anything to the contrary contained in Section 7.5 or
Section 7.7(a) above:

 

(i)  any Subsidiary of a Borrower may declare and pay dividends to such Borrower
or any Wholly-Owned Subsidiary of such Borrower which owns any equity interests
in such Subsidiary;

 

(ii)  any Subsidiary of a Borrower which is not a Wholly-Owned Subsidiary may
declare and pay dividends to its shareholders generally, so long as such
Borrower and/or any other Subsidiary of such Borrower which owns equity
interests in such Subsidiary receives at least its proportionate share (based
upon its respective equity interests) of any dividend so declared paid;

 

(iii)  each Borrower may make payments to Renco Group or an affiliate of Renco
Group on behalf of itself and its Subsidiaries (including for this purpose, Doe
Run Cayman and its Subsidiaries) pursuant to the Tax Sharing Agreement between
Borrowers and their Subsidiaries and Renco Group (as in effect on the date
hereof); provided, that, (A) each Borrower and its Subsidiaries are included in
the consolidated federal income tax return filed by Renco Group as to which such
Borrower is making such payments for the 1998 tax year or any prior year, or for
any taxable period during which such Borrower joins with Renco Group or an
affiliate of Renco Group in filing any combined or consolidated (or similar)
state or local income tax return for a jurisdiction which does not recognize DRA
and its Subsidiaries as a QSSS (as defined in Section 7.7(b)(viii) hereof), (B)
the payments in any year shall not exceed the tax liability that such Borrower
would have been liable for if such Borrower had filed its tax returns on a
stand-alone basis except that such Borrower will not have the benefit of any of
its tax loss carry forwards and any intercompany items shall, for tax liability
purposes, be recorded on a cash basis rather than on an accrual basis, and (C)
such payments shall be made by such Borrower no earlier than ten (10) day prior
to the date on which Renco Group or an affiliate of the Renco Group is required
to make its payments to the Internal Revenue Service or a state or local
jurisdiction described in Section 7.7(b)(iii)(A) hereof;

 

(iv)  Doe Run may make payments to Renco Group in respect of the monthly
management fee owed by Doe Run to Renco Group under the terms of the Management
Agreement (as in effect on the date hereof); provided, that, (A) the aggregate
amount of all such payments by Doe Run in any month shall not exceed $200,000,
except that in the event Doe Run pays less than $200,000 of such fee in any
month, Doe Run may pay the difference between $200,000 and the amount actually
paid in respect of such fee by Doe Run in such month at any time thereafter and
(B) as of the date of each such monthly payment and after giving effect thereto,
no Event of Default, or act, condition or event which with notice or passage of
time or both would constitute an Event of Default, shall exist or have occurred
and be continuing and (C) as of the date of each such payment and after giving
effect thereto, the daily average of the aggregate Excess Availability of
Borrowers for the immediately preceding thirty (30) consecutive day period shall
be not less than $1.00, and as of the date of such payment and after giving
effect thereto, the aggregate Excess Availability of Borrowers

 

95

--------------------------------------------------------------------------------


 

shall be not less than $1.00 and no Obligations arising pursuant to the
Supplemental Loan Credit Facility shall be then outstanding;

 

(v)  Doe Run may pay dividends on account of any shares of common stock of Doe
Run now outstanding, make any loans or advance money or property to Renco Group,
or make any payments in respect of any Indebtedness owing by Doe Run to DRA
provided, that, in each case as to any of the foregoing, each of the following
conditions is satisfied as determined by Agent:

 

(A)  no Event of Default, or act, condition or event which with notice or
passage of time or both would constitute an Event of Default shall exist or have
occurred and be continuing at the time of or after giving effect to any such
payments;

 

(B)  any dividends or other distributions shall be out of funds legally
available therefor;

 

(C) as of the date of any such payments and after giving effect thereto, the
aggregate amount of all such payments made in any fiscal year of Doe Run shall
not exceed the amount equal to fifty (50%) percent of: (1) the cumulative
Consolidated Net Income of Doe Run (or if cumulative Consolidated Net Income
shall be a loss, minus one hundred (100%) percent of such loss) earned
subsequent to the date hereof and prior to the date the payment occurs (treating
such period as a single accounting period) minus (2) all payments made to DRA by
Doe Run and its Subsidiaries pursuant to Section 7.7(b)(viii) below for federal,
state and local income taxes based on the taxable income of the immediately
preceding fiscal year;

 

(vi)  Borrowers may make payments to Renco Group in respect of premiums and fees
for insurance (including accrued and past due amounts not to exceed $1,000,000
in the aggregate) maintained by Renco Group with respect to the assets and
properties of each Borrower and its Subsidiaries and in connection with the
business of each Borrower and its Subsidiaries;

 

(vii)  With respect to any year that DRA and its Subsidiaries (which term for
purposes of this clause (viii) shall include Doe Run Cayman and its
Subsidiaries) have effectively been designated as a qualified Subchapter S
subsidiary company (“QSSS”) under the Code, Borrowers may pay cash dividends,
from legally available funds therefor, to the extent taxable income of Borrowers
is required to be included in the taxable income shown by Renco Group as
reported in its subchapter S tax returns, subject to the following:

 

(A)  Such cash dividends shall be with respect to any such period, in an amount
up to the product of (1) the taxable income of Borrowers and their Subsidiaries
for such period, as amended or modified or determined by audit, and the required
estimated taxable income related thereto and the comparable state and local
taxable income reports and estimated taxable income, calculated as

 

96

--------------------------------------------------------------------------------


 

if (x) Borrowers and their Subsidiaries shall be deemed to have become C
corporations under the Code on the day after the issuance of the Initial Term
Loan, (y) Borrowers and their Subsidiaries shall be deemed to be subject to the
taxes imposed on C corporations by Subtitle A of the Code and similar provisions
of state law and (z) neither Doe Run nor any of its Subsidiaries shall take into
account any income attributable to any cancellation of Indebtedness occurring as
a result of any transaction on or prior to the date hereof or any ancillary
effect of any such cancellation of Indebtedness on the basis of the assets of
Doe Run or any of its Subsidiaries, multiplied by (2) the corporate Federal,
State and local tax rates, whether calculated on regular taxable income or
alternative minimum taxable income, as applicable, in effect for the taxable
period applicable to Borrowers and their Subsidiaries using the rates that would
be applicable if Borrowers were not a QSSS and calculated in accordance with the
tax sharing arrangement by and among DRA and Renco Group (as in effect on the
date hereof),

 

(B)  Borrowers may pay such cash dividends with respect to any such period so
long as (1) in such period, Borrowers are effectively designated a QSSS, (2) the
product of the taxable income of Borrowers and their Subsidiaries for such
period multiplied by the applicable tax rates as described above shall be
reduced by any applicable tax credits or deductions calculated in accordance
with the tax sharing arrangement by and among Borrowers, their Subsidiaries and
Renco Group (as in effect on the date hereof) available to Borrowers and their
Subsidiaries which would reduce the amount of the income taxes payable by
Borrowers and their Subsidiaries, (3) any such dividends shall be paid no more
than five (5) days prior to the date that Renco Group’s shareholders are
required to make payment of the taxes based on the taxable income of Borrowers
and their Subsidiaries, (4) not less than five (5) days prior to the payment of
any such dividends, Agent shall have received a certificate signed by the chief
financial officer of Doe Run, in form and substance satisfactory to Agent,
stating the calculation of the amount which is the basis for tax distributions
permitted hereunder through such period (if any) and providing full information
and computations with respect thereto and (5) such dividend shall not be in
violation of applicable law or any other agreement to which Borrowers are a
party or by which Borrowers or their assets are bound, and

 

(C)  In no event shall dividends be paid to DRA based on taxable income of
Borrowers and their Subsidiaries for jurisdictions which do not recognize
Borrowers and their Subsidiaries as a QSSS, where Borrowers and their
Subsidiaries are required to file and pay their individual taxes and where Renco
Group is not required to pay, or by virtue of a consolidated (or similar)
return, does not make payments in respect of, the tax liabilities of the
Borrowers or any of their Subsidiaries in such jurisdictions;

 

(viii)  Doe Run may declare and pay dividends to Renco Group in respect of the
Renco Preferred Stock in accordance with Section 7.20(b) hereof and the Renco
Preferred Stock Purchase Agreement (as in effect on the date hereto);

 

97

--------------------------------------------------------------------------------


 

(ix)  Doe Run may purchase the New Warrants from the New Secured Noteholders to
the extent permitted by Section 7.3(o) hereof;

 

(x) Renco Group may receive any payments in accordance with Sections 2.1(b) and
2.3(c) of the Renco Junior Participation Agreement; and

 

(xi) regularly scheduled or other mandatory payments by any Borrower or its
Subsidiaries to Renco Group in respect of the Term Loan Debt in accordance with
and subject to the terms of the Term Loan Documents (as in effect from time to
time as permitted under the terms of Section 7.3(m) hereof) and subject to the
terms and conditions of the Term Loan Intercreditor Agreement and the New
Secured Note Intercreditor Agreement, if Renco Group has acquired any interest
in the Term Loan Debt; provided, that, (A) Borrowers have complied with Section
7.3(m)(ix) hereof with respect to the acquisition of such Term Loan Debt by
Renco Group, if applicable and (B) Term Loan Lenders and Renco Group have
complied with Section 3.3 of each of the Term Loan Intercreditor Agreement and
the New Secured Note Intercreditor Agreement and such purchase is otherwise
permitted under the Term Loan Intercreditor Agreement and the New Secured Note
Intercreditor Agreement.

 

7.8  Changes in Business.  Each Borrower and its Subsidiaries shall not engage
in any business other than the businesses of such Borrower and its Subsidiaries
on the date hereof and any businesses reasonably related, ancillary or
complimentary to the businesses in which such Borrower and its Subsidiaries are
engaged on the date hereof.

 

7.9  Maintenance of Existence.  Each Borrower shall, and shall cause each
Subsidiary to, at all times preserve, renew and keep in full force and effect
their corporate or limited liability company existence and rights and franchises
with respect thereto and maintain in full force and effect all licenses,
trademarks, tradenames, approvals, authorizations, leases, contracts and Permits
necessary to carry on the business as presently or proposed to be conducted.

 

7.10  Consolidated Net Worth.  Doe Run shall, at all times, maintain a
Consolidated Net Worth of not less than the amount set forth below for the
period indicated:

 

98

--------------------------------------------------------------------------------


 

Period

 

Amount

 

(a)           Through and including January 31, 2003

 

$

(93,500,000

)

(b)           From February 1, 2003 through and including April 30, 2003

 

$

(96,700,000

)

(c)           From May 1, 2003 through and including July 31, 2003

 

$

(98,900,000

)

(d)           From August 1, 2003 through and including October 31, 2003

 

$

(95,000,000

)

(e)           From November 1, 2003 through and including January 31, 2004

 

$

(98,000,000

)

(f)            From February 1, 2004 through and including April 30, 2004

 

$

(99,000,000

)

(g)           From May 1, 2004 through and including July 31, 2004

 

$

(99,000,000

)

(h)           From August 1, 2004 through and including October 31, 2004

 

$

(95,000,000

)

(i)            From November 1, 2004 through and including January 31, 2005

 

$

(95,000,000

)

(j)            From February 1, 2005 through and including April 30, 2005

 

$

(95,000,000

)

(k)           From May 1, 2005 through and including July 31, 2005

 

$

(95,000,000

)

(l)            From August 1, 2005 through and including October 31, 2005

 

$

(93,000,000

)

 

The parentheticals above indicate that the number is negative.

 

7.11  Sale of Assets, Consolidation, Merger, Dissolution, Etc.  Each Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly, (a)
merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it, or (b) sell, assign, lease,
transfer, abandon or otherwise dispose of any Capital Stock or Indebtedness to
any other Person or any of its properties or assets to any other Person (except
for (i) sales or other dispositions by a Borrower or its Subsidiaries of assets
in the ordinary course of the business of such Borrower or Subsidiary which
consist of Equipment or Real Property; provided, that, as to each and all such
sales, (A) at least eighty (80%) percent of the consideration received from such
sale is in the form of cash or

 

99

--------------------------------------------------------------------------------


 

Cash Equivalents, (B) the net cash proceeds from such sale or other disposition
are first used to repay any Indebtedness secured by the property so sold or
otherwise disposed of and any net cash proceeds thereafter are applied to make
an investment, capital expenditure or other expenditure which is related to the
business of such Borrower as it is conducted on the date hereof and is otherwise
permitted hereunder, within two hundred seventy (270) days of such sale or other
disposition, provided, that, such Borrower shall not be required to make such
investment, capital expenditure or other expenditure with the proceeds of such
sale or other disposition to the extent of such proceeds do not exceed
$5,000,000 in the aggregate, (C) Agent shall have received not less than ten
(10) Business Days prior written notice of such sale, which notice shall set
forth in reasonable detail satisfactory to Agent, the parties to such sale or
other disposition, the assets to be sold or otherwise disposed of, the purchase
price and the manner of payment thereof and such other information with respect
thereto as Agent may reasonably request, and (D) as of the date of such sale or
other disposition and after giving effect thereto, no Event of Default, or act,
condition or event which with notice or passage of time would constitute an
Event of Default shall exist or have occurred, (ii) sales of Inventory in the
ordinary course of business, (iii) the disposition of worn-out or obsolete
Equipment or Equipment or other assets which are not Collateral and which are no
longer used or useful in the business of a Borrower or its Subsidiaries, (iv)
the transfer by Doe Run to Buick Recycling of the assets listed on Schedule
7.6(c) hereto to the extent permitted by Section 7.6(c) hereof; (v) the issuance
by Doe Run to the holders of the New Warrants of Capital Stock of Doe Run in
accordance with the terms of the New Warrants and the New Warrant Documents (as
the same are in effect on the date hereof), and (vi) the issuance by Doe Run to
Renco Group of the Renco Preferred Stock in accordance with the Renco Preferred
Stock Purchase Agreement (as in effect on the date hereto), or (c) wind up,
liquidate or dissolve, or (d) agree to do any of the foregoing.

 

7.12  Compliance with Laws, Regulations, Etc.

 

(a)  Each Borrower shall, and shall cause each Subsidiary to, at all times
comply in all material respects with all applicable provisions of laws, rules,
regulations, licenses, approvals, orders and other Permits and duly observe all
requirements, of any foreign, Federal, State or local Governmental Authority,
including, without limitation, ERISA, the Code, the Occupational Safety and
Health Act of 1970, as amended, the Surface Mining Control and Reclamation Act
of 1977, the Mine Safety Health Act of 1977, the Fair Labor Standards Act of
1938, as amended, and the rules and regulations thereunder and all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including, without limitation, all of
the Environmental Laws.

 

(b)  Each Borrower shall, and shall cause each Subsidiary to, take prompt and
appropriate action to respond to any material non-compliance with any of the
Environmental Laws and shall regularly report to Agent with regard to such
response.  If a Borrower receives any notice of (i) the happening of any event
involving the use, spill, discharge or clean-up of any Hazardous Material or

 

100

--------------------------------------------------------------------------------


 

(ii) any complaint, order, citation or notice with regard to air emissions,
water discharges, noise emissions or any other environmental, health or safety
matter affecting such Borrower from any Person, including, but not limited to,
the United States Environmental Protection Agency or any state or local
environmental agency or authority, then such Borrower shall give within three
(3) Business Days both oral and written notice of same to Agent if the same has
or could reasonably be expected to have a Material Adverse Effect, or otherwise
ten (10) Business Days written notice of same to Agent.  Without limiting the
generality of the foregoing, whenever there is material non-compliance, or any
condition which requires any action by or on behalf of a Borrower in order to
avoid any material non-compliance, with any Environmental Law, such Borrower
shall, at the reasonable request of Agent and such Borrower’s expense: (A) cause
an independent environmental engineer reasonably acceptable to Agent to conduct
such tests of the site where such Borrower’s material noncompliance or alleged
material non-compliance with Environmental Laws has occurred as to such material
non-compliance and prepare and deliver to Agent a report as to such material
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (B) provide to Agent a supplemental report of such
engineer whenever the scope of such material non-compliance, or such Borrower’s
response thereto or the estimated costs thereof, shall change in any material
respect.

 

7.13  Payment of Taxes and Claims.  Each Borrower shall, and shall cause each
Subsidiary to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or them or its or their properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to such Borrower or
Subsidiary prior to the date on which penalties attach thereto.  Borrowers shall
be liable for any tax or penalty imposed upon any transaction under this
Agreement or any of the other Financing Agreements or giving rise to the
Accounts or any other Collateral or which Agent or any Lender may be required to
withhold or pay for any reason, and each Borrower agrees to indemnify and hold
Agent and Lenders harmless with respect thereto, and to repay to Agent on demand
the amount thereof, and until paid by Borrowers such amount shall be added and
deemed part of the Loans, provided, that, nothing contained herein shall be
construed to require Borrowers to pay any income tax attributable to the income
of Agent or any Lender from any amounts charged or paid hereunder to Agent or
any Lender.

 

7.14  Properties in Good Condition.

 

(a)  Each Borrower shall keep its properties, and shall cause each Subsidiary to
keep its properties, in good repair, working order and condition (reasonable
wear and tear excepted) and, from time to time, make and cause each Subsidiary
to make all needful and proper repairs, renewals, replacements, additions and
improvements thereto, so that the business carried on may be properly and
advantageously conducted at all times in accordance with prudent business
management.  The Inventory shall only be used in each Borrower’s business and
not for personal, family, household or farming use.

 

101

--------------------------------------------------------------------------------


 

(b)  All of the Inventory of each Borrower is and will be held for sale or
lease, or to be furnished in connection with the rendition of services, in the
ordinary course of such Borrower’s business, and is and will be fit for such
purposes.  Each Borrower shall keep the Inventory of such Borrower in good and
marketable condition, at its own expense.  Each Borrower will not acquire or
accept any Inventory on consignment or approval, except if such Inventory is at
all times clearly identified on the books and records of such Borrower as
Inventory held on consignment or approval and such Inventory is separately
reported to Agent and not included in the Inventory of such Borrower as reported
to Agent in a manner satisfactory to Agent.  Each Borrower agrees that all
Inventory will be mined and produced in accordance with all applicable laws,
including the Surface Mining Control and Reclamation Act of 1977, the Mine
Safety and Health Act of 1977, the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations, and orders thereunder.  Each Borrower shall
conduct a physical count of the Inventory at least once per fiscal year, and at
any time on or after an Event of Default and so long as the same is continuing,
at such other times as Agent reasonably requests, and in each case shall
promptly supply Agent and Lenders with a copy of such count accompanied by a
report of the Value of such Inventory.  Borrowers shall not, without Agent’s
prior written consent, sell any Inventory on a bill-and-hold (except if reported
to Agent as bill-and-hold goods), guaranteed sale, sale and return, sale on
approval, or other repurchase or return basis; provided, that, Borrowers may
sell Inventory on a sale and return basis so long as: (i) such sales are made
consistent with Borrowers’ current practices on the date hereof, (ii) such
Inventory is sold cash on delivery and not on any extended payment terms, (iii)
any Accounts arising from such sales are not reported to Agent as Eligible
Accounts, and (iv) any such Inventory is not reported to Agent as Eligible
Inventory.

 

(c)  Upon the request of Agent or the Majority Lenders, Borrowers shall, at
their expense, no more than one time in any twelve month period, but at any time
or times as Agent or the Majority Lenders may request on or after an Event of
Default, deliver, or cause to be delivered, to Agent and Lenders written reports
or appraisals of any or all of the Collateral in form, scope and methodology,
and by an appraiser acceptable to Agent addressed to Agent and upon which Agent
and Lenders are expressly permitted to rely.  Such reports or appraisals shall
list all items and categories thereof, describing the condition of same and
setting forth the lower of cost (calculated on a first-in-first-out basis) or
fair market value, in such form as is satisfactory to Agent.

 

7.15  Insurance.  Borrowers shall at all times maintain with financially sound
and reputable insurers, insurance with respect to the Collateral against loss or
damage of the kind and in the amounts customarily insured against by
corporations of established reputation engaged in the same or similar businesses
and similarly situated (including customary deductible and self insurance
amounts) and Borrowers shall maintain public liability insurance against claims
for personal injury, death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by
Borrowers and occurring in connection with the use (or otherwise) of any
products manufactured or sold by Borrowers (including customary deductible and
self insurance amounts), and

 

102

--------------------------------------------------------------------------------


 

workmen’s compensation insurance (except as to workmen’s compensation insurance
to the extent a Borrower is self-insured with respect thereto).  Said policies
of insurance shall be satisfactory to Agent as to form, amount and insurer. 
Borrowers shall furnish certificates, policies or endorsements to Agent as proof
of such insurance, and, if a Borrower fails to do so, Agent is authorized, but
not required, to obtain such insurance at the expense of Borrowers.  All
policies shall provide for at least thirty (30) days prior written notice to
Agent of any cancellation or reduction of coverage and that Agent may act as
attorney for each Borrower in obtaining, and at any time on or after the
occurrence of an Event of Default, adjusting, settling and amending such
insurance.  Borrowers shall obtain non-contributory Lender’s loss payable
endorsements to all insurance policies with respect to the Collateral in form
and substance reasonably satisfactory to Agent specifying that the proceeds of
such insurance shall be payable to Agent as its interests may appear and further
specifying that Agent shall be paid regardless of any act or omission by
Borrowers.  At its option, Agent may, and upon the direction of Majority Lenders
shall, apply any insurance proceeds with respect to the Collateral received by
Agent at any time to the cost of replacement of Collateral and/or to payment of
the Obligations, whether or not then due, in any order and in such manner as
Agent may determine or as directed by the Majority Lenders.

 

7.16  Compliance with ERISA.

 

(a)  Borrowers shall not with respect to all “employee pension benefit plans”
maintained by a Borrower: (i) terminate any of such employee pension benefit
plans so as to incur any liability to the Pension Benefit Guaranty Corporation
established pursuant to ERISA, (ii) allow or suffer to exist any prohibited
transaction involving any of such employee pension benefit plans or any trust
created thereunder which would subject Borrower to a tax or penalty or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA, (iii) fail to pay to any such employee pension benefit plan any
contribution which it is obligated to pay under Section 302 of ERISA, Section
412 of the Code or the terms of such plan, (iv) allow or suffer to exist any
accumulated funding deficiency, whether or not waived, with respect to any such
employee pension benefit plan, (v) except as set forth on Schedule 6.5 hereto,
allow or suffer to exist any occurrence of a reportable event or any other event
or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any such employee pension benefit plan that is a
single employer plan, which termination could result in any liability (other
than contingent liability) to the Pension Benefit Guaranty Corporation or (vi)
incur any withdrawal liability with respect to any multiemployer pension plan,
except as set forth on Schedule 6.13 hereto.

 

(b)  As used in this Section 7.16, the term “employee pension benefit plans,”
“employee benefit plans”, “accumulated funding deficiency” and “reportable
event” shall have the respective meanings assigned to them in ERISA, and the
term “prohibited transaction” shall have the meaning assigned to it in Section
4975 of the Code and ERISA.

 

103

--------------------------------------------------------------------------------


 

7.17  Additional Bank Accounts.  Each Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly, open, establish or maintain any
deposit account, investment account or any other account with any bank or other
financial institution, other than the Blocked Accounts and the accounts set
forth in Schedule 6.15 hereto, except:  (a) as to any new or additional Blocked
Accounts and other such new or additional accounts which contain any Collateral
or proceeds thereof, with the prior written consent of Agent and subject to such
conditions thereto as Agent may establish and (b) as to any accounts used by
such Borrower or its Subsidiaries to make payments of payroll, taxes or other
obligations to third parties, after prior written notice to Agent.

 

7.18  Notice of Default.  Promptly upon becoming aware of the existence of any
condition or event which constitutes an Event of Default or any condition or
event which, with the passage of time or notice or both would constitute such an
Event of Default, pursuant to the provisions of this Agreement or the other
Financing Agreements, Borrowers shall give Agent written notice thereof
specifying the nature of such condition or event.

 

7.19  Financial Statements and Other Information.

 

(a)  Each Borrower shall promptly furnish to Agent and Lenders all such
financial and other information as Agent or any Lender shall reasonably request
relating to the Collateral and the assets, businesses and operations of
Borrowers and their Subsidiaries, and notify the auditors and accountants of
Borrowers that Agent and Lenders are authorized to obtain such information
directly from them.  Without limiting the foregoing, Borrowers shall furnish to
Agent and Lenders, in such detail as Agent or any Lender shall request, the
following:

 

(i)  As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year, audited consolidated balance sheet,
consolidated statement of operations and consolidated statement of cash flows
for Doe Run and its Subsidiaries (including for this purpose, Doe Run Cayman and
its Subsidiaries) for such fiscal year, and the accompanying notes thereto, and
unaudited consolidating balance sheets, statements of operations and statements
of cash flows for Doe Run and its Subsidiaries (including for this purpose, Doe
Run Cayman and its Subsidiaries) for such fiscal year, and, separately, for Doe
Run and its Subsidiaries (exclusive of Doe Run Cayman and its Subsidiaries) for
such fiscal year and the accompanying notes thereto, setting forth in each case
in comparative form figures for the previous fiscal year, all in reasonable
detail, fairly presenting the financial position and the results of operations
of Doe Run and its Subsidiaries (including for this purpose, Doe Run Cayman and
its Subsidiaries) and, separately, for Doe Run and its Subsidiaries (exclusive
of Doe Run Cayman and its Subsidiaries) as at the date thereof and for the
fiscal year then ended, and prepared in accordance with GAAP consistently
applied.  Such audited consolidated statements of Doe Run and its Subsidiaries
shall be examined in accordance with generally accepted auditing standards by
and accompanied by a report thereon unqualified as to scope of independent
certified public accountants selected by Doe Run and satisfactory to Agent.

 

104

--------------------------------------------------------------------------------


 

(ii)  As soon as available, but in any event not later than forty-five (45) days
after the close of each fiscal quarter other than the fourth quarter of a fiscal
year, consolidated and consolidating unaudited balance sheets of Doe Run and its
Subsidiaries (including for this purpose, Doe Run Cayman and its Subsidiaries)
as at the end of such quarter, and consolidated and consolidating unaudited
statements of operations and statements of cash flow for Doe Run and its
Subsidiaries (including for this purpose, Doe Run Cayman and its Subsidiaries)
and, separately,  for Doe Run and its Subsidiaries (exclusive of Doe Run Cayman
and its Subsidiaries) for such quarter and for the period from the beginning of
the fiscal year to the end of such quarter, together with the accompanying notes
thereto, all in reasonable detail, fairly presenting the financial position and
results of operation of Doe Run and its Subsidiaries (including for this
purpose, Doe Run Cayman and its Subsidiaries) and, separately,  for Doe Run and
its Subsidiaries (exclusive of Doe Run Cayman and its Subsidiaries) as at the
date thereof and for such periods, prepared in accordance with GAAP consistently
applied (subject to normal year-end adjustments).  Such statements shall be
certified to be correct by the chief financial officer of Doe Run, subject to
normal year-end adjustments.

 

(iii)  As soon as available, but in any event not later than thirty (30) days
after the end of each month, consolidated and consolidating unaudited balance
sheets of Doe Run and its Subsidiaries (including for this purpose, Doe Run
Cayman and its Subsidiaries) and, separately,  for Doe Run and its Subsidiaries
(exclusive of Doe Run Cayman and its Subsidiaries) as at the end of such month,
and consolidated and consolidating unaudited statements of operations for Doe
Run and its Subsidiaries (including for this purpose, Doe Run Cayman and its
Subsidiaries) and, separately,  for Doe Run and its Subsidiaries (exclusive of
Doe Run Cayman and its Subsidiaries) for such month and for the period from the
beginning of the fiscal year to the end of such month, all in reasonable detail,
fairly presenting the financial position and results of operation of Doe Run and
its Subsidiaries (including for this purpose, Doe Run Cayman and its
Subsidiaries) and, separately,  for Doe Run and its Subsidiaries (exclusive of
Doe Run Cayman and its Subsidiaries) as at the date thereof and for such
periods, and prepared in accordance with GAAP consistently applied (except that
such interim financial statements shall not include accompanying notes and shall
be subject to normal year-end adjustments).  Such statements shall be certified
to be correct by the chief financial officer of Doe Run, subject to normal
year-end adjustments.

 

(iv)  With each of the audited financial statements delivered pursuant to
Section 7.19 above, a certificate of the independent certified public
accountants that examined such statements to the effect that they have reviewed
and are familiar with the Financing Agreements and that, in examining such
financial statements, they did not become aware of any fact or condition which
then constituted an Event of Default, except for those, if any, described in
reasonable detail in such certificate.

 

(v)  Simultaneously with the delivery of each of the annual audited and
quarterly unaudited financial statements as set forth herein, Agent and Lenders
shall receive a certificate of the

 

105

--------------------------------------------------------------------------------


 

chief financial officer of Doe Run (A) stating that, except as explained in
reasonable detail in such certificate, (1) all of the representations,
warranties and covenants of Borrowers contained in this Agreement and the other
Financing Agreements are correct and complete as at the date of such certificate
and (2) no Event of Default then exists or existed during the period covered by
such financial statements, and (B) describing and analyzing in reasonable detail
all material trends, changes and developments in each and all financial
statements.  If such certificate discloses that a representation or warranty is
not correct or complete, or that a covenant has not been complied with, or that
an Event of Default existed or exists, such certificate shall set forth what
action Borrowers have taken or propose to take with respect thereto.

 

(vi)  No sooner than ninety (90) days prior to, and no less than, fifteen (15)
days after the beginning of each fiscal year of Doe Run, projected balance
sheets, statements of income and expense, and statements of cash flow for Doe
Run and its Subsidiaries (including for this purpose, Doe Run Cayman and its
Subsidiaries) as at the end of and for each month of such fiscal year.

 

(vii)  Promptly after delivery thereof, copies of any management letters and
reports by such independent certified public accountants to a Borrower and its
Subsidiaries (including for this purpose, Doe Run Cayman and its Subsidiaries).

 

(viii)  Monthly accounts receivable agings and inventory reports (including,
without limitation, Inventory consisting of work-in-process) and such schedules
of Accounts and Inventory, together with any further financial and other
information regarding the Collateral, as Lender may request from time to time.

 

(ix)  Subject to the terms and conditions contained herein, except as Agent may
otherwise agree, Borrowers shall deliver to Agent a Borrowing Base Certificate
setting forth a calculation of the Loans and Letter of Credit Accommodations
available to Borrowers pursuant to the terms and conditions contained herein,
duly completed and executed by the chief financial officer or other appropriate
financial officer acceptable to Lender, together with all schedules required
pursuant to the terms of the Borrowing Base Certificate duly completed.

 

(A)  Commencing on the date hereof, and for so long as for any four (4)
consecutive week period (1) the average of the daily principal balance of the
outstanding Loans and Letter of Credit Accommodations for such four (4) week
period is less than $5,000,000 and (2) the average of the aggregate Excess
Availability of Borrowers for such four (4) week period (calculated based on the
aggregate Excess Availability of Borrowers at the end of each day) is greater
than $10,000,000, and no Obligations arising pursuant to the Supplemental Loan
Credit Facility shall be outstanding for such period, then Borrowers shall
deliver such Borrowing Base Certificate to Lender on a monthly basis, by no
later than the tenth (10th) day of each month, calculating Loans and Letter of
Credit Accommodations available as of the last day of the immediately preceding
month.

 

106

--------------------------------------------------------------------------------


 

(B)  If at any time for any one (1) week either (1) the average of the daily
principal balance of the outstanding Loans and Letter of Credit Accommodations
for such week is greater than $20,000,000 (calculated based on the outstanding
amounts at the end of each day) or (2) the average of the aggregate Excess
Availability of Borrowers for such week is less than $10,000,000 (calculated
based on the aggregate Excess Availability of Borrowers at the end of each day)
and no Obligations arising pursuant to the Supplemental Loan Credit Facility
shall be outstanding for such period, then Borrowers shall thereafter deliver
such Borrowing Base Certificate to Agent on a daily basis calculating Loans and
Letter of Credit Accommodations available as of the close of business on the
immediately preceding day.

 

(C)  If at any time for any one (1) week both (1) the average of the daily
principal balance of the outstanding Loans and Letter of Credit Accommodations
for such week is greater than $10,000,000 but equal to or less than $20,000,000
(calculated based on the outstanding amounts at the end of each day) and (2) the
average of the aggregate Excess Availability of Borrowers for such week
(calculated based on the aggregate Excess Availability of Borrowers at the end
of each day) is greater than $10,000,000 and no Obligations arising pursuant to
the Supplemental Loan Credit Facility shall be outstanding for such period, then
Borrowers shall thereafter deliver such Borrowing Base Certificate to Agent on a
weekly basis calculating Loans and Letters of Credit Accommodations available as
of the last Business Day of the immediately preceding week.

 

(D)  If at any time for any two consecutive two (2) weeks, both (1) the average
of the daily principal balance of the outstanding Loans and Letter of Credit
Accommodations for such two (2) week period is equal to or greater than
$5,000,000 but less than $10,000,000 (calculated based on the outstanding
amounts at the end of each day) and (2) the average of the aggregate Excess
Availability of Borrowers for such two (2) week period (calculated based on the
aggregate Excess Availability of Borrowers at the end of each day) is greater
than $10,000,000 and no Obligations arising pursuant to the Supplemental Loan
Credit Facility shall be outstanding for such period, then Borrowers shall
thereafter deliver such Borrowing Base Certificate to Agent every two (2) weeks
calculating Loans and Letter of Credit Accommodations available as of the last
Business Day of the immediately preceding week.

 

(E)  Notwithstanding anything to the contrary contained herein, without limiting
any other rights of Agent, upon Agent’s request, Borrowers shall provide Agent
on a daily basis with a schedule of Accounts, collections received and credits
issued and on a daily basis with an inventory report in the event that at any
time either:  (1) an Event of Default or act, condition or event which with
notice or passage of time or both would constitute an Event of Default, shall
exist or have occurred, or (2) Borrower shall have failed to deliver any
Borrowing Base Certificate in accordance with the terms hereof, or (3) upon
Agent’s good faith belief, any information contained in any Borrowing Base
Certificate is incomplete, inaccurate or misleading.

 

107

--------------------------------------------------------------------------------


 

(F)  Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent contained herein and in
the event of any conflict or inconsistency between the calculation of the Loans
and Letter of Credit Accommodations available to Borrowers as set forth in any
Borrowing Base Certificate and as determined by Agent, the determination of
Agent shall govern and be conclusive and binding upon Borrowers.  Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may reasonably request regarding the determination and calculation of any
of the amounts set forth in the Borrowing Base Certificate.

 

(G)  Borrowers shall promptly notify Agent in writing in the event that at any
time after the delivery of a Borrowing Base Certificate to Agent but prior to
the delivery of the next Borrowing Base Certificate to be delivered by Borrowers
to Agent in accordance with the terms hereof:  (1) the amount of Loans and
Letter of Credit Accommodations available to Borrowers pursuant to the terms and
conditions contained herein is less than eighty (80%) percent of the amount of
Loans and Letter of Credit Accommodations available to Borrowers pursuant to the
terms and conditions contained herein reflected in the most recent Borrowing
Base Certificate delivered by Borrowers to Agent pursuant to Section 7.19
hereof, or (2) the Loans made by Lenders to Borrowers and/or Letter of Credit
Accommodations outstanding at such time exceed the amount of the Loans and
Letter of Credit Accommodations then available to Borrowers under the terms
hereof as a result of any decrease in the amount of Loans and Letter of Credit
Accommodations then available and the amount of such excess.

 

(H)  If any of Borrowers’ records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other Agent,
Borrowers hereby irrevocably authorize such service, contractor, shipper or
Agent to deliver such records, reports and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.

 

(x)  Promptly and in any event after becoming aware of the occurrence of any of
the following events:  (A) any Material Contract of a Borrower or any of its
Subsidiaries is terminated or any new Material Contract is entered into (in
which event such Borrower shall provide Agent with a copy of such Material
Contract); or (B) any of the material terms (other than price) upon which
material suppliers of Borrower or any of its Subsidiaries do business with such
Borrower or Subsidiary are changed or amended in any manner adverse to such
Borrower or Subsidiary in any material respect; or (C) any order, judgment or
decree shall have been entered against any Borrower in excess of $500,000 in any
one case or in excess of $1,000,000 in the aggregate (in each case after
reasonably expected insurance and indemnity recovery) or any of their respective
properties or assets; or (D) any notification of violation of any law or
regulation shall have been received by a Borrower or any of its Subsidiaries
from any Governmental Authority the results of which are reasonably likely to
have a Material Adverse Effect.

 

108

--------------------------------------------------------------------------------


 

(b)  Each Borrower shall promptly notify Agent in writing of any loss, damage,
investigation, action, suit, proceeding or claim relating to the Collateral or
which might result in any material adverse change in its business, properties,
assets, goodwill or condition, financial or otherwise.

 

(c)  Each Borrower shall promptly provide Agent such budgets, forecasts,
projections and other information respecting the business operations and
financial or other condition of such Borrower and its Subsidiaries, as Agent
may, from time to time, reasonably request.

 

(d)  Agent is hereby authorized to deliver a copy of any financial statement or
any other information relating to the business, operations or financial
condition of Doe Run or its Subsidiaries (including for this purpose, Doe Run
Cayman and its Subsidiaries), which may be furnished to it hereunder or
otherwise, to any regulatory body or agency or other Governmental Authority
having jurisdiction over Agent or upon notice to Doe Run (to the extent
permitted under applicable law), to any court or to any other Person which
shall, or shall have any right or obligation to, succeed to all or any part of
Agent’s interests in any of the Loans, this Agreement, the other Financing
Agreements or the Collateral, including, without limitation, any assignee or any
Participant (subject to Section 7.7 hereof).

 

(e)  Each Borrower hereby irrevocably authorizes and directs all accountants,
auditors or other third parties to deliver to Agent upon Agent’s reasonable
request, at such Borrower’s expense, copies of the financial statements, and
other accounting records relating to Doe Run and its Subsidiaries of any nature
in their possession.

 

(f) As soon as possible, but in any event not later than ten (10) days after the
end of each month, Borrowers shall promptly furnish to Agent, a written
statement, (A) any reports or statements received by or on behalf of a Borrower
from any Insurance Premium Lender which set forth any amounts paid to such
Insurance Premium Lender or amounts due and owing to such Insurance Premium
Lender in respect of the Indebtedness permitted under Section 7.3(p) hereof; and
(B)  in form and substance satisfactory to Agent, duly completed and executed by
the chief financial officers or other appropriate financial officers of
Borrowers satisfactory to Agent, certifying to Agent, that Borrowers have paid
in full, in cash or other immediately available funds, any amounts due and owing
to all Insurance Premium Financing Lenders in respect of an Indebtedness
permitted under Section 7.3(p) hereof, no such Indebtedness is past due as of
such date and a statement of the then current balance of the aggregate amount of
such Indebtedness.

 

7.20  Limitation of Voluntary Payments; Preferred Stock; Amendments or
Modifications of Certain Agreements; etc.  Each Borrower shall not, and shall
not permit any Subsidiary to:

 

(a)  with respect to any Indebtedness make (or give any notice in respect of)
any voluntary or optional redemption of or acquisition for value of (including,
without limitation, by way of

 

109

--------------------------------------------------------------------------------


 

depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due), exchange, or purchase, redeem or acquire
for value (whether as a result of a Change of Control, the consummation of
assets sales or otherwise) except for the Existing Note Exchange Offer in
accordance with the Exchange Offer Agreements (as in effect on the date hereof)
and the prepayment, redemptions and defeasances with respect to the Existing
Notes and the New Secured Notes to the extent permitted under Sections 7.3(c),
(l) and (n) hereof;

 

(b)  with respect to each Borrower, issue any preferred or preference stock
which is mandatorily redeemable prior to the then current term of this Agreement
and with respect its Subsidiaries, issue any preferred or preference stock,
except, that, on the date hereof, Doe Run may issue the Renco Preferred Stock to
Renco Group pursuant to the terms of the Renco Preferred Stock Purchase
Agreement (as in effect on the date hereof); provided, that, (i) Agent shall
have received true, correct and complete copies of all agreements and documents
related to Renco Preferred Stock, including the Renco Preferred Stock Purchase
Agreement, each as duly authorized, executed and delivered by the parties
thereto, (ii) no Borrower or its Subsidiaries shall, directly or indirectly,
declare or make any cash dividend payments or dividend payments of other
property in respect or in connection therewith except that Doe Run may declare
an annual dividend at the rate of twelve and one-half (12.5%) percent per annum
in respect of the Renco Preferred Stock which shall be paid-in-kind in
accordance with the Renco Preferred Stock Purchase Agreement (as in effect on
the date hereof) and the Amended Certificate of Incorporation, and (iii) no
Borrower or its Subsidiaries shall, directly or indirectly, (A) amend, modify,
alter or change any terms of the Renco Preferred Stock or any other provision of
any agreement, document or instrument which governs or affects the Renco
Preferred Stock or (B) redeem, retire, defease, purchase or otherwise acquire
such Capital Stock, or set aside or otherwise deposit or invest any sums for
such purpose; or

 

(c)  amend, modify or terminate, or permit the amendment, modification or
termination of any of (i) the Tax Sharing Agreement, or (ii) the Management
Agreement.

 

7.21  Limitation on Restrictions Affecting Subsidiaries.  Each Borrower shall
not, and shall not permit any Subsidiary (including Doe Run Cayman and its
Subsidiaries for this purpose) to, directly, or indirectly, create or otherwise
cause or suffer to exist any encumbrance or restriction which prohibits or
limits the ability of any such Subsidiary of a Borrower to (a) pay dividends or
make other distributions on its Capital Stock or any other interest or
participation in, or measured by, its profits, owned by Borrower or any
Subsidiary of such Borrower, or pay any Indebtedness owed to a Borrower or any
Subsidiary of such Borrower; (b) make loans or advances to a Borrower or any
Subsidiary of such Borrower; or (c) transfer any of its properties or assets to
a Borrower or any Subsidiary of such Borrower; except in each case for such
encumbrances or restrictions existing under or by reason of:  (i) applicable
law, (ii) this Agreement, the Existing Note Documents, the Term Loan Documents
or the New Secured Note Agreements (as all of the same are in effect on the date
hereof), (iii) customary non-assignment provisions of any lease governing a
leasehold interest of a Borrower or its Subsidiaries,

 

110

--------------------------------------------------------------------------------


 

(iv) any instruments governing Indebtedness of a Person acquired by a Borrower
or its Subsidiaries at the time of such acquisition, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or its Subsidiaries so acquired, (v) any written
agreement, document or instrument existing on the date hereof or amendments or
modifications thereto, including the Doe Run Peru Intercompany Note, provided,
that, no such agreement, document or instrument shall be modified or amended in
such a manner as to make the encumbrance or restriction more restrictive than as
in effect on the date hereof (except that the U.S. Services Agreements may be
amended after the date hereof to restrict payments by Doe Run Peru and its
Subsidiaries to Doe Run in an annual amount not to exceed $4,000,000),
(vi) Indebtedness under one or more working capital facilities or other working
capital or lease financings or programs entered into by Doe Run Peru and its
Subsidiaries from time to time or any refinancings, refundings, replacements or
extensions thereof, provided, that, such restrictions do not prohibit payments
of $4,000,000 or less pursuant to the U.S. Service Agreements or any other
intercompany agreements between Doe Run and Doe Run Cayman and its Subsidiaries
(including, without limitation, Doe Run Peru), or pursuant to any replacements
thereof or pursuant to any comparable agreements thereto, in each case providing
for the same or similar payments, and (vii) Indebtedness of Borrowers permitted
hereunder or Indebtedness of Doe Run Cayman and its Subsidiaries permitted under
the Existing Note Documents, the Term Loan Documents or the New Secured Note
Agreements (as all of the same are in effect on the date hereof) (as all the
same are in effect on the date hereof); provided, that, as to Indebtedness of
Borrowers, such encumbrance or restriction shall be no more restrictive than any
encumbrance or restriction contained in this Agreement and as to Indebtedness of
Doe Run Cayman and its Subsidiaries, such encumbrance or restriction shall be no
more restrictive than any encumbrance or restriction contained in the Note
Documents, the Term Loan Documents or the New Secured Note Agreements (as all of
the same are in effect on the date hereof).

 

7.22  Capital Expenditures.  Borrowers and their Subsidiaries (other than Doe
Run Cayman and its Subsidiaries), shall not, directly or indirectly, make or
commit to make (other than contracts for such expenditures where payments for
such expenditures are to be made in any subsequent fiscal year), whether through
purchase, capital leases or otherwise, Capital Expenditures on a non-cumulative
basis (such that, if Capital Expenditures permitted to be made or committed to
be made in any one fiscal year pursuant to this Section 7.22 exceeds the amount
actually made or committed to be made during such fiscal year, such excess may
not be carried over to be made or committed to be made in any following fiscal
year), in excess of a total aggregate amount of $15,000,000 in any fiscal year
of Borrowers.

 

111

--------------------------------------------------------------------------------


 

7.23  EBITDA. Borrowers and their Subsidiaries (other than Doe Run Cayman and
its Subsidiaries), shall, as of the end of any period of four consecutive fiscal
quarters (provided, that, in the case of the fiscal quarters ending January 31,
2003, April 30, 2003 and July 31, 2003, the period shall begin on November 1,
2002 and end on the last day of such fiscal quarter of Borrowers and their
Subsidiaries (other than Doe Run Cayman and its Subsidiaries)), in each case
taken as one accounting period, ended on the date set forth below maintain
EBITDA of not less than the amount listed opposite each such date:

 

Quarter Ending

 

Minimum EBITDA

 

(a)           January 31, 2003

 

$

1,200,000

 

(b)           April 30, 2003

 

$

3,500,000

 

(c)           July 31, 2003

 

$

5,300,000

 

(d)           October 31, 2003

 

$

10,000,000

 

(e)           January 31, 2004

 

$

9,800,000

 

(f)            April 30, 2004

 

$

10,400,000

 

(g)           July 31, 2004

 

$

12,500,000

 

(h)           October 31, 2004

 

$

17,500,000

 

(i)            January 31, 2005

 

$

17,400,000

 

(j)            April 30, 2005

 

$

18,100,000

 

(k)           July 31, 2005

 

$

18,800,000

 

(l)            October 31, 2005

 

$

20,500,000

 

 

7.24  Fixed Charge Coverage Ratio.  Borrowers and their Subsidiaries (other than
Doe Run Cayman and its Subsidiaries), shall not permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters (provided, that, in the
case of the fiscal quarters ending on January 31, 2003, April 30, 2003 and July
31, 2003, the period shall begin on November 1, 2002 and end on the last day of
such fiscal quarter of Borrowers and their Subsidiaries (other than Doe Run
Cayman and its Subsidiaries)), in each case taken as one accounting period,
ended on the date set forth below to be less than the ratio set forth opposite
such fiscal quarter:

 

112

--------------------------------------------------------------------------------


 

Quarter Ending

 

Fixed Charge Coverage Ratio

 

(a)           January 31, 2003

 

.16 to 1

 

(b)           April 30, 2003

 

.18 to 1

 

(c)           July 31, 2003

 

.22 to 1

 

(d)           October 31, 2003

 

.29 to 1

 

(e)           January 31, 2004

 

.34 to 1

 

(f)            April 30, 2004

 

.39 to 1

 

(g)           July 31, 2004

 

.46 to 1

 

(h)           October 31, 2004

 

.52 to 1

 

(i)            January 31, 2005

 

.53 to 1

 

(j)            April 30, 2005

 

.39 to 1

 

(k)           July 31, 2005

 

.40 to 1

 

(l)            October 31, 2005

 

.34 to 1

 

 

7.25  Further Assurances.  Each Borrower has executed or will contemporaneously
herewith execute and deliver to Agent such of the other Financing Agreements to
which it is a party and financing statements pursuant to the UCC, in form and
substance satisfactory to Agent.  Each Borrower shall, at its expense, at any
time or times duly execute and deliver, or shall cause to be duly executed and
delivered, such further agreements, instruments and documents, including,
without limitation, additional security agreements, collateral assignments, UCC
financing statements or amendments or continuations thereof, landlord’s or
mortgagee’s waivers of liens and consents to the exercise by Agent of all the
rights and remedies hereunder, under any of the other Financing Agreements or
applicable law with respect to the Collateral, and do or cause to be done such
further acts as may be necessary or proper in Agent’s opinion to evidence,
perfect, maintain and enforce the security interest and the priority thereof in
the Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements.  Where permitted by law,
each Borrower hereby authorizes Agent to execute and file one or more UCC
financing statements signed only by Agent.  Upon the request of Agent, at any
time and from time to time, each Borrower shall, at its cost and expense, do,
make, execute, deliver and record, register or file, financing statements,
mortgages, deeds of trust, deeds to secure

 

113

--------------------------------------------------------------------------------


 

debt, and other instruments, acts, pledges, assignments and transfers (or cause
the same to be done) and will deliver to Agent such instruments evidencing items
of Collateral as may be requested by Agent.

 

SECTION 8.  EVENTS OF DEFAULT AND REMEDIES

 

8.1  Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:

 

(a)  a Borrower shall be in default in the payment of any of the Obligations
when due, which default shall continue for three (3) days; or

 

(b)  a Borrower or any Obligor shall fail to observe or perform any covenants or
agreements contained in this Agreement, the other Financing Agreements or in any
other document or instrument referred to herein or therein other than as
described in Section 8.1(a) above and such failure shall continue for fifteen
(15) days, provided, that, such fifteen (15) day period shall not apply in the
case of: (i) any failure to observe any such covenant or agreement which is not
capable of being cured at all or within such fifteen (15) day period or which
has been the subject of a prior failure within a six (6) month period or (ii) an
intentional breach by a Borrower or its or their management of any such covenant
or agreement, or (iii) the failure to observe or perform any of the covenants or
agreements contained in Sections 7.2, 7.3, 7.4, 7.5, 7.6, 7.17, 7.20, 7.21 and
7.25 of this Agreement or any covenants or agreements covering substantially the
same matter as such sections in any of the other Financing Agreements; or

 

(c)  any present or future representation, warranty or statement of fact when
made by or on behalf of a Borrower or any Obligor to Agent or any Lender is
false or misleading in any material respect; or

 

(d)  a judgment is rendered against any Borrower or any Obligor (other than
Renco Group) in excess of $1,000,000 in any one case or in excess of $2,500,000
in the aggregate and the same shall remain undischarged for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed
except if it is a judgment for which such Borrower or Obligor is fully insured
and with respect to which the insurer has admitted in writing its liability for
the full amount thereof and so long as execution is at all times effectively
stayed; or

 

(e)  a Borrower or any Obligor shall be generally unable to pay its debts as
they mature, suspend or discontinue doing business for any reason, become
insolvent, call a meeting of creditors or have a creditors’ committee appointed,
make a general assignment for the benefit of creditors, shall admit in writing
its inability to pay its debts as they become due or shall commence any action
or proceeding for the appointment of any trustee, receiver, custodian or
liquidator of such Borrower or such Obligor or all or any part of their
respective properties or assets; or

 

114

--------------------------------------------------------------------------------


 

(f)  a Borrower or any Obligor shall commence any action or proceeding for
relief under the Bankruptcy Code or any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code or any other present or future statute, law or regulation or
shall take any corporate or limited liability company action to authorize any of
such actions or proceedings; or

 

(g)  a Borrower or any Obligor shall have commenced against it any action or
proceeding for relief under the Bankruptcy Code or any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code or any other present or future statute, law or
regulation, or any action or proceeding for the appointment of any trustee,
receiver, custodian or liquidator of such Borrower or Obligor or all or any part
of their respective properties or assets, which is not dismissed within
forty-five (45) days of its commencement, or such Borrower or Obligor shall file
any answer admitting or not contesting the allegations of a petition filed
against it in any such proceeding or by any act or omission indicates its
consent to, acquiescence in or approval of, any such action or proceeding or if
the relief requested is granted sooner; or

 

(h)  a Borrower or any Obligor (other than Renco Group) shall default in the
payment of any amounts at any time due on any Indebtedness for borrowed money in
excess of $2,500,000 (including, without limitation, any Indebtedness evidenced
by or arising under the Existing Notes or the other Existing Note Agreements or
under the New Secured Notes or the other New Secured Note Agreements or the Term
Loan Documents), Capitalized Lease Obligations or any contingent Indebtedness in
connection with any guarantee, letter of credit, indemnity or similar type of
instrument at any time owing to any Person other than Agent or in the
performance of any other terms or covenants or any evidence of same or other
agreement relating thereto (including, without limitation, the Existing Note
Agreements, the New Secured Note Agreements or the Term Loan Documents) or
securing same and which causes or permits the holders of such Indebtedness to
cause such Indebtedness to become due prior to its maturity, and which default
continues for more than the applicable cure period, if any, with respect
thereto, but in no event more than thirty (30) days after the occurrence of any
such default; or

 

(i)  any default by Doe Run Peru or any other obligor under the Banco de Credito
Agreements shall exist or have occurred and be continuing (after any applicable
notice or cure periods) or the failure of Banco de Credito to comply with any
terms thereof;

 

(j)  (i) the Renco Junior Participation Agreement shall cease to be in full
force and effect (except for termination thereof in accordance with its terms)
or Renco Group or, any Borrower, Obligor shall contest the validity thereof, or
(ii) Renco Group shall fail to perform any of the terms, covenants, conditions
or provisions of the Renco Junior Participation Agreement or any other agreement
of such party in favor of Agent or any Lender in connection with the financing
arrangements among Borrowers, Agent and Lenders, or (iii) Renco Group shall fail
to honor any demand for payment

 

115

--------------------------------------------------------------------------------


 

thereunder in accordance with its terms, or deny it has any further liability or
obligation thereunder or shall revoke, terminate or purport to revoke or
terminate the Renco Junior Participation Agreement or (iv) any injunctive relief
or restraining order is sought or granted which does or would, if granted limit
or impair the right of Agent or any Lender to receive payment under the Renco
Junior Participation Agreement in accordance with the terms of the foregoing or
for Agent or any Lender to retain any funds drawn or paid thereunder;

 

(k)  any “Event of Default” as defined in the Term Loan Documents shall exist or
have occurred and be continuing or the failure of Term Loan Agent or any Term
Loan Lender to comply with any of the terms of the Term Loan Documents
(including, but limited to, the Term Loan Supplemental Loan Agreement) and Term
Loan Intercreditor Agreement;

 

(l)  there is a Change of Control; or

 

(m)  the occurrence of any default or event of default under any of the other
Financing Agreements which continues to exist after the applicable cure period,
if any, with respect thereto in such Financing Agreement.

 

8.2  Remedies.

 

(a)  Without limiting Agent’s or any Lender’s rights to demand payment sooner as
provided in this Agreement, upon or at any time after the occurrence or
existence of any one or more of such Events of Default, upon termination of this
Agreement or the other Financing Agreements, or if this Agreement and the other
Financing Agreements are not renewed, in addition to any other rights Agent or
any Lender may have under the Financing Agreements or otherwise:

 

(i)  subject to Section 8.2(b) below, Agent may, and upon the direction of the
Majority Lenders shall, declare the Commitments of each Lender terminated,
whereupon the Commitment of each Lender will terminate immediately (such that no
more Loans shall be made or Letter of Credit Accommodations provided hereunder),
without presentment for payment, demand, notice of dishonor or notice of protest
or any other or further notice, all of which are hereby expressly waived by
Borrowers; or

 

(ii) subject to 8.2(b) below, Agent may, and upon the direction of the Majority
Lenders shall, declare any or all of the Obligations to be immediately due and
payable, together with interest at the highest rate of interest hereunder until
fully and indefeasibly paid, without presentment for payment, demand, notice of
dishonor or protest or any or other further notice, all of which are hereby
expressly waived by Borrowers (provided, that, upon the occurrence of any Events
of Default described in Sections 8.1(f) or 8.1(g), all Obligations shall
automatically become immediately due and payable); and

 

 

116

--------------------------------------------------------------------------------


 

(iii)  each Participant, to the fullest extent permitted by applicable law,
shall have the right to (A) set off against the Obligations any and all deposits
(whether general or special, time or demand, provisional or final), credits,
balances, accounts, monies or other assets which are the property of Borrowers
and held by such Participant or owed by such Participant to such Borrower and
(B) remit the same to Agent for application to the Obligations;

 

(iv)  without further notice to Borrowers, Agent and any Lender may appropriate,
set off and apply to the payment of any or all of the Obligations, any or all
Collateral, in such manner as Agent shall determine, enforce payment of any
Collateral, settle, compromise or release in whole or in part, any amounts owing
on the Collateral, make allowances and adjustments with respect thereto, issue
credits in Agent’s or a Borrower’s name, sell, assign and deliver the Collateral
(or any part thereof), at public or private sale, at broker’s board, for cash,
upon credit or otherwise, at Agent’s option and discretion, and Agent may bid or
become purchaser at any such sale, if public, free from any right of redemption
which is hereby expressly waived;

 

(v)  without limiting the generality of the foregoing, Agent and Lenders are
hereby authorized at any time and from time to time, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by Agent or any Lender to
or for the credit or the account of Borrowers against any and all of the
Obligations, whether or not then due and payable;

 

(vi)  Agent shall have the right, without notice to Borrowers (except as
otherwise expressly provided herein), at any time and from time to time in its
discretion, with or without judicial process or the aid or assistance of others
and without cost to Agent or Lender (A) to enter upon any premises on or in
which any of the Inventory may be located and, without resistance or
interference by Borrowers, take possession of the Inventory, (B) to complete
processing, manufacturing and repair of all or any portion of the Inventory, (C)
to sell, foreclose or otherwise dispose of any part or all of the Inventory on
or in any premises of Borrower or premises of any other party, (D) to require
each Borrower, at its expense, to assemble and make available to Agent any part
or all of the Inventory at any reasonable place and time designated by Agent,
and (E) to remove any or all of the Inventory from any premises on or in which
the same may be located, for the purpose of effecting the sale, foreclosure or
other disposition thereof or for any other purpose.

 

(b)  Notwithstanding anything to the contrary in this Section 8.2, but subject
to Section 12.5 and the other provisions of Section 12 hereof, so long as the
Commitment Percentage of each of Congress and CIT shall be fifty (50%) percent
in the event Agent or the Majority Lenders do not exercise the rights set forth
in Section 8.2(a)(i) or Section 8.2(a)(ii) above within ninety (90) days after
the date of any written notice from CIT to Agent of an Event of Default (which
Event of Default is not thereafter waived or cured), CIT may direct, and upon
such direction Agent shall, exercise the remedies set forth in Section 8.2(a)(i)
or 8.2(a)(ii) as CIT may specify.

 

117

--------------------------------------------------------------------------------


 

(c)  Agent and Lenders shall have all of the rights and remedies of a secured
party under the UCC or applicable law of any State in which any Collateral may
be situated, in addition to all of the rights and remedies set forth in this
Agreement and the other Financing Agreements, and in any instrument or document
referred to herein or therein, and/or under any other applicable law relating to
this Agreement, the other Financing Agreements, the Obligations or the
Collateral.

 

(d)  Each Borrower and Guarantor agrees that the giving of ten (10) days notice
to Doe Run by Agent at Doe Run’s address set forth below, designating the place
and time of any public sale or of the time after which any private sale or other
intended disposition of the Collateral is to be made, shall be deemed to be
reasonable notice thereof and each Borrower waives any other notice with respect
thereto.

 

(e)  Without limiting the generality of the foregoing, if Agent or any Lender
enters into any credit transaction, directly or indirectly, in connection with
the disposition of any Collateral, it shall have the option, at any time, in its
discretion, to reduce the Obligations by the principal amount of such credit
transaction or to defer the reduction thereof until actual receipt by Agent or
such Lender of cash or other immediately available funds in connection
therewith.

 

(f)  In the event Agent institutes an action to recover any Collateral or seeks
recovery of any Collateral by way of prejudgment remedy or otherwise, each
Borrower and Guarantor hereby irrevocably waives (i) the posting of any bond,
surety or security with respect thereto which might otherwise be required, (ii)
any demand for possession prior to the commencement of any suit or action to
recover the Collateral, and (iii) any requirement that Agent retain possession
and not dispose of any Collateral until after trial or final judgment.

 

(g)  Agent may, at its option, cure any default by a Borrower under any
agreement with any Person, which constitutes, or with notice or passage of time
or both would constitute, an Event of Default hereunder or under any of the
other Financing Agreements, or pay or bond on appeal any judgment entered
against a Borrower (irrespective of the amount of said judgment or the time
elapsed since entry thereof), and charge such Borrower’s account(s) therefor,
such amounts to be repayable by such Borrower on demand, together with interest
thereon at the highest rate of interest payable hereunder; provided, however,
Agent shall be under no obligation to effect such cure, payment or bonding and
shall not, by making any payment for such Borrower’s account(s), be deemed to
have assumed any obligation or liability of such Borrower.

 

(h)  The enumeration of the foregoing rights and remedies is not intended to be
exclusive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies Agent or any Lender may have under
the UCC or other applicable law.  Agent shall have the right to determine which
rights and remedies, and in which order any of the same, are to be exercised,
and to determine which Collateral is to be proceeded against and in which order,
and the exercise of any right or remedy shall not preclude the exercise of any
others, all of which shall be cumulative.

 

118

--------------------------------------------------------------------------------


 

(i)  No act, failure or delay by Agent or any Lender shall constitute a waiver
of any of the rights and remedies of Agent and Lenders.  No single or partial
waiver by Agent or any Lender of any provision of this Agreement or any of the
other Financing Agreements, or breach or default thereunder, or of any right or
remedy which Agent and Lenders may have shall operate as a waiver of any other
provision, breach, default, right or remedy or of the same provision, breach,
default, right or remedy on a future occasion.

 

(j)  Each Borrower waives presentment, notice of dishonor, protest and notice of
protest of all instruments included in or evidencing any of the Obligations or
the Collateral and any and all notices or demands whatsoever (except as
expressly provided herein).  Agent may, at all times, proceed directly against
either or both of Borrowers to enforce payment of the Obligations and shall not
be required to take any action of any kind to preserve, collect or protect any
rights in the Collateral.

 

(k)  At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, and upon the direction of the Majority
Lenders, Agent shall, enforce the rights of any Borrower or Obligor against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables.  Without limiting the generality of the
foregoing, Agent may, in its discretion, and upon the direction of the Majority
Lenders, Agent shall, at such time or times (i) notify any or all account
debtors, secondary obligors or other obligors in respect thereof that the
Receivables have been assigned to Agent and that Agent has a security interest
therein and Agent may direct any or all accounts debtors, secondary obligors and
other obligors to make payment of Receivables directly to Agent, (ii) extend the
time of payment of, compromise, settle or adjust for cash, credit, return of
merchandise or otherwise, and upon any terms or conditions, any and all
Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any secondary obligors or other
obligors in respect thereof without affecting any of the Obligations,  (iii)
demand, collect or enforce payment of any Receivables or such other obligations,
but without any duty to do so, and Agent and Lenders shall not be liable for any
failure to collect or enforce the payment thereof nor for the negligence of its
Agents or attorneys with respect thereto and (iv) take whatever other action
Agent may deem necessary or desirable for the protection of its interests and
the interests of Lenders.  At any time that an Event of Default exists or has
occurred and is continuing, at Agent’s request, all invoices and statements sent
to any account debtor shall state that the Accounts and such other obligations
have been assigned to Agent and are payable directly and only to Agent and
Borrowers and Obligors shall deliver to Agent such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts as Agent may require.  In the event any account debtor
returns Inventory when an Event of Default exists or has occurred and is
continuing, Borrowers shall, upon Agent’s request, hold the returned Inventory
in trust for Agent, segregate all returned Inventory from all of its other
property, dispose of the returned Inventory solely according to Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.

 

(l)  To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each

 

119

--------------------------------------------------------------------------------


 

Borrower and Guarantor acknowledges and agrees that it is not commercially
unreasonable for Agent or any Lender (i) to fail to incur expenses reasonably
deemed significant by Agent or any Lender to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain consents of any Governmental Authority
or other third party for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
account debtors, secondary obligors or other persons obligated on Collateral or
to remove liens or encumbrances on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as any Borrower or Guarantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower and Guarantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
Agent or any Lender would not be commercially unreasonable in the exercise by
Agent or any Lender of remedies against the Collateral and that other actions or
omissions by Agent or any Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section. Without limitation of
the foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or Guarantor or to impose any duties on Agent or Lenders
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

 

(m)  For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Obligor hereby grants to Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Obligor, to use, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and general
intangibles now owned or hereafter acquired by any Borrower or Obligor, wherever
the same maybe located, including in such license reasonable access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.

 

120

--------------------------------------------------------------------------------


 

(n)  Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Agent may
elect, whether or not then due.  Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.

 

(o)  Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the written direction of the Majority
Lenders, Agent and Lenders shall, without notice, (A) cease making Loans or
arranging for Letter of Credit Accommodations or reduce the lending formulas or
amounts of Loans and Letter of Credit Accommodations available to Borrowers
and/or (B) terminate any provision of this Agreement providing for any future
Loans or Letter of Credit Accommodations to be made by Agent and Lenders to
Borrowers and (ii) Agent may, at its option, establish such Reserves as Agent
determines, without limitation or restriction, notwithstanding anything to the
contrary contained herein.

 

SECTION 9.  COLLECTION AND ADMINISTRATION

 

9.1  Collections; Management of Collateral.

 

(a)  Each Borrower or Administrative Borrower shall establish and maintain, at
its expense, blocked accounts or lockboxes and related blocked accounts (in
either case, “Blocked Accounts”), as Agent may specify, with such banks as are
acceptable to Agent into which such Borrower shall promptly deposit and direct
its account debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner.  The banks
at which the Blocked Accounts are established shall enter into an agreement, in
form and substance satisfactory to Agent, providing that all items received or
deposited in the Blocked Accounts are subject to the security interests and
rights of Agent, that the depository bank has no lien upon, or right to setoff
against, the Blocked Accounts, the items received for deposit therein, or the
funds from time to time on deposit therein and that the depository bank will
wire, or otherwise transfer, in immediately available funds, on a daily basis,
at such time as Agent shall direct, all funds received or deposited into the
Blocked Accounts to the Payment Account or such other bank account of Agent as
Agent may from time to time designate for such purpose (“Payment Account”). 
Borrowers agree that all payments made to such Blocked Accounts or other funds
received and collected by Agent, whether on the Accounts or as proceeds of
Inventory or other Collateral or otherwise shall be subject to the security
interests and rights of Agent for the ratable benefit of Lenders.

 

(b)  For purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collection) to the
Obligations one (1) Business

 

121

--------------------------------------------------------------------------------


 

Day following the date of receipt of immediately available funds by Agent in the
Payment Account (the “Collection Period”).  In the event that as of any day
there are no Loans outstanding, Agent shall be entitled to charge Borrowers an
administrative fee equivalent to the interest Agent would have received for the
Collection Period had there been Loans outstanding on such day, in the amount of
the payments and other funds received pursuant to the preceding sentence by
Agent in the Payment Account on such day.  For purposes of calculating the
amount of the Loans available to each Borrower such payments will be applied
(conditional upon final collection) to the Obligations on the Business Day of
receipt by Agent in the Payment Account, if such payments are received within
sufficient time (in accordance with Agent’s usual and customary practices as in
effect from time to time) to credit such Borrower’s loan account on such day,
and if not, then on the next Business Day.  To the extent Agent may hold cash
collateral to secure all of the Obligations on terms and conditions determined
by Agent, so long as no Event of Default shall exist or have occurred and be
continuing, the Borrower providing such cash collateral shall receive a credit
to its loan account maintained by Agent at a rate equal to three (3%) percent
per annum less than the Prime Rate.  Such credit shall be applied to the loan
account of such Borrower as of the first day of each month.

 

(c)  Each Borrower and all of its Subsidiaries, shareholders, directors,
employees, Agents and other Affiliates shall, acting as trustee for Agent,
receive, as the property of Agent and Lenders according to their interest
hereunder, any monies, checks, notes, drafts or any other payment relating to
and/or proceeds of Accounts or other Collateral which come into their possession
or under their control and immediately upon receipt thereof, shall deposit or
cause the same to be deposited in the Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to Agent.  In no event shall the same be
commingled with such Borrower’s own funds.  Each Borrower agrees to reimburse
Agent and Lenders on demand for any amounts owed or paid to any bank at which a
Blocked Account is established or any other bank or person involved in the
transfer of funds to or from the Blocked Accounts arising out of Agent’s or
Lender’s payments to or indemnification of such bank or person.  The obligation
of Borrowers to reimburse Agent or Lenders for such amounts pursuant to this
Section 9.1 shall survive the termination or non-renewal of this Agreement.

 

9.2  Payments.

 

(a)  All Obligations shall be payable to the Payment Account as designated under
Section 9.1 or such other place as Agent may designate from time to time.  The
Obligations shall be payable upon the effective date of termination or
non-renewal or maturity of the Credit Facility, or earlier upon an Event of
Default, or otherwise as provided elsewhere herein or in the other Financing
Agreements.

 

(b)  Payments received, including but not limited to, payments made with  the
proceeds of any Loans (subject to Section 3.3(e) hereof) or the proceeds of any
sale, disposition or other realization upon all or any part of the Collateral
shall be applied to the Obligations in the following order of priorities:

 

122

--------------------------------------------------------------------------------


 

(i)  first, to the payment in full in cash or other immediately available funds
of all costs, expenses and other charges of Agent and Lenders under the
Financing Agreements and all indemnities under the Financing Agreements then due
to Agent and Lenders;

 

(ii)  second, to the payment in full in cash or other immediately available
funds of all fees payable by Borrowers under the Financing Agreements then due;

 

(iii)  third, to the payment in full in cash or other immediately available
funds of all interest due in respect of all Loans (including all Borrowing Base
Loans, Supplemental Loans, Additional Loans (as defined in Section 12.14 hereof)
and Agent Advances); except, that, at any time an Event of Default exists or has
occurred and is continuing or on and after the commencement of any Insolvency
Proceeding, the portion of any interest payable in respect of the Supplemental
Loans equivalent to the amounts payable to Renco Group under Section 4.6 of the
Renco Junior Participation Agreement shall not be paid pursuant to this clause
(iii) but shall be paid as provided in clause (viii) of this Section 9.2(b)
below;

 

(iv)  fourth, to the payment in full in cash or other immediately available
funds of the principal amount of all Agent Advances and Additional Loans;

 

(v)  fifth, to the payment in full in cash or other immediately available funds
of the principal amount of all Borrowing Base Loans and the principal amount of
all Supplemental Loans to the extent that Agent has not received payments in
respect thereof from Renco Group under the terms of the Renco Junior
Participation Agreement; except, that, at any time that the conditions set forth
in Section 3.3(e) hereof are satisfied as determined by Agent, then to the
prepayment of the principal amount of all Supplemental Loans to the extent
permitted under Section 3.3(e) hereof and, thereafter, to the payment in full in
cash or other immediately available funds of the principal amount of all
Borrowing Base Loans;

 

(vi)  sixth, to the payment in full in cash or other immediately available funds
of cash collateral for Letter of Credit Accommodations in an amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Accommodations
plus the amount of any fees and expenses payable in connection therewith through
the end of the latest expiration date of the Letter of Credit Accommodations and
any other cash collateral to be provided to Agent under the terms of the
Financing Agreements;

 

(vii)  seventh, to the payment in full in cash or other immediately available
funds of all other Obligations, other than the principal amount of the
Supplemental Loans to the extent that Agent has received payments in respect
thereof from Renco Group under the terms of the Renco Junior Participation
Agreement; and

 

(viii) eighth, to the payment in full in cash or other immediately available
funds of (A) the principal amount of the Supplemental Loans to the extent that
Agent has received payments in

 

123

--------------------------------------------------------------------------------


 

respect thereof from Renco Group under the terms of the Renco Junior
Participation Agreement and (B) at any time an Event of Default exists or has
occurred and is continuing or on and after the commencement of any Insolvency
Proceeding, the portion of any interest payable in respect of the Supplemental
Loans equivalent to the amounts payable to Renco Group under Section 4.6 of the
Renco Junior Participation Agreement.

 

For purposes of the foregoing, “paid in full” or “payment in full” as to the
Obligations means payment of all amounts owing under the Financing Agreements,
as applicable, according to the terms thereof, including but not limited to
principal, fees, servicing fees, professional fees, interest (including default
interest and interest on interest and in each case specifically including
interest accrued after the commencement of any Insolvency Proceeding and any
such interest that would have accrued but for the commencement of any Insolvency
Proceeding), and expense reimbursements, in each case whether or not the same is
or would be or is allowed or allowable or is disallowed in whole or in part in
any Insolvency Proceeding.

 

(c)  The aggregate principal and interest payments paid by Borrowers to Agent
for the account of the Lenders hereunder shall, as applicable, be apportioned
ratably among the Lenders, in each case according to their Pro Rata Shares.  All
payments shall be remitted to Agent.  Agent shall promptly distribute to each
Lender at its primary address set forth on the appropriate signature page
hereof, or at such other address as such Lender may designate in writing to
Agent, such funds as it may be entitled to receive.  The foregoing apportionment
of payments is solely for the purpose of determining the obligations of
Borrowers hereunder and, notwithstanding such apportionment, any Lender may on
its books and records allocate payments received by it in a manner different
from that contemplated hereby.  No such different allocation shall alter the
rights and obligations of Borrowers or Guarantor under this Agreement determined
in accordance with the apportionments contemplated by this Section 9.2(c).

 

(d)  If after receipt of any payment of, or proceeds applied to the payment of,
all or any part of the Obligations, Agent or any Lender is for any reason
required to surrender such payment or proceeds to any Person, because such
payment or proceeds is invalidated, declared fraudulent, set aside, determined
to be void or voidable as a preference, or a diversion of trust funds, or for
any other reason, then the Obligations or any part thereof intended to be
satisfied shall be revived and continue and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such Agent or
such Lender and Borrowers shall be liable to pay to Agent or such Lender, and
hereby does indemnify Agent or such Lender and hold them harmless for the amount
of such payment or proceeds surrendered.  The provisions of this Section 9.2(d)
shall be and remain effective notwithstanding any contrary action which may have
been taken by Agent or any Lender in reliance upon such payment or proceeds, and
any such contrary action so taken shall be without prejudice to the rights of
Agent and Lenders under this Agreement and shall be deemed to have been
conditioned upon such payment or proceeds having become final and irrevocable. 
The provisions of this Section 9.2(d) shall survive the termination of this
Agreement and the other Financing Agreements.

 

124

--------------------------------------------------------------------------------


 

(e)  At Agent’s option, all principal, interest, fees, commissions, costs,
expenses, or other charges hereunder, under the other Financing Agreements or in
connection herewith or therewith, and any and all Loans, may be charged directly
to any account(s) of Borrowers maintained by Agent.

 

(f)  Each Borrower shall make all payments in respect of the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholdings, restrictions or conditions of any kind or nature whatsoever.

 

9.3  Sharing of Payments, Etc.

 

(a)  Each Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim Agent or any Lender may otherwise
have, each Lender shall be entitled, at its option, to offset balances held by
it for the account of Borrower at any of its offices, in dollars or in any other
currency, against any principal of or interest on any Loans owed to such Lender
or any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to Borrowers), in which case
it shall promptly notify Borrowers and Agent thereof; provided, that, such
Lender’s failure to give such notice shall not affect the validity thereof.

 

(b)  If any Lender (including Agent) shall obtain from any Borrowers payment of
any principal of or interest on any Loan owing to it or payment of any other
amount under this Agreement or any other Financing Agreement through the
exercise of any right of setoff, banker’s lien or counterclaim or similar right
or otherwise (other than from Agent as provided herein), and, as a result of
such payment, such Lender shall have received more of its Pro Rata Share of the
principal of or interest on the Loans or such other amounts then due hereunder
by Borrower to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Agent, for the benefit of Lenders, the amount
of such excess and simultaneously purchase from such other Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or in interest due thereon, as the case may be) in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all Lenders shall share the benefit of such excess payment (net of any
expenses that may be incurred by such Lender in obtaining or preserving such
excess payment) in accordance with their respective Pro Rata Shares.  Amounts
received by Agent under this Section 9.3 shall be treated as payments received
from Borrowers under Section 9.2 hereof.  To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

 

(c)  Each Borrower agrees that any Lender so purchasing such a participation (or
direct interest) may exercise, in a manner consistent with this Section 9.3, all
rights of setoff, banker’s lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender were a direct holder of Loans or
other amounts (as the case may be) owing to such Lender in the amount of such
participation.

 

125

--------------------------------------------------------------------------------


 

(d)  Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of Borrowers.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 9.3 applies, such Lender shall, to the extent practicable,
assign such rights to Agent for the benefit of Lenders and, in any event,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of Lenders entitled under this Section 9.3 to share in the benefits
of any recovery on such secured claim.

 

9.4  Borrowers’ Loan Account.  Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of a Borrower and (c) all other appropriate debits and credits
as provided in this Agreement, including, without limitation, fees, charges,
costs, expenses and interest.  All entries in the loan account(s) shall be made
in accordance with Agent’s customary practices as in effect from time to time. 
All Collateral or other collateral security held by or granted to Agent or
Lenders by a Borrower or any third persons shall be security for the payment and
performance of any and all Obligations to Agent and Lenders (including, but not
limited to, the Loans), notwithstanding the maintenance of separate accounts for
Borrowers or third persons or the existence of any notes.

 

9.5  Statements.  Agent shall render to Doe Run each month a statement setting
forth the balance in each Borrower’s loan account(s) maintained by Agent for
such Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses.  Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and conclusively binding
upon Borrowers as an account stated except to the extent that Agent receives a
written notice from Borrowers of any specific exceptions of Borrowers thereto
within thirty (30) days after the date such statement has been mailed by Agent. 
Until such time as Agent shall have rendered to Doe Run a written statement as
provided above, the balance in such Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing by such Borrower to Agent and
Lenders.

 

9.6  Right of Inspection; Access.  Agent, Lenders and its representatives shall,
at all reasonable times and upon reasonable prior written notice prior to an
Event of Default and at any time and without notice at any time on or after an
Event of Default, have free access to and right of inspection of the Collateral
and have full access to and the right to examine and make copies of the books
and records of Borrowers to confirm and verify all Accounts, to perform general
audits and to do whatever else Agent or any Lender deems necessary to protect
the interests of Agent and Lenders.  Agent may at any time remove from the
premises of Borrowers or require Borrower or any accountants and auditors
employed by Borrowers to deliver any books and records and Agent and Lenders
may, without cost or expense to any of it, use such of Borrowers’ personnel,
supplies, computer equipment and space at its places of business as may be
reasonably necessary for the handling of collections.

 

126

--------------------------------------------------------------------------------


 

9.7  Accounts Documentation.  Each Borrower shall maintain its shipping forms,
invoices and other related documents in a form reasonably satisfactory to Agent
and each Borrower shall maintain its books, records and accounts in accordance
with GAAP consistently applied.  Each Borrower shall keep and maintain, at its
cost and expense, satisfactory and complete books and records of all Accounts,
all payments received or credits granted thereon, and all other dealings
therewith.  At such times as Agent may reasonably request, each Borrower shall
deliver to Agent, all original documents evidencing the sale and delivery of
goods or the performance of services which created any Accounts, including, but
not limited to, all contracts, orders, invoices, bills of lading, warehouse
receipts, delivery tickets and shipping receipts, together with schedules
describing the Accounts and/or written confirmatory assignments to Agent of each
Account, in form and substance satisfactory to Agent and duly executed by such
Borrower, together with such other information as Agent may request.  In no
event shall the making or the failure to make or the content of any schedule or
assignment or such Borrower’s failure to comply with the provisions hereof be
deemed or construed as a waiver, limitation or modification of the security
interest in, lien upon and assignment of the Collateral or the representations,
warranties or covenants under this Agreement or the other Financing Agreements. 
Any documents, schedules, invoices or other papers delivered to Agent or any
Lender, pursuant to this Section or otherwise, may be destroyed or otherwise
disposed of by it one (1) year after the same are delivered, unless Borrowers
make written request therefor and pay all expenses attendant to their return, in
which event Agent or such Lender shall return same when its actual or
anticipated need therefor has ceased.

 

9.8  Specific Powers.  Each Borrower hereby constitutes Agent and its designees,
as such Borrower’s attorney-in-fact, with power of substitution, at the cost and
expense of Borrowers, to exercise at any time all or any of the following powers
which appointment, being coupled with an interest, shall be irrevocable until
all Obligations have been indefeasibly paid in full:  (a) to receive, take,
endorse, assign, deliver, accept and deposit, in the name of Agent or such
Borrower, any and all checks, notes, drafts, remittances and other instruments
and documents or chattel paper, in each case to the extent relating to the
Collateral; (b) to transmit to Account Debtors notice of Agent’s interest
therein and to request from such Account Debtors at any time, in the name of
Agent or such Borrower or that of Agent’s designee, information concerning the
Collateral and the amounts owing thereon; (d) on or after the occurrence of an
Event of Default, or an event which with notice, passage of time or both would
constitute an Event of Default, to notify Account Debtors to make payment
directly to Agent; (e) on or after the occurrence of an Event of Default, or an
event which with notice, passage of time or both would constitute an Event of
Default, to take or bring, in the name of Agent or such Borrower, all steps,
actions, suits or proceedings deemed by Agent necessary or desirable to effect
collection of the Collateral; and (f) authorize to file on a Borrower’s behalf
any UCC financing statements relating to the Collateral or amendments thereto. 
Each Borrower hereby releases Agent and its officers, employees and designees,
from any liability arising from any act or acts under this Agreement or in
furtherance thereof, whether of omission or commission, and whether based upon
any error of judgment or mistake of law or fact, except for acts of gross
negligence or wilful misconduct of Agent as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

127

--------------------------------------------------------------------------------


SECTION 10.   EFFECTIVE DATE; TERMINATION; COSTS

 

10.1  Term.

 

(a)  This Agreement and the other Financing Agreements shall become effective as
of the date hereof and shall continue in full force and effect for a term ending
on October 29, 2005 (the “Renewal Date”) and from year to year thereafter,
unless sooner terminated pursuant to the terms hereof; provided, that, Agent,
any Lender (as to such Lender), or Borrowers may terminate this Agreement and
the other Financing Agreements effective on the Renewal Date or on the
anniversary of the Renewal Date in any subsequent year by giving to the other
parties hereto at least sixty (60) days prior written notice; provided, that, in
the event any one Lender shall send a notice of its intention to terminate this
Agreement as to such Lender, any of the other Lenders may upon receipt of such
notice purchase the Commitment of the Lender sending such notice of
termination.  Upon the exercise of the option to purchase such Commitment by any
Lender and upon payment in full to the terminating Lender of the amounts owing
to it by the purchasing Lender in accordance with Section 11.6, the Lender
sending such notice of termination shall assign its rights and obligations under
this Agreement and the other Financing Agreements to the Lender exercising such
option in accordance with Section 11.6 hereof.  This Agreement and all other
Financing Agreements must be terminated simultaneously.

 

(b)  In addition, Agent may, and upon the direction of Majority Lenders shall,
terminate this Agreement and the other Financing Agreements, or terminate only
the provisions of this Agreement as to future Loans and Letter of Credit
Accommodations, immediately at any time upon the occurrence of an Event of
Default or an act, condition or event which with notice or passage of time or
both would constitute an Event of Default.

 

(c)  Upon the effective date of termination or non-renewal of the Financing
Agreements, Borrowers shall pay to Agent for the account of Lenders in full, all
outstanding and unpaid Obligations (including, but not limited to, the Loans and
all interest, fees (including the early termination fees provided herein, if
applicable), charges, expenses and other amounts provided for hereunder, under
the other Financing Agreements or otherwise) and shall furnish cash collateral
to Agent in such amounts as Agent determines are reasonably necessary to secure
Agent and Lenders from loss, cost, damage or expense, including reasonable
attorneys’ fees and legal expenses, in connection with any contingent
Obligations, including Letter of Credit Accommodations and any checks or other
payments provisionally credited to the Obligations and/or as to which Agent or
any Lender has not yet received final and indefeasible payment.  Such payments
in respect of the Obligations and cash collateral shall be remitted by wire
transfer in Federal funds to such bank account of Agent, as Agent may, in its
discretion, designate in writing to Borrowers for such purpose.  Interest at the
Interest Rate shall be due until and including the next Business Day, if the
amounts so paid by Borrower to the bank account designated by Agent are received
in such bank account later than 12:00 noon, New York, New York time.

 

128

--------------------------------------------------------------------------------


 

(d)  No termination of all or any part of the Financing Agreements or the
Commitments shall relieve or discharge a Borrower of its duties, obligations and
covenants under the Financing Agreements until all Obligations have been fully
indefeasibly discharged and paid, and the continuing security interests of Agent
in the Collateral shall remain in effect until all such Obligations have been
fully and indefeasibly discharged and paid.

 

(e)  If this Agreement terminates upon the occurrence of an Event of Default or
at the request of a Borrower prior to the Renewal Date, in view of the
impracticality and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of the lost
profits of Agent and Lenders as a result thereof, Borrowers hereby agree to pay
to Agent for ratable benefit of Lenders, upon the effective date of such
termination, an early termination fee in an amount equal to one (1%) percent of
Maximum Credit, if such termination is effective prior to October 29, 2005, or
if the Agreement continues for any renewal term thereafter, if such termination
is effective prior to the last day of such renewal term.  Such early termination
fee shall be presumed to be the amount of damages sustained by said early
termination and Borrowers agree that it is reasonable under the circumstances
currently existing.  The early termination fee provided for in this Section 10.1
shall be deemed included in the Obligations.

 

10.2  Expenses and Additional Fees.

 

(a)  Each Borrower shall pay to Agent on demand all reasonable costs and
expenses that Agent or any Lender may pay or incur in connection with the
negotiation, preparation, consummation, administration, enforcement, and
termination of this Agreement and the other Financing Agreements, including,
without limitation: (i) reasonable attorneys’ and paralegals’ fees and
disbursements of counsel to Agent, Lenders and any Participant (including
allocated costs of in-house counsel); (ii) costs and expenses (including
reasonable attorneys’ and paralegals’ fees and disbursements, and allocated
costs of in-house counsel) for any amendment, supplement, waiver, consent, or
subsequent closing in connection with the Financing Agreements and the
transactions contemplated thereby; (iii) costs and expenses of lien and title
searches and title insurance; (iv) taxes, fees and other charges for recording
any agreements or documents with the Office of Patents and Trademarks, the
Copyright Office or any other governmental authority, and the filing of UCC
financing statements and continuations, and other actions to perfect, protect,
and continue the security interests and liens of Agent in the Collateral;
(v) sums paid or incurred to pay any amount or take any action required of
Borrowers under the Financing Agreements that Borrowers fail to pay or take;
(vi) with respect to the Collateral, costs of appraisals, inspections and
verifications thereof (including, without limitation, travel, lodging, and
meals) and inspections of each Borrower’s operations by Agent, any Lender,
Participants or their Agents, plus a charge of $750 per person per day for the
field examiners of Agent, any Lender and any Participant; (vii) costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining payment accounts and lock boxes;
(viii) costs and expenses of preserving and protecting the Collateral; and (ix)
costs and expenses (including reasonable attorneys’ and paralegals’ fees and
disbursements and allocated costs of in-house counsel) paid or incurred to
obtain payment of the Obligations, enforce the security interests

 

129

--------------------------------------------------------------------------------


 

and liens of Agent, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of this Agreement and the other Financing Agreements, or
to defend any claims made or threatened against Agent or any Lender arising out
of the transactions contemplated hereby (including, without limitation,
preparations for and consultations concerning any such matters).  The foregoing
shall not be construed to limit any other provisions of the Financing Agreements
regarding costs and expenses to be paid by Borrowers.

 

(b)  Borrowers shall pay to Agent all of its customary charges and fees in
connection with (i) any payment, claim or refund relating to the dishonor of any
checks or other items of Borrowers or Account Debtors, and (ii) wire transfers
to Borrowers.

 

(c)  All sums provided for in this Section 10.2 shall be part of the
Obligations, shall be payable on demand, and shall accrue interest after demand
for payment thereof at the applicable rate of interest then payable hereunder. 
Agent is hereby irrevocably authorized to charge any amounts payable hereunder
directly to any of the account(s) maintained by Agent with respect to Borrowers.

 

10.3  Survival of Agreement.  All agreements, representations and warranties
contained herein or made in writing by the parties hereto in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement, the other Financing Agreements and the consummation of the
transactions contemplated herein or therein regardless of any investigation made
by or on behalf of Agent or any Lender.

 

10.4  No Waiver; Cumulative Remedies.  No failure to exercise, and no delay in
exercising on the part of Agent or any Lender any right, power or privilege
under this Agreement or under any of the other Financing Agreements or other
documents referred to herein or therein shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or thereunder preclude any other or further exercise thereof or the exercise of
any other right, power and privilege.  No notice to or demand on a Borrower not
required hereunder or any of the other Financing Agreements shall entitle a
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Agent or any Lender to any
other or further action in any circumstances without notice or demand.  The
rights and remedies of Agent and Lenders under this Agreement, the other
Financing Agreements and any other present and future agreements between Agent
and/or Lenders and a Borrower are cumulative and not exclusive of any rights or
remedies provided by law or under any of the Financing Agreements or such other
agreements and all such rights and remedies may be exercised successively or
concurrently.

 

10.5  Notices.  All notices, requests and demands hereunder shall be in writing
and (a) made to the applicable party at its address set forth on the signature
page hereof, or to such other address as either party may designate by written
notice to the other in accordance with this provision, and (b) deemed to have
been given or made: if delivered in person, immediately upon delivery; if by
telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one

 

130

--------------------------------------------------------------------------------


 

(1) Business Day after sending; and if by certified mail, return receipt
requested, ten (10) days after mailing.

 

10.6  Entire Agreement.  This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represent the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior and contemporaneous agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, offers and contracts concerning the subject matter hereof and
thereof, whether oral or written.

 

10.7  Confidentiality.

 

(a)  Agent and each Lender shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by Borrowers pursuant to this Agreement which is
clearly and conspicuously marked as confidential at the time such information is
furnished by Borrowers to Agent and Lenders, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants, (iii) in connection
with any litigation to which Agent or any Lender is a party, (iv) to any
Affiliate of Agent or any Lender, (v) to any assignee or Participant (or
prospective assignee or Participant) so long as such assignee or Participant (or
prospective assignee or Participant) shall have first agreed in writing to treat
such information as confidential in accordance with this Section 10.7, or (vi)
to counsel for Agent or any Lender or any Participant or assignee (or
prospective Participant or assignee).

 

(b)  In no event shall this Section 10.7 or any other provision of this
Agreement or applicable law be deemed:  (i) to apply to or restrict disclosure
of information that has been or is made public by Borrowers or any third party
without breach of this Section 10.7 or otherwise becomes generally available to
the public other than as a result of a disclosure in violation hereof, (ii) to
apply to or restrict disclosure of information that was or becomes available to
Agent or any Lender on a non-confidential basis from a person other than
Borrowers, (iii) require Agent or any Lender to return any materials furnished
by Borrowers to Agent or any Lender or (iv) prevent Agent or any Lender from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information.  The obligations of Agent and Lenders under this Section
10.7 shall supersede and replace the obligations of Agent and Lenders under any
confidentiality letter signed prior to the date hereof.

 

10.8  Partial Invalidity.  If any provision of this Agreement or the other
Financing Agreements is held to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate this Agreement or the other Financing
Agreements as a whole but this Agreement or the particular Financing Agreement,
as the case may be, shall be construed as though it did not contain the
particular provision

 

131

--------------------------------------------------------------------------------


 

or provisions held to be invalid or unenforceable and the rights and obligations
of the parties shall be construed and enforced only to such extent as shall be
permitted by law.

 

10.9  Headings.  The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Agreement.

 

10.10  Participant’s Security Interests.  If a Participant shall at any time
participate with any Lender in the Loans and Letter of Credit Accommodations,
each Borrower and Guarantor hereby grants to such Participant and such
Participant shall have and is hereby given, a continuing lien on and security
interest in any money, securities and other property of such Borrower or
Guarantor in the custody or possession of the Participant, including the right
of setoff, to the extent of the Participant’s participation in the Obligations,
and such Participant shall be deemed to have the same right of setoff to the
extent of its participation in the Obligations, as it would have if it were a
direct Lender.  For purposes of this Section 10.10, the term Participant shall
not include Renco Group.

 

10.11  Counterparts.  This Agreement may be executed in any number of
counterparts, and by Agent, Lenders, Borrowers and Guarantor in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement.

 

10.12  Waiver of Existing Defaults.

 

(a)  Subject to the terms and conditions contained herein, Agent hereby waives
any Event of Default arising under (i) Section 7.1(b) of the Existing Loan
Agreement as a result of Doe Run’s failure to maintain the minimum Consolidated
Net Worth set forth in Section 6.10 of the Existing Loan Agreement for the
period through and including the date hereof and the minimum EBITDA set forth in
Section 6.24 of the Existing Loan Agreement for the period through and including
the date hereof, (ii) Section 7.1(h) of the Existing Loan Agreement as a result
of Doe Run’s default in the payment of amounts due on March 15, 2002 and
September 15, 2002 in respect of the Indebtedness evidenced by of the Existing
Notes, (iii) Sections 6.16, 3.2(a) or (c) or 7.1(c) of the Existing Loan
Agreement as a result of any underfunding of any employee pension benefit plan
prior to the date hereof, and (iv) Sections 6.20 or 7.1(h) or (i) of the
Existing Loan Agreement as a result of any default under or modification or
waiver of any terms of the Prior Banco de Credito Agreements prior to the date
hereof.

 

(b)  The waivers contained in Section 10.12(a) should not be construed as a bar
to or an express or implied waiver of any other or further Event of Default
which may have occurred on or prior to the date hereof, whether or not
continuing on that date, or any other or further Event of Default which may
occur after that date, whether similar in kind or otherwise, and shall not
constitute a waiver, express or implied of any of the rights or remedies of
Lender arising under the terms of the Existing Loan Agreement, this Agreement,
or the other Financing Agreements on any future occasion or otherwise.

 

132

--------------------------------------------------------------------------------


 

SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a)           The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

(b)           Borrowers, Guarantor, Agent and Lenders irrevocably consent and
submit to the non-exclusive jurisdiction of the Supreme Court of the State of
New York in New York County and the United States District Court for the
Southern District of New York and waive any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above.  Agent shall have the right to bring any action or proceeding
against any Borrower or Guarantor or its property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its property).

 

(c)           Each Borrower and Guarantor hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail, postage prepaid, directed to its address set forth on
the signature pages hereof and service so made shall be deemed to be completed
ten (10) days after the same shall have been so deposited in the U.S. mails,
registered mail, postage prepaid, or, at Agent’s option, by service upon any
Borrower or Guarantor in any other manner provided under the rules of any of the
foregoing courts.  Within thirty (30) days after such service, such Borrower or
Guarantor shall appear in answer to such process, failing which such Borrower or
Guarantor shall be deemed in default and judgment may be entered by Agent
against such Borrower or Guarantor for the amount of the claim and other relief
requested.

 

(d)           BORROWERS, GUARANTOR, AGENT AND LENDERS EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY

 

133

--------------------------------------------------------------------------------


 

OR OTHERWISE.  BORROWERS, GUARANTOR, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, GUARANTOR, AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

(e)           Neither Agent nor any Lender shall not have any liability to any
Borrower or Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower or Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment by a court of
competent jurisdiction that the losses were the result of such party’s own acts
or omissions constituting gross negligence or willful misconduct.  In any such
litigation, Agent and Lender shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Agreement.  Each Borrower and
Guarantor:  (i) certifies that neither Agent, any each Lender nor any
representative, agent or attorney acting for or on behalf of Agent or any Lender
has represented, expressly or otherwise, that Agent and Lenders would not, in
the event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Agent and
Lenders are relying upon, among other things, the waivers and certifications set
forth in this Section 11.1 and elsewhere herein and therein.

 

11.2  Waiver of Notices.  Each Borrower and Guarantor hereby expressly waive
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and commercial paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on a Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle any Borrower or Guarantor to
any other or further notice or demand in the same, similar or other
circumstances.  Without limiting the generality of the foregoing, each Borrowers
and Guarantor waive (a) notice prior to Agent’s or any Lender’s taking
possession or control of any of the collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of Agent’s or any Lender’s remedies, including the issuance of an immediate
writ of possession and (b) the benefit of all valuation, appraisement and
exemption laws.

 

11.3  Amendments and Waivers.

 

(a)  No amendment or modification of any provision of this Agreement or of any
of the other Financing Agreements shall be effective without the written
agreement of the Majority Lenders and Borrower and no termination or waiver of
any provision of this Agreement or of any of the

 

134

--------------------------------------------------------------------------------


 

Financing Agreements, or consent to any departure by Borrowers therefrom, shall
in any event be effective without the written concurrence of the Majority
Lenders, which the Majority Lenders shall have the right to grant or withhold at
their discretion; except that any amendment, modification, or waiver (i) of any
provision of Section 3 hereof, which amendment, modification or waiver increases
the Commitment of any Lender, reduces the principal of, or interest on, the
Loans or the Letter of Credit Accommodations, reduces the amount of any fee
payable for the account of any Lender, or postpones or extends any date fixed
for any payment of principal of, or interest or fees on the Loans or Letter of
Credit Accommodations payable to any Lender, (ii) that increases the aggregate
amount of the Commitments of the Lenders, (iii) that increases the advance
percentages for Eligible Accounts or Eligible Inventory provided for in Section
1.16 hereof or the amounts set forth in Section 3.1(b), (iv) that increases the
limit on Letter of Credit Accommodations set forth in Section 3.2(d) hereof or
that increases the Maximum Credit, (iv) of the definitions of “Renewal Date”,
“Majority Lenders” or “Pro Rata Shares”, (v) of the definitions of “Eligible
Accounts” or “Eligible Inventory” if the effect of such amendment, modification
or waiver is to increase the amount of the Loans and/or Letter of Credit
Accommodations available to Borrowers under the Lending Formulas, (vi) of any
provision of this Agreement or any of the Financing Agreements that would permit
security interests in or liens upon on the Collateral (or release any
Collateral) (except as set forth in Section 12.12 hereof or except as otherwise
permitted herein) or release any guarantee of the Obligations, or (vii) of the
provisions contained in this Section 11.3, shall be effective only if evidenced
by a writing signed by or on behalf of (A) any Lender affected thereby in the
case of the amendments, modifications or waivers described in clause (i) above
or (B) all Lenders in the case of the amendments to definitions or waivers
described in clauses (ii) through (ix) above.  No amendment, modification,
termination or waiver of any provision of Section 11 or any other provision
referring to Agent shall be effective without the written concurrence of Agent. 
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.  No notice to or demand on
Borrowers in any case shall entitle Borrowers to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification, waiver
or consent effected in accordance with this Section 11.3 shall be binding on
each Lender, each future Lender, and, if signed by Borrowers, on Borrowers.

 

(b)  Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that Borrower requests that this Agreement or any other Financing
Agreements be amended or otherwise modified in a manner which would require the
unanimous consent of all of the Lenders and such amendment or other modification
is agreed to by the Majority Lenders, then, with the consent of Borrowers and
the Majority Lenders, Borrowers and the Majority Lenders may amend this
Agreement without the consent of the Lender or Lenders which did not agree to
such amendment or other modification (collectively, the “Minority Lenders”) and
Congress shall have the right, but not the obligation, at any time thereafter,
and upon the exercise by Congress of such right, such Minority Lender shall have
the obligation, to sell, assign and transfer to Congress or such other new
Lender as Congress may specify, the Commitment of such Minority Lender and all
rights and interests of such Minority Lender pursuant thereto.  Congress shall
provide the Minority Lender with prior written notice of its intent to exercise
its right under this Section, which notice shall specify on date on which such
purchase and sale shall occur.  Such purchase and sale shall be pursuant to the
terms of an Assignment

 

135

--------------------------------------------------------------------------------


 

and Acceptance (whether or not executed by the Minority Lender), except that on
the date of such purchase and sale, Congress, or such new Lender specified by
Congress, shall pay to the Minority Lender the amount equal to: (i) the
principal balance of the Loans held by the Minority Lender outstanding as of the
close of business on the business day immediately preceding the effective date
of such purchase and sale, plus (ii) amounts accrued and unpaid in respect of
interest and fees payable to the Minority Lender to the effective date of the
purchase (but in no event shall the Minority Lender be deemed entitled to any
early termination fee), minus (iii) the amount of the closing fee received by
the Minority Lender pursuant to the terms hereof or of any of the other
Financing Agreements multiplied by the fraction, the numerator of which is the
number of months remaining in the then current term of this Agreement and the
denominator of which is the number of months in the then current term thereof;
provided, that, if the Minority Lender is Co-Agent and, on the date of such
purchase and sale, the amount of the Commitment of Co-Agent is not less than the
amount of the Commitment of Co-Agent on the date hereof, Congress, or such new
Lender specified by Congress, shall pay Co-Agent the amounts set forth in clause
(i) and (ii) above without deduction for the amount set forth in clause (iii)
above.  Such purchase and sale shall be effective on the date of the payment of
such amount to the Minority Lender and the Commitment of the Minority Lender
shall terminate on such date.

 

(c)  Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of the rights, powers and/or
remedies of Agent or Lenders unless such waiver shall be in writing and signed
as provided in Section 11.3(a) above.  Any such waiver shall be enforceable only
to the extent specifically set forth therein.  Neither this Agreement nor any
provision hereof shall be amended, modified, waived or discharged orally or by
course of conduct, but only by a written agreement approved as required under
this Section 11.3.  A waiver by Agent or Lenders of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which Agent or any Lender would otherwise have
on any future occasion, whether similar in kind or otherwise.

 

11.4  Waiver of Counterclaims.  Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

 

11.5  Indemnification.  Each Borrower and Guarantor shall indemnify and hold
Agent, Lenders and their respective officers, directors, agents, employees and
counsel, harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses imposed on, incurred by or asserted against any
of them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including, without limitation, amounts paid in
settlement, court costs, and the fees and expenses of counsel except to the
extent resulting directly from the gross negligence or wilful misconduct of
Agent or Lenders as determined pursuant to a final non-appealable order of a
court of

 

136

--------------------------------------------------------------------------------


 

competent jurisdiction.  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, each Borrower or Guarantor shall pay the
maximum portion which it is permitted to pay under applicable law to Agent
and/or the affected Lender(s) in satisfaction of indemnified matters under this
Section.  To the extent permitted by applicable law, no Borrower or Guarantor
shall assert, and each Borrower and Guarantor hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any of the other Financing
Agreements or any undertaking or transaction contemplated hereby.  All amounts
due under this Section shall be payable upon demand.  The foregoing indemnity
shall survive the payment of the Obligations and the termination or non-renewal
of this Agreement.

 

11.6  Assignments; Participations.

 

(a)  Each Lender may with the prior written consent of the Agent, which consent
shall not be unreasonably withheld, and after prior notice to Borrower, assign
to one or more commercial banks or other financial institutions a portion of its
rights and obligations under this Agreement (including, without limitation, a
portion of its Commitment, the Loans owing to it and its rights and obligations
as a Lender with respect to the Letter of Credit Accommodations) and the other
Financing Agreements; provided, that, (i) each such assignment shall be in a
principal amount of not less than $10,000,000 and in multiples of $1,000,000 in
excess thereof (or the remainder of such Lender’s Commitment), (ii) the parties
to each such assignment shall execute and deliver to Agent, for its acceptance
and recording in the Register an Assignment and Acceptance, (iii) Agent’s
consent shall not be required for any such assignment by CIT and (iv) Agent
shall have received for its sole account payment of a processing fee from the
assigning Lender or the assignee in the amount of $5,000.

 

(b)  Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.

 

(c)  By execution and delivering an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows:  (i) other than as provided in such Assignment and
Acceptance, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no

 

137

--------------------------------------------------------------------------------


 

representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower, Guarantor or any of their Subsidiaries or the
performance or observance by Borrower or Guarantor of any of the Obligations;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Financing Agreements, together with such other documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, the Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Financing Agreements,
(v) such assignee appoints and authorizes Agent to take such action as Agent on
its behalf and to exercise such powers under this Agreement and the other
Financing Agreements as are delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto, and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender.  Agent and Lenders
may furnish any information concerning Borrower, Guarantor or their Subsidiaries
in the possession of Agent or any from time to time to assignees and
Participants.

 

(d)  Agent shall maintain at its address referred to on the signature page
hereto, a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of Lenders and the
Commitment of each Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrower, Guarantor, Agent and Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by Borrower,
Guarantor and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee Lender, Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A hereto,
(i) accept such Assignment and Acceptance, (ii) give prompt notice thereof to
Borrower and Guarantor and (iii) record the information contained therein in the
Register.  Within five (5) Business Days after its receipt of such notice,
Borrower, at its expense, shall execute and deliver to Agent in exchange for the
surrendered Notes, new Notes to the order of such assignee Lender in an
aggregate principal amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance, and new Notes to the order of the assigning
Lender in an aggregate principal amount equal to the Commitment retained by it
hereunder, in each case prepared by or on behalf of the Agent.  Such new Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note, shall be dated the date of Agent’s acceptance
of such assignment and acceptance and shall otherwise be in substantially the
form of the Notes as in effect on the date hereof.

 

(f)  Each Lender may, after prior notice to Borrower, sell participations to one
or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement and the

 

138

--------------------------------------------------------------------------------


 

other Financing Agreements (including, without limitation, all or a portion of
its Commitments and the Loans owing to it and its participation in the Letter of
Credit Accommodations); provided, that, (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, and (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and Borrower, Guarantor, Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing
Agreements.  Each Lender shall inform Agent of the persons who have purchased
such participations and upon Borrower’s request, Agent shall inform Borrower of
the names of the persons who as of the date of such request have purchased
participations in the Loans.

 

11.7  Successors and Assigns.  This Agreement, the other Financing Agreements
and any other document referred to herein or therein shall be binding upon and
inure to the benefit of and be enforceable by Agent, Lenders, Borrowers,
Guarantor and their respective successors and assigns, except that Borrower and
Guarantor may not assign its rights under this Agreement, the other Financing
Agreements and any other document referred to herein or therein without the
prior written consent of Agent.  Agent and Lenders may, after prior notice to
Doe Run, assign its rights and delegate its obligations under this Agreement and
the other Financing Agreements and further may assign, or, after prior notice to
Doe Run, sell participations in, all or any part of the Loans, the Letter of
Credit Accommodations or any other interest herein to another financial
institution or other person, in which event, the assignee or Participant shall
have, to the extent of such assignment or participation, the same rights and
benefits as it would have if it were the Agent or a Lender hereunder, except as
otherwise provided by the terms of such assignment or participation.  Upon the
request of Doe Run, Lender shall identify any Participants to Doe Run.

 

SECTION 12.  THE AGENT

 

12.1  Appointment.

 

(a)  Each Lender hereby irrevocably appoints and authorizes Agent (i) to receive
on behalf of each Lender any payment of principal of or interest on the Notes
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders and paid to Agent, and, subject to Section 3.12 of this Agreement,
to distribute promptly to each Lender its Pro Rata Share of all payments so
received, (ii) to distribute to each Lender copies of all material notices and
agreements received by the Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement, provided, that, the Agent shall not
have any liability to Lenders for the Agent’s failure to distribute any such
notice or agreements to Lenders and (iii) subject to Section 11.3 of this
Agreement, to take such action as Agent deems appro­priate on its behalf to
administer the Loans, Letter of Credit Accommodations and this Agreement and the
other Financing Agreements and to exercise such other powers delegated to Agent
by the terms hereof and the other Financing Agreements (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations) together with such

 

139

--------------------------------------------------------------------------------


 

powers as are reasonably incidental thereto to carry out the purposes hereof and
thereof.  As to any matters not expressly provided for by this Agreement and the
other Financing Agreements (including, without limitation, enforcement or
collection of the Notes), Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Lenders, and such instructions of the Majority
Lenders shall be binding upon all Lenders; provided, that, Agent shall not be
required to take any action which, in the reasonable opinion of the Agent,
exposes the Agent or liability or which is contrary to this Agreement, any of
the other Financing Agreements or applicable law.  The provisions of this
Section 12 are solely for the benefit of Agent and Lenders.  Borrower and
Guarantor shall not have any rights as a third party beneficiary of any of the
provisions contained in this Section 12.  Notwithstanding anything to the
contrary contained in Section 11.3 hereof, no amendments to this Section 12
shall require the written agreement of Borrower or Guarantor.  The
identification of CIT as co-Agent hereunder shall not create any rights in favor
of it in such capacity, nor subject it to any duties or obligations in such
capacity.

 

(b)  Without limiting the generality of the foregoing, or of any other provision
of this Agreement or the other Financing Agreements that provides rights or
powers to Agent, Lenders agree that Agent shall have the right to exercise the
following powers as long as this Agreement remains in effect:  (i) maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Loans, the Letter of Credit Accommodations, the Collateral,
and related matters; (ii) execute and/or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement and the other Financing Agreements; (iii) make Loans for
itself or on behalf of Lenders as provided herein; (iv) exclusively receive,
apply and distribute proceeds of the Collateral as provided herein; (v) open and
maintain such bank accounts and lock boxes as Agent deems necessary and
appropriate in accordance with this Agreement and the other Financing Agreements
for the foregoing purposes and with respect to the Collateral and proceeds
thereof; (vi) perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to Borrower, Guarantor, the Loans and the
Collateral, or otherwise related to any of same as provided herein and in the
other Financing Agreements; and (vii) incur and pay such costs and expenses as
Agent may deem necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to this Agreement and the other Financing
Agreements.

 

12.2  Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement or in the other Financing
Agreements.  The duties of Agent shall be mechanical and administrative in
nature.  Agent shall not have by reason of this Agreement or any of the other
Financing Agreements a fiduciary relationship in respect of any Lender.  Nothing
in this Agreement or any of the other Financing Agreements, express or implied,
is intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the other Financing Agreements except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower,
Guarantor and any other Obligor in connection with the making and the
continuance of the Loans hereunder and the issuance of

 

140

--------------------------------------------------------------------------------


 

the Letter of Credit Accommodations and shall make its own appraisal of the
creditworthiness of Borrower, Guarantor and any other Obligor and the value of
the Collateral, and Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
date hereof or at any time or times hereafter, provided, that, upon the
reasonable request of a Lender, Agent shall provide to such Lender any documents
or reports delivered to Agent by Borrower pursuant to the terms of this
Agreement or any of the other Financing Agreements.  If Agent seeks the consent
or approval of the Majority Lenders to the taking or refraining from taking any
action hereunder, Agent shall send notice thereof to each Lender.  Agent shall
promptly notify each Lender any time that the Majority Lenders have instructed
Agent to act or refrain from acting pursuant hereto.

 

12.3  Delegation of Duties.  Except as otherwise provided in this section, Agent
may execute any of its duties under this Agreement or any of the other Financing
Agreements by or through Agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
Agent shall not be responsible for the negligence or misconduct of any Agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this Section and without gross negligence or willful misconduct.

 

12.4  Rights, Exculpation, Etc.  Agent and its directors, officers, agents or
employees shall not be liable for any action taken or omitted to be taken by it
or them under or in connection with this Agreement or any of the other Financing
Agreements, except for their own gross negligence or willful misconduct as
determined by a final non-appealable order of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, Agent (a) may
treat the payee of any Note as the holder thereof until Agent receives written
notice of the assignment or transfer thereof, pursuant to Section 11.7 hereof,
signed by such payee and in form satisfactory to the Agent; (b) may consult with
legal counsel (including, without limitation, counsel to Agent or counsel to
Borrower or Guarantor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, certificates,
warranties or representations made in or in connection with this Agreement or
any of the other Financing Agreements; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any of the other Financing Agreements;
(e) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
of the other Financing Agreements on the part of any Person, the existence or
possible existence of any Event of Default, or act, condition or event which
with notice or passage of time or both would constitute an Event of Default, or
to inspect the Collateral or other property (including, without limitation, the
books and records) of any Person; (f) shall not be responsible to any Lender for
the due execution, legality, validity, enforce­ability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements or any other
instrument or document furnished pursuant hereto or thereto; and (g) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the existence, priority or perfection
of

 

141

--------------------------------------------------------------------------------


 

the security interest in, or mortgage or lien upon, any of the Collateral, or
the Loans available to Borrower or any certificate prepared by Borrower or
Guarantor in connection therewith, nor shall Agent be responsible or liable to
the Lenders for any failure to monitor or maintain availability of Loans
hereunder or any portion of the Collateral.  Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith pursuant to
Section 9.2, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount which they are determined to be entitled.  Agent may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Financing
Agreements Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval hereunder or under
any of the other Financing Agreements until it shall have received such
instructions from the Majority Lenders.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Agreements in accordance with the instructions of the Majority
Lenders.

 

12.5  Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be full justified in failing or refusing to take any action under this
Agreement or any of the other Financing Agreements unless it shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable so long as it is not grossly negligent or guilty of wilful
misconduct.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any of the other Financing Agreements in
accordance with a request or consent of the Lenders and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

12.6  Notice of Event of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default, except with respect to
defaults in the payment of principal, interest, fees, and expenses required to
be paid to Agent for the account of the Lenders and with respect to Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Event of Default, and stating that such notice is a “notice of default.” 
Agent promptly will notify the Lenders of its receipt of any such notice or of
any Event of Default of which Agent has, or is deemed to have, actual
knowledge.  If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly

 

142

--------------------------------------------------------------------------------


 

shall notify the other Lenders and Agent of such Event of Default.  Each Lender
shall be solely responsible for giving any notices to its Participants, if any.

 

12.7  Credit Decision.  Each Lender acknowledges that the Agent has not made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and their Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by
Agent to any Lender.  Each Lender represents to Agent that it has, independently
and without reliance upon Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financing and other condition and
creditworthiness of Borrowers and any other Person (other than any Lender) party
to any of the other Financing Agreements, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers.  Each Lender
also represents that it will, independently and without reliance upon Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and any of the other Financing
Agreements, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financing and other
condition and creditworthiness of Borrowers and any other Person (other than any
Lender) party to this Agreement or any of the other Financing Agreements. 
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to this
Agreement or any of the other Financing Agreements that may come into the
possession of Agent.

 

12.8  Indemnification.  To the extent that Agent is not reimbursed and
indemnified by Borrowers, the Lenders will reimburse and indemnify the Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any of
the other Financing Agreements or any action taken or omitted by Agent under
this Agreement or any of the other Financing Agreements, in proportion to each
Lender’s Pro Rata Share, provided, that, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements for which there has
been a final non-appealable order of a court of competent jurisdiction that such
resulted from Agent’s gross negligence or willful misconduct.  The obligations
of the Lenders under this Section 12.8 shall survive the payment in full of the
Obligations and the termination or non-renewal of this Agreement.

 

12.9  Congress in its Individual Capacity.  With respect to its Pro Rata Share
of the Commitments hereunder, the Loans made by it and the Notes issued to or
held by it, Congress shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein as any other Lender or holder of a Note.  The terms

 

143

--------------------------------------------------------------------------------


 

“Lenders” or “Majority Lenders” or any similar terms shall, unless the context
clearly otherwise indicates, include Congress in its individual capacity as a
Lender or one of the Majority Lenders.  Congress and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with Guarantor, any Borrower or any of its or their
Subsidiaries or Affiliates as if it were not acting as Agent pursuant hereto
without any duty to account to Lenders.

 

12.10  Successor Agent.

 

(a)  Agent may resign from the performance of all its functions and duties
hereunder and under the other Financing Agreements at any time by giving at
least thirty (30) Business Days’ prior written notice to Borrower and each
Lender.  Such resignation shall take effect upon the acceptance by a successor
Agent of appointment pursuant to Sections 12.10(b) and 12.10(c) below or as
otherwise provided below.

 

(b)  Upon any such notice of resignation, the Majority Lenders shall appoint a
successor Agent.  If the successor Agent is not selected from one of the
Lenders, the successor Agent must be reasonably satisfactory to Borrower.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement
and the other Financing Agreements.  After any Agent’s resignation hereunder as
the Agent, the provisions of this Section 12 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Financing Agreements.

 

(c)  If a successor Agent shall not have been so appointed within such thirty
(30) Business Day period, the retiring Agent, with the consent of Borrower,
shall then appoint a successor Agent who shall serve as Agent until such time,
if any, as the Majority Lenders, with the consent of the Borrower, appoint a
successor Agent as provided above.

 

12.11  Withholding Tax.

 

(a)  If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the Code, such Lender agrees
with and in favor of Agent and Borrower, to deliver to Agent and Borrower:

 

(i)  if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Forms 1001 and W-8
before the payment of any interest in the first calendar year and before the
payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;

 

144

--------------------------------------------------------------------------------


 

(ii)  if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form 4224 before the payment of any interest is due in
the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS Form
W-9; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Lender agrees to promptly notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b)  If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form 1001 and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrower to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender.  To the extent  of such percentage
amount, Agent will treat such Lender’s IRS Form 1001 as no longer valid.

 

(c)  If any Lender claiming exemption from United States withholding tax by
filing IRS Form 4224 with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Section 1441 and 1442 of the Code.

 

(d)  If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction.  If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(e)  If the Internal Revenue Service or any other Governmental Authority of the
United States of America or other jurisdiction asserts a claim that Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Agent fully for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys’ fees and expenses).  The obligations of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent. Any reference to IRS Forms in

 

145

--------------------------------------------------------------------------------


 

this Section shall be deemed to include any successor IRS Forms approved by the
Internal Revenue Service.

 

12.12  Collateral Matters.

 

(a)  Agent may from time to time, at any time on or after an Event of Default
and for so long as the same is continuing, make such disbursements and advances
(“Agent Advances”) which Agent, in its sole discretion, deems necessary or
desirable either (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood or maximize the amount of repayment by
Borrower of the Loans and other Obligations or (iii) to pay any other amount
chargeable to Borrower pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 10.2 and
payments to any issuer of Letter of Credit Accommodations, provided, that, in no
event shall the sum of the amount of the Agent Advances made for the purposes
set forth in Section 12.12(a)(ii) at any time outstanding plus the amount of the
then outstanding additional Loans and Letter of Credit Accommodations provided
for in Section 12.14 below, exceed $2,000,000.  Agent Advances shall be
repayable on demand and be secured by the Collateral.  Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder.  Agent
shall notify each Lender and Borrower in writing of each such Agent Advance,
which notice shall include a description of the purpose of such Agent Advance. 
Without limitation of its obligations pursuant to Section 12.5, each Lender
agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Agent Advance.  If such funds are not made available to Agent by such
Lender, Agent shall be entitled to recover such funds, on demand from such
Lender together with interest thereon, for each day from the date such payment
was due until the date such amount is paid to Agent, at the Interest Rate.

 

(b)  Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral as
provided in Section 10.1 above; or (ii) constituting property being sold or
disposed of if Borrower certifies to Agent that the sale or disposition is made
in compliance with Section 7.13 hereof (and Agent may rely conclusively on any
such certificate, without further inquiry); or (iii) constituting property in
which Borrower owned no interest at the time the security interest, mortgage or
lien was granted or at any time thereafter; or (iv) if approved, authorized or
ratified in writing by the Majority Lenders.  Except as provided above, Agent
will not release any security interest in, mortgage or lien upon, any of the
Collateral without the prior written authorization of the Majority Lenders;
provided, that, Agent may not release such security interests in, mortgage or
lien upon, any of the Collateral having a value in excess of $1,000,000 (other
than as permitted under Section 7.11(b)(iii) hereof), without the prior written
authorization of all of the Lenders.  Upon request by Agent at any time, the
Lenders will confirm in writing Agent’s authority to release particularly types
or items of Collateral pursuant to this Section 12.12.

 

146

--------------------------------------------------------------------------------


 

(c)  Without any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Majority Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section 12.12.  So long as no Event
of Default is then continuing, upon receipt by Agent of confirmation from the
Majority Lenders of its authority to release any particular item or types of
Collateral, and upon at least five (5) Business Day’s prior written request by
Borrower, Agent shall (and is hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the
security interest, mortgage or liens granted to Agent for the benefit of the
Lenders upon such Collateral; provided, that, (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of Borrower in respect of) the Collateral retained by Borrower.

 

(d)  Agent shall have no obligation whatsoever to any Lender to assure that the
Collateral exists or is owned by Borrower, Guarantor or any Obligor (as the case
may be) or is cared for, protected or insured or has been encumbered or that the
security interest, mortgage or lien granted to Agent pursuant to any of the
Financing Agreements has been properly or sufficiently or lawfully created,
perfected, protected or enforced or is entitled to any particular priority, or
to exercise at all or in particular manner or under any duty of care, disclosure
or fidelity, or to continue exercising, any of the rights, authorities and
powers granted or available to Agent in this Section 12 or in any of the other
Financing Agreements, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of the Lenders and that Agent shall have no
duty or liability whatsoever to any other Lender.

 

12.13  Agency for Perfection.  Agent and each Lender hereby appoints each other
Lender as Agent for the purpose of perfecting the security interests in and
liens upon the Collateral of Agent for itself and the ratable benefit of Lenders
in assets which, in accordance with Article 9 of the UCC can be perfected only
by possession.  Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

 

12.14  Additional Loans.  Agent shall not make any Loans or provide any Letter
of Credit Accommodations on behalf of Lenders intentionally and with actual
knowledge that such Loans or Letter of Credit Accommodations would cause (a) the
aggregate amount of the total outstanding Borrowing Base Loans and Borrowing
Base LC Accommodations to exceed the Borrowing Base Loan Limit of such Borrower
or (b) the aggregate amount of the total outstanding Loans or Letter of Credit
Accommodations to exceed the Maximum Credit, in each case, without the prior
consent of all of the Lenders, except, that, (i) Lenders shall make the
Supplemental Loans and Supplemental LC Accommodations to Borrowers in accordance
with Section 3.3 hereof and (ii) Agent may make Borrowing Base Loans in
connection with any Borrowing Base LC Accommodations in such

 

147

--------------------------------------------------------------------------------


 

circumstances and Agent may make such additional Borrowing Base Loans or provide
such additional Borrowing Base LC Accommodations on behalf of Lenders
intentionally and with actual knowledge that such Borrowing Base Loans or
Borrowing Base LC Accommodations will cause the total outstanding Borrowing Base
Loans and Borrowing Base LC Accommodations to exceed the Borrowing Base Loan
Limit of such Borrower as Agent may deem necessary or advisable in its
discretion (“Additional Loans”), provided, that: (A) the total principal amount
of the additional Borrowing Base Loans or additional Borrowing Base LC
Accommodations which Agent may make after obtaining such actual knowledge that
the aggregate principal amount of the Borrowing Base Loans equals or exceeds the
Borrowing Bases of Borrowers shall not exceed ten (10%) percent of the Borrowing
Bases of Borrowers at the time, but in no event shall such additional Borrowing
Base Loans or additional Borrowing Base LC Accommodations plus the amount of
Agent Advances made for the purposes set forth in Section 12.12(a)(ii) at any
time outstanding exceed $2,000,000 in the aggregate outstanding at any time, and
(B) without the consent of Majority Lenders, Agent shall not make any such
additional Borrowing Base Loans or Borrowing Base LC Accommodations more than
six (6) Business Days from the date of the first such additional Borrowing Base
Loans or Borrowing Base LC Accommodations each time Agent shall make or provide
the same, provided, that, at any time within any such six (6) Business Day
period commencing on the date of the first such additional Borrowing Base Loans
or Borrowing Base LC Accommodations, the Borrowing Base Loans or Borrowing Base
LC Accommodations do not exceed the Borrowing Base Loan Limit of such Borrower
then such six (6) Business Day period shall cease and recommence upon the next
time that Agent may make such additional Borrowing Base Loans or provide such
additional Borrowing Base LC Accommodations.  Each Lender shall be obligated to
pay Agent the amount of its Pro Rata Share of any such additional Borrowing Base
Loans or Borrowing Base LC Accommodations provided that Agent is acting in
accordance with the terms of this Section 12.14.

 

12.15  Concerning the Collateral and the Related Financing Agreements.  Each
Lender authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements relating to the Collateral, for the ratable benefit of
Lenders and Agent.  Each Lender agrees that any action taken by Agent or
Majority Lenders in accordance with the terms of this Agreement or the other
Financing Agreements relating to the Collateral, and the exercise by the Agent
or Majority Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

 

12.16  Field Audit and Examination Reports; Disclaimer by Lenders.  By signing
this Agreement, each Lender:

 

(a)           is deemed to have requested that Agent furnish Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by Agent;

 

148

--------------------------------------------------------------------------------


 

(b)           expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon Borrower’s books and records, as well as on
representations of Borrower’s personnel; and

 

(d)           agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 10.7 hereof, and not to
distribute or use any Report in any other manner.

 

12.17  Failure to Act.  Except for action expressly required of Agent hereunder
and under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

149

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantor have caused these
presents to be duly executed as of the day and year first above written.

 

AGENT

 

BORROWERS

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION,
as Agent

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Herbert Korn

 

 

By:

/s/ Marvin Kaiser

 

 

 

 

 

 

Title:

Vice President

 

 

Title:

Executive Vice President

 

 

 

 

 

 

Address:

 

Chief Executive Office:

 

 

 

 

 

1133 Avenue of the Americas

 

1801 Park 270 Drive, Suite 300

New York, New York 10036

 

St. Louis, Missouri  63146

Attention:  Mr. Andrew W. Robin

 

Attention:  Chief Financial Officer

Telephone:(212) 840-2000

 

Telephone:  (314) 453-7100

Telecopier:  (212) 545-4283

 

Telecopier: (314) 453-7178

 

 

 

 

 

 

 

 

 

THE BUICK RESOURCE RECYCLING FACILITY LLC

 

 

 

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

Chief Executive Office:

 

 

 

 

 

 

 

 

1801 Park 270 Drive, Suite 300

 

 

 

St. Louis, Missouri  63146

 

 

 

Attention:  Chief Financial Officer

 

 

 

Telephone:  (314) 453-7100

 

 

 

Telecopier: (314) 453-7178

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

150

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

FABRICATED PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

Chief Executive Office:

 

 

 

 

 

 

 

1801 Park 270 Drive, Suite 300

 

 

St. Louis, Missouri  63146

 

 

Attention:  Chief Financial Officer

 

 

Telephone:  (314) 453-7100

 

 

Telecopier: (314) 453-7178

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR

 

 

 

 

 

 

 

DR LAND HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

Chief Executive Office:

 

 

 

 

 

 

 

1801 Park 270 Drive, Suite 300

 

 

St. Louis, Missouri  63146

 

 

Attention:  Chief Financial Officer

 

 

Telephone:  (314) 453-7100

 

 

Telecopier: (314) 453-7178

 

 

 

 

 

 

151

--------------------------------------------------------------------------------


 

LENDERS

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

By:

/s/ Herbert Korn

 

 

By:

/s/ Louis McKinley

 

 

 

 

 

Title:

Vice President

 

 

Title:

Vice President

 

 

 

 

 

Address:

Address:

 

 

 

 

1133 Avenue of the Americas

1211 Avenue of the Americas

New York, New York 10036

New York, New York 10036

 

 

 

 

Commitment:

Commitment:

 

 

 

 

$37,500,000

$37,500,000

 

 

 

 

Commitment Percentage:

Commitment Percentage:

 

 

 

 

50%

50%

 

152

--------------------------------------------------------------------------------
